Exhibit 10.4

 

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

 

Dated as of October 6, 2005

 

Among

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

 

as the Lenders

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

as Administrative Agent and Collateral Agent,

 

and

 

NEWTON ACQUISITION, INC.,

 

and

 

NEWTON ACQUISITION MERGER SUB, INC. (to be merged with and into The Neiman
Marcus Group, Inc.)

 

and

 

The subsidiaries of The Neiman Marcus Group, Inc. from time to time party hereto

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE
DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers

 

BANC OF AMERICA SECURITIES LLC
GOLDMAN SACHS CREDIT PARTNERS L.P.
as Co-Arrangers

 

CREDIT SUISSE
DEUTSCHE BANK SECURITIES INC.
BANC OF AMERICA SECURITIES LLC
GOLDMAN SACHS CREDIT PARTNERS L.P.
as Joint Bookrunners

 

CREDIT SUISSE
BANC OF AMERICA SECURITIES LLC
GOLDMAN SACHS CREDIT PARTNERS L.P.
as Co-Syndication Agents

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Documentation Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

Definitions

 

 

SECTION 1.01. Defined Terms

 

SECTION 1.02. Classification of Loans and Borrowings

 

SECTION 1.03. Terms Generally

 

SECTION 1.04. Accounting Terms; GAAP

 

SECTION 1.05. Effectuation of Transactions

 

 

 

ARTICLE II

 

 

The Credits

 

 

SECTION 2.01. Commitments

 

SECTION 2.02. Loans and Borrowings

 

SECTION 2.03. Requests for Borrowings

 

SECTION 2.04. Protective Advances

 

SECTION 2.05. Swingline Loans

 

SECTION 2.06. Letters of Credit

 

SECTION 2.07. Funding of Borrowings

 

SECTION 2.08. Type; Interest Elections

 

SECTION 2.09. Termination and Reduction of Commitments
[a05-17347_1ex10d4.htm#aSECTION209TerminationandReduction23]

 

SECTION 2.10. Repayment of Loans; Evidence of Debt
[a05-17347_1ex10d4.htm#aSECTION210RepaymentofLoansEviden24]

 

SECTION 2.11. Prepayment of Loans
[a05-17347_1ex10d4.htm#aSECTION211PrepaymentofLoans25]

 

SECTION 2.12. Fees [a05-17347_1ex10d4.htm#aSECTION212Fees26]

 

SECTION 2.13. Interest [a05-17347_1ex10d4.htm#aSECTION213Interest27]

 

SECTION 2.14. Alternate Rate of Interest
[a05-17347_1ex10d4.htm#aSECTION214AlternateRateofInterest28]

 

SECTION 2.15. Increased Costs
[a05-17347_1ex10d4.htm#aSECTION215IncreasedCosts29]

 

SECTION 2.16. Break Funding Payments
[a05-17347_1ex10d4.htm#aSECTION216BreakFundingPayments30]

 

SECTION 2.17. Taxes [a05-17347_1ex10d4.htm#aSECTION217Taxes31]

 

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
[a05-17347_1ex10d4.htm#aSECTION218PaymentsGenerallyAlloca32]

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders
[a05-17347_1ex10d4.htm#aSECTION219MitigationObligationsRe33]

 

SECTION 2.20. Illegality [a05-17347_1ex10d4.htm#aSECTION220Illegality34]

 

SECTION 2.21. Cash Receipts [a05-17347_1ex10d4.htm#aSECTION221CashReceipts35]

 

SECTION 2.22. Reserves; Change in Reserves
[a05-17347_1ex10d4.htm#aSECTION222ReservesChangeinReserv36]

 

SECTION 2.23. Increase in Commitments
[a05-17347_1ex10d4.htm#aSECTION223IncreaseinCommitments37]

 

 

 

ARTICLE III [a05-17347_1ex10d4.htm#aARTICLEIII39]

 

 

Representations and Warranties
[a05-17347_1ex10d4.htm#aRepresentationsandWarranties41]

 

 

SECTION 3.01. Organization; Powers
[a05-17347_1ex10d4.htm#aSECTION301OrganizationPowers43]

 

SECTION 3.02. Authorization; Enforceability
[a05-17347_1ex10d4.htm#aSECTION302AuthorizationEnforceabil44]

 

 

--------------------------------------------------------------------------------


 

SECTION 3.03. Governmental Approvals; No Conflicts
[a05-17347_1ex10d4.htm#aSECTION303GovernmentalApprovalsNo1]

 

SECTION 3.04. Financial Condition; No Material Adverse Change
[a05-17347_1ex10d4.htm#aSECTION304FinancialConditionNoMa2]

 

SECTION 3.05. Properties [a05-17347_1ex10d4.htm#aSECTION305Properties3]

 

SECTION 3.06. Litigation and Environmental Matters
[a05-17347_1ex10d4.htm#aSECTION306LitigationandEnvironment4]

 

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits
[a05-17347_1ex10d4.htm#aSECTION307CompliancewithLawsandA5]

 

SECTION 3.08. Investment and Holding Company Status
[a05-17347_1ex10d4.htm#aSECTION308InvestmentandHoldingCom6]

 

SECTION 3.09. Taxes [a05-17347_1ex10d4.htm#aSECTION309Taxes7]

 

SECTION 3.10. ERISA [a05-17347_1ex10d4.htm#aSECTION310ERISA8]

 

SECTION 3.11. Disclosure [a05-17347_1ex10d4.htm#aSECTION311Disclosure9]

 

SECTION 3.12. Material Agreements
[a05-17347_1ex10d4.htm#aSECTION312MaterialAgreements10]

 

SECTION 3.13. Solvency [a05-17347_1ex10d4.htm#aSECTION313Solvency11]

 

SECTION 3.14. Insurance [a05-17347_1ex10d4.htm#aSECTION314Insurance12]

 

SECTION 3.15. Capitalization and Subsidiaries
[a05-17347_1ex10d4.htm#aSECTION315CapitalizationandSubsidi13]

 

SECTION 3.16. Security Interest in Collateral
[a05-17347_1ex10d4.htm#aSECTION316SecurityInterestinColla14]

 

SECTION 3.17. Labor Disputes [a05-17347_1ex10d4.htm#aSECTION317LaborDisputes15]

 

SECTION 3.18. Federal Reserve Regulations
[a05-17347_1ex10d4.htm#aSECTION318FederalReserveRegulation16]

 

SECTION 3.19. Transaction Documents
[a05-17347_1ex10d4.htm#aSECTION319TransactionDocuments17]

 

SECTION 3.20. Senior Indebtedness
[a05-17347_1ex10d4.htm#aSECTION320SeniorIndebtedness18]

 

 

 

ARTICLE IV [a05-17347_1ex10d4.htm#aARTICLEIV20]

 

 

Conditions [a05-17347_1ex10d4.htm#aConditions22]

 

 

SECTION 4.01. Closing Date [a05-17347_1ex10d4.htm#aSECTION401ClosingDate24]

 

SECTION 4.02. Each Credit Event
[a05-17347_1ex10d4.htm#aSECTION402EachCreditEvent25]

 

SECTION 4.03. Holdings’ Right To Cure
[a05-17347_1ex10d4.htm#aSECTION403HoldingsRightToCure26]

 

 

 

ARTICLE V [a05-17347_1ex10d4.htm#aARTICLEV28]

 

 

Affirmative Covenants [a05-17347_1ex10d4.htm#aAffirmativeCovenants30]

 

 

SECTION 5.01. Financial Statements; Borrowing Base and Other Information
[a05-17347_1ex10d4.htm#aSECTION501FinancialStatementsBorr32]

 

SECTION 5.02. Notices of Material Events
[a05-17347_1ex10d4.htm#aSECTION502NoticesofMaterialEvents33]

 

SECTION 5.03. Existence; Conduct of Business
[a05-17347_1ex10d4.htm#aSECTION503ExistenceConductofBusi34]

 

SECTION 5.04. Payment of Obligations
[a05-17347_1ex10d4.htm#aSECTION504PaymentofObligations35]

 

SECTION 5.05. Maintenance of Properties
[a05-17347_1ex10d4.htm#aSECTION505MaintenanceofProperties36]

 

SECTION 5.06. Books and Records; Inspection Rights; Appraisals; Field
Examinations [a05-17347_1ex10d4.htm#aSECTION506BooksandRecordsInspect37]

 

SECTION 5.07. HSBC Agreement and Permitted Replacement Credit Card Program
[a05-17347_1ex10d4.htm#aSECTION507HSBCAgreementandPermitt38]

 

SECTION 5.08. Compliance with Laws
[a05-17347_1ex10d4.htm#aSECTION508CompliancewithLaws39]

 

SECTION 5.09. Use of Proceeds [a05-17347_1ex10d4.htm#aSECTION509UseofProceeds40]

 

SECTION 5.10. Insurance [a05-17347_1ex10d4.htm#aSECTION510Insurance41]

 

SECTION 5.11. Additional Collateral; Further Assurances
[a05-17347_1ex10d4.htm#aSECTION511AdditionalCollateralFur42]

 

SECTION 5.12. Maintenance of Corporate Separateness
[a05-17347_1ex10d4.htm#aSECTION512MaintenanceofCorporateS43]

 

SECTION 5.13. Designation of Subsidiaries
[a05-17347_1ex10d4.htm#aSECTION513DesignationofSubsidiarie44]

 

SECTION 5.14. 2008 Notes Redemption
[a05-17347_1ex10d4.htm#aSECTION5142008NotesRedemption45]

 

 

--------------------------------------------------------------------------------


 

ARTICLE VI [a05-17347_1ex10d4.htm#aARTICLEVI1]

 

 

Negative Covenants [a05-17347_1ex10d4.htm#aNegativeCovenants3]

 

 

SECTION 6.01. Indebtedness [a05-17347_1ex10d4.htm#aSECTION601Indebtedness5]

 

SECTION 6.02. Liens [a05-17347_1ex10d4.htm#aSECTION602Liens6]

 

SECTION 6.03. Fundamental Changes
[a05-17347_1ex10d4.htm#aSECTION603FundamentalChanges7]

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
[a05-17347_1ex10d4.htm#aSECTION604InvestmentsLoansAdvanc8]

 

SECTION 6.05. Asset Sales [a05-17347_1ex10d4.htm#aSECTION605AssetSales9]

 

SECTION 6.06. Sale and Lease-Back Transactions
[a05-17347_1ex10d4.htm#aSECTION606SaleandLeaseBackTransa10]

 

SECTION 6.07. Swap Agreements
[a05-17347_1ex10d4.htm#aSECTION607SwapAgreements11]

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
[a05-17347_1ex10d4.htm#aSECTION608RestrictedPaymentsCerta12]

 

SECTION 6.09. Transactions with Affiliates
[a05-17347_1ex10d4.htm#aSECTION609TransactionswithAffiliat13]

 

SECTION 6.10. Restrictive Agreements
[a05-17347_1ex10d4.htm#aSECTION610RestrictiveAgreements14]

 

SECTION 6.11. Amendment of Material Documents
[a05-17347_1ex10d4.htm#aSECTION611AmendmentofMaterialDocu15]

 

SECTION 6.12. Certain Equity Securities
[a05-17347_1ex10d4.htm#aSECTION612CertainEquitySecurities16]

 

SECTION 6.13. Designated Disbursement Account
[a05-17347_1ex10d4.htm#aSECTION613DesignatedDisbursementAc17]

 

 

 

ARTICLE VII [a05-17347_1ex10d4.htm#aARTICLEVII19]

 

 

Events of Default [a05-17347_1ex10d4.htm#aEventsofDefault21]

 

 

SECTION 7.01. Events of Default
[a05-17347_1ex10d4.htm#aSECTION701EventsofDefault23]

 

SECTION 7.02. Exclusion of Immaterial Subsidiaries
[a05-17347_1ex10d4.htm#aSECTION702ExclusionofImmaterialSu24]

 

 

 

ARTICLE VIII [a05-17347_1ex10d4.htm#aARTICLEVIII26]

 

 

The Agent [a05-17347_1ex10d4.htm#aTheAgent28]

 

 

ARTICLE IX [a05-17347_1ex10d4.htm#aARTICLEIX30]

 

 

Miscellaneous [a05-17347_1ex10d4.htm#aMiscellaneous32]

 

 

SECTION 9.01. Notices [a05-17347_1ex10d4.htm#aSECTION901Notices34]

 

SECTION 9.02. Waivers; Amendments
[a05-17347_1ex10d4.htm#aSECTION902WaiversAmendments35]

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver
[a05-17347_1ex10d4.htm#aSECTION903ExpensesIndemnityDamag36]

 

SECTION 9.04. Successors and Assigns
[a05-17347_1ex10d4.htm#aSECTION904SuccessorsandAssigns37]

 

SECTION 9.05. Survival [a05-17347_1ex10d4.htm#aSECTION905Survival38]

 

SECTION 9.06. Counterparts; Integration; Effectiveness
[a05-17347_1ex10d4.htm#aSECTION906CounterpartsIntegration39]

 

SECTION 9.07. Severability [a05-17347_1ex10d4.htm#aSECTION907Severability40]

 

SECTION 9.08. Right of Setoff [a05-17347_1ex10d4.htm#aSECTION908RightofSetoff41]

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
[a05-17347_1ex10d4.htm#aSECTION909GoverningLawJurisdictio42]

 

SECTION 9.10. WAIVER OF JURY TRIAL
[a05-17347_1ex10d4.htm#aSECTION910WAIVEROFJURYTRIAL43]

 

SECTION 9.11. Headings [a05-17347_1ex10d4.htm#aSECTION911Headings44]

 

SECTION 9.12. Confidentiality
[a05-17347_1ex10d4.htm#aSECTION912Confidentiality45]

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law
[a05-17347_1ex10d4.htm#aSECTION913SeveralObligationsNonre46]

 

SECTION 9.14. USA PATRIOT Act [a05-17347_1ex10d4.htm#aSECTION914USAPATRIOTAct47]

 

SECTION 9.15. Disclosure [a05-17347_1ex10d4.htm#aSECTION915Disclosure48]

 

SECTION 9.16. Appointment for Perfection
[a05-17347_1ex10d4.htm#aSECTION916AppointmentforPerfection49]

 

 

--------------------------------------------------------------------------------


 

SECTION 9.17. Interest Rate Limitation
[a05-17347_1ex10d4.htm#aSECTION917InterestRateLimitation1]

 

SECTION 9.18. Effectiveness of the Merger
[a05-17347_1ex10d4.htm#aSECTION918EffectivenessoftheMerge2]

 

SECTION 9.19. INTERCREDITOR AGREEMENT
[a05-17347_1ex10d4.htm#aSECTION919INTERCREDITORAGREEMENT3]

 

 

 

ARTICLE X [a05-17347_1ex10d4.htm#aARTICLEX5]

 

 

Loan Guaranty [a05-17347_1ex10d4.htm#LoanGuaranty_072331]

 

 

SECTION 10.01. Guaranty [a05-17347_1ex10d4.htm#aSECTION1001Guaranty9]

 

SECTION 10.02. Guaranty of Payment
[a05-17347_1ex10d4.htm#aSECTION1002GuarantyofPayment10]

 

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
[a05-17347_1ex10d4.htm#aSECTION1003NoDischargeorDiminishm11]

 

SECTION 10.04. Defenses Waived
[a05-17347_1ex10d4.htm#aSECTION1004DefensesWaived12]

 

SECTION 10.05. Rights of Subrogation
[a05-17347_1ex10d4.htm#aSECTION1005RightsofSubrogation13]

 

SECTION 10.06. Reinstatement; Stay of Acceleration
[a05-17347_1ex10d4.htm#aSECTION1006ReinstatementStayofAc14]

 

SECTION 10.07. Information [a05-17347_1ex10d4.htm#aSECTION1007Information15]

 

SECTION 10.08. Taxes [a05-17347_1ex10d4.htm#aSECTION1008Taxes16]

 

SECTION 10.09. Maximum Liability
[a05-17347_1ex10d4.htm#aSECTION1009MaximumLiability17]

 

SECTION 10.10. Contribution [a05-17347_1ex10d4.htm#aSECTION1010Contribution18]

 

SECTION 10.11. Liability Cumulative
[a05-17347_1ex10d4.htm#aSECTION1011LiabilityCumulative19]

 

SECTION 10.12. Release of Loan Guarantors
[a05-17347_1ex10d4.htm#aSECTION1012ReleaseofLoanGuarantor20]

 

 

 

SCHEDULES:

 

Commitment Schedule [a05-17347_1ex10d4.htm#aCommitmentSchedule1]

Schedule 1.01(a)

—

Existing Letters of Credit

 

Schedule 1.01(b)

—

Immaterial Subsidiaries

 

Schedule 1.01(c)

—

Mortgaged Properties

 

Schedule 1.01(d)

—

Specified HSBC Arrangement Accounts

 

Schedule 2.21(a)

—

DDAs

 

Schedule 2.21(b)

—

Credit Card Arrangements

 

Schedule 2.21(c)

—

Blocked Accounts

 

Schedule 3.05(a)

—

Properties

 

Schedule 3.05(g)

—

Intellectual Property

 

Schedule 3.06

—

Disclosed Matters

 

Schedule 3.14

—

Insurance

 

Schedule 3.15

—

Capitalization and Subsidiaries

 

Schedule 3.17

—

Labor Disputes

 

Schedule 4.01(b)

—

Local Counsel

 

Schedule 6.01

—

Existing Indebtedness

 

Schedule 6.02

—

Existing Liens

 

Schedule 6.04

—

Existing Investments

 

Schedule 6.05

—

Specified Asset Sales

 

Schedule 6.09

—

Transactions with Affiliates

 

Schedule 6.10

—

Existing Restrictions

 

Schedule 9.01

—

Borrower’s Website for Electronic Delivery

 

 

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

 

Exhibit B — Form of Borrowing Base Certificate

 

Exhibit C — Form of Compliance Certificate

 

Exhibit D — Joinder Agreement

 

Exhibit E — Form of Letter of Credit Request

 

Exhibit F — Form of Borrowing Request

 

Exhibit G — Form of Promissory Note

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of October 6, 2005 (this “Agreement”), among NEWTON
ACQUISITION MERGER SUB, INC. (“Merger Sub” and, prior to the Merger (as defined
below), the “Borrower”), a Delaware corporation to be merged with and into THE
NEIMAN MARCUS GROUP, INC., a Delaware corporation (“Neiman Marcus” and, after
the Merger, the “Borrower”), NEWTON ACQUISITION, INC., a Delaware corporation
(“Holdings”), each subsidiary of Neiman Marcus from time to time party hereto,
the Lenders (as defined in Article I) and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as administrative agent and collateral agent for the Lenders hereunder (in such
capacities, the “Agent”).

 

Pursuant to or in connection with the Merger Agreement (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article I), (a) Merger Sub will merge (the “Merger”) with
and into Neiman Marcus, with (i) the outstanding capital stock of Neiman Marcus
being converted into (and certain outstanding options to purchase, and
outstanding stock unit awards representing the right to receive, shares of
capital stock of Neiman Marcus being canceled in exchange for) the right to
receive an aggregate amount of approximately $5,110,800,000 in cash (the “Merger
Consideration”), subject to dissenters’ rights, (ii) Neiman Marcus surviving as
a wholly owned subsidiary of Holdings and (iii) Neiman Marcus assuming by
operation of law all of the Obligations of Merger Sub under this Agreement and
the other Loan Documents, (b) the Borrower will obtain the Senior Secured Term
Loan Facility in an initial aggregate principal amount of $1,975,000,000,
(c) the Borrower will issue, in a public offering or in a Rule 144A or other
private placement, (i) $700,000,000 aggregate principal amount of its Senior
Notes and (ii) $500,000,000 aggregate principal amount of its Senior
Subordinated Notes, (d) the Equity Contribution will be made, (e) the Existing
Bank Debt Refinancing will be effected, (f) the 2008 Notes Call for Redemption
will be effected, (g) the 2028 Debentures and the 2008 Notes will be secured by
the Pari Passu Liens and (h) the Transaction Costs will be paid.

 

In connection with the foregoing, (a) the Borrower has requested the Lenders to
extend credit in the form of Revolving Loans at any time and from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding not in excess of $600,000,000, (b) the Borrower has requested the
Swingline Lender to extend credit, at any time and from time to time during the
Availability Period, in the form of Swingline Loans, in an aggregate principal
amount at any time outstanding not in excess of $25,000,000 and (c) the Borrower
has requested the Issuing Banks to issue Letters of Credit, in an aggregate face
amount at any time outstanding not in excess of $150,000,000, to support payment
obligations incurred in the ordinary course of business by the Borrower and its
subsidiaries. The proceeds of the Revolving Loans and the Swingline Loans are to
be used solely (a) with respect to the Initial Revolving Borrowing, to finance,
in part, the Transactions and the redemption after the Closing Date of the 2008
Notes (to the extent permitted in accordance with the definition of the term
“Permitted Initial Revolving Borrowing Purposes”) and for the other Permitted
Initial Revolving Borrowing Purposes and (b) with respect to all other
borrowings thereof, for general corporate purposes.

 

The Lenders and the Swingline Lender are willing to extend such credit to the
Borrower, and the Issuing Banks are willing to issue Letters of Credit for the
account of the Borrower, in each case on the terms and subject to the conditions
set forth herein.  Accordingly, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 


SECTION 1.01. DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“ACH” means automated clearing house transfers.

 

“Additional Commitment Lender” has the meaning set forth in Section 2.23(a).

 

“Adjusted LIBOR Rate” means, for any Interest Period, the rate obtained by
dividing (a) the LIBOR Rate for such Interest Period by (b) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against “Eurocurrency liabilities” as specified
in Regulation D (including any marginal, emergency, special or supplemental
reserves).

 

“Adjustment Date” means the first day of each January, April, July and October,
as applicable.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the aggregate Commitment of all Revolving Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Exposures
at that time) and (b) with respect to Protective Advances, a percentage based
upon its share of the unused Commitments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR Rate
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread” or “LIBOR Rate

 

2

--------------------------------------------------------------------------------


 

Spread”, as the case may be, based upon the Average Historical Excess
Availability as of the most recent Adjustment Date, provided that until the
first Adjustment Date occurring at least one full fiscal quarter after the
Closing Date, the “Applicable Rate” shall be the applicable rate per annum set
forth below in Category 1:

 

Average Historical Excess Availability

 

ABR Spread

 

LIBOR Rate
Spread

 

Category 1

 

 

 

 

 

Average Historical Excess Availability less than or equal to $200,000,000

 

0.00

%

1.75

%

 

 

 

 

 

 

Category 2

 

 

 

 

 

Average Historical Excess Availability greater than $200,000,000, but less than
or equal to $300,000,000

 

0.00

%

1.50

%

 

 

 

 

 

 

Category 3

 

 

 

 

 

Average Historical Excess Availability greater than $300,000,000

 

0.00

%

1.25

%

 

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above; provided that if an Event of Default shall have
occurred and be continuing at the time any reduction in the Applicable Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall have been cured or waived.

 

“Approved Fund” means any Person (other than an natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (1) a
Lender, (2) an Affiliate of a Lender or (3) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

 

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the Loans, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capital Lease Obligation”.

 

“Available Commitment” means, at any time, the Commitment then in effect minus
the Revolving Exposure of all Revolving Lenders at such time.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent, from time to time determines in its Permitted
Discretion, as being appropriate to reflect any impediments to the

 

3

--------------------------------------------------------------------------------


 

realization upon the Collateral consisting of Eligible Inventory included in the
Borrowing Base (including claims that the Agent reasonably determines will need
to be satisfied in connection with the realization upon such Collateral).

 

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the three-month period immediately
preceding such Adjustment Date (with the Borrowing Base for any such day used to
determine “Excess Availability” calculated by reference to the most recent
Borrowing Base Certificate delivered to the Agent on or prior to such day
pursuant to Section 5.01(h)).

 

“Average Revolving Loan Utilization” means, at any Adjustment Date, the average
daily aggregate Revolving Exposure (excluding any Revolving Exposure resulting
from any outstanding Swingline Loans) for the three-month period immediately
preceding such Adjustment Date, divided by the aggregate Commitments at such
time.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party at the written request of such Loan Party by the Agent, any
Lender or any of their Affiliates: (a) commercial credit cards, (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, ACH transactions, return items and interstate
depository network services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves which the Agent from time to time
after the occurrence and during the continuance of a Liquidity Event establishes
in its Permitted Discretion as being appropriate to reflect reasonably
anticipated liabilities and obligations of the Loan Parties in respect of
Banking Services then provided or outstanding.

 

“Blocked Account Agreement” has the meaning assigned to such term in Section
2.21(c).

 

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(c).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means any (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of LIBOR Rate Loans, as to which a
single Interest Period is in effect, (b) Swingline Loan or (c) Protective
Advance.

 

“Borrowing Base” means, at any time, (a) the lesser of (i) 80% of Eligible
Inventory (net of Inventory Reserves), valued at the lower of Cost and market
value, and (ii) 85% of Net Orderly Liquidation Value of Eligible Inventory (net
of Inventory Reserves not already reflected in the determination of Net Orderly
Liquidation Value), minus (b) without duplication, the then amount of all
Availability Reserves and other Reserves as the Agent may at any time and from
time to time in the exercise of its Permitted Discretion establish.  The
Borrowing Base at any time shall be determined by

 

4

--------------------------------------------------------------------------------


 

reference to the most recent Borrowing Base Certificate delivered to the Agent
pursuant to Section 5.01(h).

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit B or another form which is acceptable to the Agent in its
reasonable discretion.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit F, or such other form as shall be approved by the Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, without duplication, (a) any
expenditure for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP, less (b) any
expenditure which is contractually required to be, and is, reimbursed to the
Loan Parties in cash by a third party (including landlords and developers)
during such period of calculation.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the amount thereof accounted for as a liability determined in
accordance with GAAP.

 

A “Change in Control” shall be deemed to have occurred if (a) prior to a
Qualified Public Offering, the Permitted Holders (i) shall fail to have the
right, directly or indirectly, by voting power, contract or otherwise, to elect
or designate for election at least a majority of the Board of Directors of
Holdings or (ii) shall fail to own, directly or indirectly, beneficially and of
record, shares of Holdings in an amount equal to more than fifty percent (50%)
of the amount of shares owned, directly or indirectly, by the Permitted Holders,
beneficially and of record, as of the Closing Date and such ownership by the
Permitted Holders shall not represent the largest single block of voting
securities of Holdings held, directly or indirectly, by any Person or related
group for purposes of Section 13(d) of the Exchange Act, (b) after a Qualified
Public Offering, any “person” or “group” (within the meaning of Rule 13d-5 of
the Exchange Act but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), other than the Permitted
Holders, shall “beneficially own” (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings and the percentage of the aggregate ordinary voting power
represented by such Equity Interests beneficially owed by such person or group
exceeds the percentage of the aggregate ordinary voting power represented by
Equity Interests of Holdings then beneficially owned, directly or indirectly, by
the Permitted Holders, unless (i) the Permitted Holders have, at such time, the
right or the ability, directly or indirectly, by voting power, contract or
otherwise to elect or designate for election at least a majority of the Board of
Directors of Holdings or (ii) during any period of twelve (12) consecutive
months, a majority of the seats (other than vacant seats) on the board of
directors of Holdings (or the Borrower existing after a Qualified Public
Offering of the Borrower) shall be occupied by persons who were (x) members of
the board of directors of Holdings on the Closing Date after giving effect to
the Merger or nominated by the board of directors

 

5

--------------------------------------------------------------------------------


 

of Holdings (or of the Borrower after a Qualified Public Offering of the
Borrower) or by one or more Permitted Holders or Persons nominated by one or
more Permitted Holders or (y) appointed by directors so nominated, (c) any
change in control (or similar event, however denominated) with respect to
Holdings or the Borrower shall occur under and as defined in the New Notes, the
Senior Secured Term Loan Facility, the 2028 Debentures or any other Subordinated
Indebtedness of Holdings or its Subsidiaries constituting Material Indebtedness,
or (d) at any time prior to a Qualified Public Offering of the Borrower,
Holdings shall cease to beneficially own, directly or indirectly, 100% of the
issued and outstanding Equity Interests of the Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the date of this Agreement).

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Investors” means the investment funds associated with each of Credit Suisse
First Boston and Leonard Green & Partners, L.P., which are making a portion of
the Equity Contribution, and their respective Affiliates.

 

“Collateral” means any and all property owned, leased or operated by a Person
subject to a security interest or Lien under the Collateral Documents and any
and all other property of any Loan Party, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of Agent, on behalf of itself and the Lenders, to secure the Secured
Obligations; provided, however, that Collateral shall not at any time include
any Margin Stock.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Protective Advances,
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to

 

6

--------------------------------------------------------------------------------


 

which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $600,000,000.

 

“Commitment Fee Rate” means (a) for any day from the Closing Date until the
first Adjustment Date occurring at least one full fiscal quarter after the
Closing Date, a rate equal to 0.375% per annum, and (b) for any day thereafter,
the applicable rate per annum set forth below based upon the Average Revolving
Loan Utilization as of the most recent Adjustment Date:

 

Average Revolving Loan Utilization

 

Commitment Fee Rate

 

Less than 50%

 

.375

%

Greater than or equal to 50%

 

.25

%

 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Revolving Loan Utilization in
accordance with the table above; provided that if an Event of Default shall have
occurred and be continuing at the time any reduction in the Commitment Fee Rate
would otherwise be implemented, no such reduction shall be implemented until the
date on which such Event of Default shall have been cured or waived.

 

“Commitment Increase” has the meaning set forth in Section 2.23(a).

 

“Commitment Increase Date” has the meaning set forth in Section 2.23(c).

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) Consolidated Total Indebtedness of the Borrower and its
Subsidiaries that is secured by Liens as of the end of the most recent fiscal
quarter for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur to (b) the aggregate amount of EBITDA for the period of the most
recently ended consecutive four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made shall occur, in each case with
such pro forma adjustments to Consolidated Total Indebtedness and EBITDA as are
reasonably satisfactory to the Agent (it being acknowledged by the Agent that
such adjustments as are consistent with the pro forma adjustment provisions set
forth in the definition of “Fixed Charge Coverage Ratio” in the indentures
governing the New Notes shall be satisfactory to it).

 

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, obligations in respect of Capital
Lease Obligations, Attributable Debt in respect of Sale and Lease-Back
Transactions and debt obligations evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (and excluding
any undrawn letters of credit issued in the ordinary course of business) and
(b) the aggregate amount of all outstanding Disqualified Equity Interests of the
Borrower and all Disqualified Equity Interests and preferred stock of the
Subsidiaries (excluding items eliminated in consolidation), with the amount of
such Disqualified Equity Interests and preferred stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and Maximum
Fixed Repurchase Prices, in each case determined on a consolidated basis in
accordance with GAAP.  For purposes of this definition, the “Maximum Fixed
Repurchase Price” of any Disqualified Equity Interests or preferred stock that
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Equity Interests or preferred stock as if such
Disqualified Equity Interests or

 

7

--------------------------------------------------------------------------------


 

preferred stock were purchased on any date on which Consolidated Total
Indebtedness shall be required to be determined pursuant to this Agreement, and
if such price is based upon, or measured by, the fair market value of such
Disqualified Equity Interests or preferred stock, such fair market value shall
be determined reasonably and in good faith by the Borrower.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the cost of purchases of Inventory determined according to the
accounting policies used in the preparation of the Borrower’s audited financial
statements (pursuant to which the retail method of accounting is utilized for
substantially all merchandise Inventories).

 

“Credit Card Notification” has the meaning assigned to such term in Section
2.21(c).

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Borrower entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of the Borrower, net of any dormancy
reserves maintained by the Borrower on its books and records in the ordinary
course of business consistent with past practices and (c) liabilities associated
with the Borrower’s InCircle customer rewards program.

 

“Customer Credit Liabilities Reserve” means, as of any date, an amount equal to
50% of the Customer Credit Liabilities as reflected in the Borrower’s books and
records.

 

“Customer Deposits” means, at any time, the aggregate balance at such time of
outstanding customer deposits of the Borrower, net of any dormancy reserves
maintained by the Borrower on its books and records in the ordinary course of
business consistent with past practices.

 

“Customer Deposits Reserve” means, as of any date, an amount equal to 100% of
the Customer Deposits as reflected in the Borrower’s books and records.

 

“DBTCA” means Deutsche Bank Trust Company Americas, a New York banking
corporation, acting in its individual capacity, and its successors and assigns.

 

“DBTCA Account” has the meaning assigned to such term in Section 2.21(d).

 

“DDA Notification” has the meaning assigned to such term in Section 2.21(c).

 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties; provided that references herein to DDAs shall be deemed not to refer to
any Specified Segregated Account.  All funds in such DDAs shall be conclusively
presumed to be Collateral and proceeds of Collateral and the Agent and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in the DDAs, subject to the Security Agreement and the Intercreditor Agreement.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that has (a) defaulted in its
obligation to make a Revolving Loan or to fund its participation in a Letter of
Credit, Swingline Loan or Protective Advance required to be made or funded by it
hereunder, (b) notified the Agent or a Loan Party in writing

 

8

--------------------------------------------------------------------------------


 

that it does not intend to satisfy any such obligation or (c) become insolvent
or the assets or management of which has been taken over by any Governmental
Authority.

 

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its subsidiaries shall be a Derivative Transaction.

 

“Designated Disbursement Account” has the meaning assigned to such term in
Section 2.21(d).

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are then accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part (except as a result
of a change in control or asset sale so long as any right of the holders thereof
upon the occurrence of a change in control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
then accrued and payable and the termination of the Commitments), (c) requires
the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital, in each case, prior to the date that is
ninety-one (91) days after the earlier of the Maturity Date and the date the
Loans are no longer outstanding and the Commitments have expired or been
terminated or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the earlier of the Maturity Date and the date the Loans are no longer
outstanding and the Commitments have expired or been terminated; provided that
if such Equity Interest is issued to any plan for the benefit of employees of
the Borrower or its subsidiaries or by any such plan to such employees, such
Equity Interest shall not constitute Disqualified Equity Interest solely because
it may be required to be repurchased by the Borrower or its subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

 

“Document” has the meaning set forth in Article 9 of the UCC.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

9

--------------------------------------------------------------------------------


 

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District
Columbia.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of any tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary,
non-recurring or unusual charges for such period, (v) any other non-cash charges
for such period (but excluding any non-cash charge in respect of an item that
was included in Net Income in a prior period and any non-cash charge that
relates to the write-down or write-off of inventory), (vi) any charges or
expenses related to the Transactions, (vii) payments made pursuant to
Section 6.09(h) and (viii) facilities closure, severance and other restructuring
expenses as shall be reasonably approved by the Agent, minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(iv) or
(a)(v) taken in a prior period and (ii) any extraordinary, non-recurring or
unusual gains and any non-cash items of income for such period, all calculated
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

“Eligible Assignee” means (i) a Lender, (ii) a commercial bank, insurance
company, or company engaged in the business of making commercial loans or a
commercial finance company, which Person, together with its Affiliates, has a
combined capital and surplus in excess of $1,000,000,000, (iii) any Affiliate of
a Lender under common control with such Lender or (iv) an Approved Fund of a
Lender, provided that in any event, “Eligible Assignee” shall not include (v)
any natural person (which for this purpose shall not include Credit Suisse or
any of its branches or Affiliates engaged in the business of making commercial
loans), (w) any Defaulting Lender, (x) Holdings or the Borrower or any Affiliate
thereof, (y) any Sponsor or any of their respective Affiliates or (z) any
“creditor”, as defined in Regulation T, or “foreign branch of a broker-dealer”,
within the meaning of Regulation X; provided, however, that upon the occurrence
of an Event of Default, no Person (other than a Lender) shall be an “Eligible
Assignee” if the assignment of any Commitment to such Person would cause such
Person to have Commitments in excess of twenty-five percent (25%) of the then
outstanding total aggregate Commitments.

 

“Eligible Inventory” means, at any time, all Inventory of the Borrower and the
other Loan Parties; provided, however, that Eligible Inventory shall not include
any Inventory:

 

(a)           which is not subject to a first priority (subject to Permitted
Encumbrances arising by operation of law) perfected Lien in favor of the Agent;

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Agent, (ii) a Second Priority Lien, (iii) a Permitted Encumbrance arising by
operation of law or (iv) a Landlord Lien as to which a Landlord Lien Reserve
applies;

 

(c)           which is slow moving (other than Inventory located at a clearance
center that has been appropriately priced consistent with the Loan Parties’
customary practices), obsolete, unmerchantable, defective, used or unfit for
sale;

 

(d)           which does not conform in all material respects to the
representations and warranties contained in this Agreement or the Security
Agreement;

 

(e)           which is not owned only by one or more Loan Parties;

 

10

--------------------------------------------------------------------------------


 

(f)            which is not finished goods or which constitutes work-in-process,
raw materials, packaging and shipping material, supplies, samples, prototypes,
displays or display items, bill-and-hold goods, goods that are returned or
marked for return (but not held for resale) or repossessed, or which constitutes
goods held on consignment or goods which are not of a type held for sale in the
ordinary course of business;

 

(g)           which is not located in the U.S. or is in transit with a common
carrier from vendors or suppliers;

 

(h)           which is located at any location (other than a retail store or
clearance center) leased by a Loan Party, unless (i) the lessor has delivered to
the Agent a Collateral Access Agreement as to such location or (ii) a Reserve
for rent, charges, and other amounts due or to become due with respect to such
location has been established by the Agent in its Permitted Discretion;

 

(i)            which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the Agent
a Collateral Access Agreement and such other documentation as the Agent may
reasonably require or (ii) an appropriate Reserve has been established by the
Agent in its Permitted Discretion;

 

(j)            which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

 

(k)           which is the subject of a consignment by the Borrower as
consignor;

 

(l)            which is reported in the Borrower’s books and records as part of
the Borrower’s “Epicure” division or, without duplication of the foregoing, is
perishable, to the extent the book value of such Inventory exceeds $5,000,000;

 

(m)          which contains or bears any intellectual property rights licensed
to any Loan Party by any Person other than a Loan Party unless the Agent is
reasonably satisfied that it may sell or otherwise dispose of such Inventory
without (i) infringing the rights of such licensor, (ii) violating any contract
with such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement relating thereto;

 

(n)           which is not reflected in a current retail stock ledger report of
the Borrower or any of its Subsidiaries (except as to goods received but not
recorded in the retail stock ledger during the last three (3) days of a month);
or

 

(o)           which is acquired in connection with a Permitted Acquisition to
the extent the Agent shall not have received a Report in respect of such
Inventory, which Report shows results reasonably satisfactory to the Agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

11

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Contribution” means the contribution by the Sponsors, the Co-Investors,
the Management Stockholders and certain other Persons investing through Newton
Co-Invest I LLC or Newton Co-Invest II LLC, in an aggregate amount of not less
than 25% of the total consolidated capitalization of Holdings on the Closing
Date, after giving pro forma effect to the consummation of the Transactions and
the redemption after the Closing Date of the 2008 Notes, in cash to Holdings (or
any direct or indirect parent thereof) as common equity and/or preferred equity
having terms reasonably satisfactory to the Joint Lead Arrangers, and the cash
contribution by Holdings (or any direct or indirect parent thereof) of the
amount so received to Merger Sub (or if by a direct or indirect parent of
Holdings, by such parent to Holdings and by Holdings to Merger Sub) in respect
of Holdings’ common equity and/or preferred equity in Merger Sub having terms
reasonably satisfactory to the Joint Lead Arrangers or in exchange for the
issuance to Holdings of Equity Interests of Merger Sub.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

12

--------------------------------------------------------------------------------


 

“Excess Availability” means, at any time, an amount equal to (a) the lesser of
the aggregate total Commitments at such time and the Borrowing Base at such time
(as determined by reference to the most recent Borrowing Base Certificate
delivered to the Agent pursuant to Section 5.01(h)), minus (b) the aggregate
Revolving Exposures of all Revolving Lenders at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Loan Party hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower or any other Loan Party is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower or any other Loan Party with
respect to such withholding tax pursuant to Section 2.17(a).

 

“Existing Bank Debt Refinancing” means the payment in full of all amounts, if
any, due or owing under the Existing Credit Agreement, the termination of all
commitments thereunder and the release and discharge of all guarantees thereof
(if any) and all security therefor (if any).

 

“Existing Credit Agreement” means the $350,000,000 Credit Agreement dated
June 9, 2004 among Neiman Marcus, the lenders party thereto, Bank of America,
N.A., as syndication agent, Wachovia Bank, N.A., Wells Fargo Bank National
Association and BNP Paribas, as documentation agents, and JPMorgan Chase Bank,
as administrative agent.

 

“Existing Letter of Credit” means any letter of credit previously issued for the
account of the Borrower or any other Loan Party by a Lender or an Affiliate of a
Lender that is (a) outstanding on the Closing Date and (b) listed on Schedule
1.01(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means that certain Amended and Restated Fee Letter dated as of
May 26, 2005, by and among the Borrower, the Agent, Deutsche Bank AG Cayman
Islands Branch, Deutsche Bank Securities Inc., Credit Suisse, Bank of America,
N.A., Banc of America Bridge LLC, Banc of America Securities LLC and Goldman
Sachs Credit Partners L.P.

 

“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.

 

13

--------------------------------------------------------------------------------


 

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) cash Interest Expense, plus (b) the aggregate amount of scheduled
principal payments in respect of long-term Indebtedness of the Borrower and the
Subsidiaries made during such period (other than payments made by the Borrower
or any Subsidiary to the Borrower or a Subsidiary), plus (c) expense for taxes
paid in cash, plus (d) dividends or distributions paid in cash, plus
(e) Restricted Debt Payments, plus (f) scheduled Capital Lease Obligation
payments, all calculated for such period for the Borrower and its Subsidiaries
on a consolidated basis.

 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) EBITDA minus the unfinanced portion of Capital Expenditures, excluding
(i) any Capital Expenditure made with proceeds applied within twelve (12) months
of receipt of (x) any casualty insurance, condemnation or eminent domain or
(y) any sale of assets (other than Inventory) or (ii) any portion of the
purchase price for a Permitted Acquisition which is classified as a fixed or
capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, to (b) Fixed Charges, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.  For purposes of calculating the Fixed Charge Coverage
Ratio with respect to measurement periods that include periods prior to the
Closing Date, for those components of such ratio set forth below, the amounts
thereof for the fiscal quarters set forth below shall be deemed to be the
amounts thereof set forth below:

 

Fiscal
Quarter Ending

 

Interest Expense

 

Taxes

 

Unfinanced
Capital
Expenditures

 

January 31, 2005

 

$

66,000,000

 

$

0

 

$

33,000,000

 

April 30, 2005

 

$

66,000,000

 

$

0

 

$

33,000,000

 

July 30, 2005

 

$

66,000,000

 

$

0

 

$

33,000,000

 

October 31, 2005

 

$

66,000,000

 

$

0

 

$

33,000,000

 

 

“Foreign Lender” means a person that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(i).

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of the Guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,

 

14

--------------------------------------------------------------------------------


 

(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the Primary Obligor so as to
enable the Primary Obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

 

“HSBC Agreements” means the Purchase, Sale and Servicing Transfer Agreement
dated as of June 8, 2005, among HSBC Bank Nevada, N.A., HSBC Finance Corporation
(together with their Affiliates, “HSBC”), Neiman Marcus and Bergdorf Goodman,
Inc., and all material agreements and instruments entered into in connection
therewith, including the Credit Card Program Agreement and the related Services
Agreement, in each case, as amended from time to time in accordance with the
terms of this Agreement.

 

“HSBC Arrangements” means the private label credit card program between the
Borrower and HSBC pursuant to the terms of the HSBC Agreements.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
designated as such in writing by the Borrower to the Agent and that
(i) contributed 2.5% or less of EBITDA for the period of four fiscal quarters
most recently ended more than forty-five (45) days prior to the date of
determination, (ii) had consolidated assets representing 2.5% or less of the
consolidated total assets of the Borrower and the Subsidiaries on the last day
of the most recent fiscal quarter ended more than forty-five (45) days prior to
the date of determination and (iii) did not own any Inventory with an aggregate
value of more than $5,000,000.  The Immaterial Subsidiaries as of the Closing
Date are listed on Schedule 1.01(b).

 

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse), without duplication, (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by a
bond, debenture, note or other similar instrument, (c) any obligation of such
Person to pay the deferred purchase price of property or services, except
(i) accrued expenses and trade accounts payable that arise in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP,
(d) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (e) all Obligations of such Person in respect of Disqualified Equity
Interests, (f) any obligation of such Person (whether or not contingent) to any
other Person in respect of a letter of credit or other Guarantee issued by such
other Person, (g) any Swap Obligation, except that if any Swap Agreement
relating to such Swap

 

15

--------------------------------------------------------------------------------


 

Obligation provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount thereof, (h) any Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on any asset of such Person
(provided that the amount of such Indebtedness shall be the lesser of the fair
market value of such asset at the date of determination determined by such
Person in good faith and the amount of such Indebtedness of others so secured)
and (i) any Indebtedness of others Guaranteed by such Person.  For all purposes
hereof, the Indebtedness of any Person shall exclude purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset (other than earn-out obligations).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information” has the meaning set forth in Section 3.11(a).

 

“Information Memorandum” means the Confidential Information Memorandum dated
September 2005, relating to the Borrower and the Transactions.

 

“Initial Revolving Borrowing” means one or more borrowings of Revolving Loans or
issuances or deemed issuances of Letters of Credit on the Closing Date in an
amount not to exceed the aggregate amount specified or referred to in the
definition of the term “Permitted Initial Revolving Borrowing Purposes”.

 

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of the date hereof, among Holdings, the Borrower, the
Subsidiaries party from time to time thereto, the Agent and the Term Loan Agent
(as defined in the Intercreditor Agreement).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations and Synthetic Lease
Obligations and the interest portion of any deferred payment obligation, but
excluding amortization of deferred financing costs and amortization of original
issue discount on any Indebtedness) of the Borrower and its Subsidiaries for
such period with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Borrower and its Subsidiaries for such period in
accordance with GAAP; provided that there shall be excluded therefrom any
Interest Expense of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or is merged into or consolidated with the Borrower or any of
its Subsidiaries.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each January, April, July and October
and the Maturity Date, (b) with respect to any LIBOR Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Rate Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period (or if such day is not a Business Day, the next succeeding
Business Day), and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

16

--------------------------------------------------------------------------------


 

“Interest Period” means (a) with respect to any LIBOR Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to each Lender, nine or twelve months) thereafter,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Reserves” means (a) such reserves as may be established from time to
time by the Agent, in its Permitted Discretion, with respect to changes in the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as negatively affect the market value of the Eligible
Inventory and (b) Shrink Reserves.

 

“Issuing Bank” means each of Deutsche Bank Trust Company Americas and Credit
Suisse and any other Lender which at the request of the Borrower and with the
consent of the Agent (not to be unreasonably withheld) agrees to become an
Issuing Bank and, solely with respect to any Existing Letter of Credit (and any
amendment, renewal or extension thereof in accordance with this Agreement), the
Lender or Affiliate of a Lender that issued such Existing Letter of Credit. 
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank (including but not
limited to, with respect to Deutsche Bank Trust Company Americas, Deutsche Bank
AG New York Branch), in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. 
Notwithstanding the foregoing, no “creditor”, as defined in Regulation T, or
“foreign branch of a broker-dealer”, within the meaning of Regulation X, may be
an Issuing Bank.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

 

“Joint Lead Arrangers” means Credit Suisse and Deutsche Bank Securities Inc.

 

“Landlord Lien” means any Lien of a landlord on the Borrower’s or any
Subsidiary’s property, granted by statute.

 

“Landlord Lien Reserve” means an amount equal to up to two months’ rent for all
of the Loan Parties’ leased locations where Eligible Inventory is located in
each Landlord Lien State, other than leased locations with respect to which the
Agent shall have received a landlord’s waiver or subordination of lien in form
reasonably satisfactory to the Agent.

 

“Landlord Lien State” means (i) each of Washington, Virginia and Pennsylvania
and (ii) such other state(s) that the Agent determines after the Closing Date
and notifies the Borrower thereof, that, as a result of a change in law (or in
the interpretation or application thereof by any Governmental Authority)
occurring after the Closing Date a landlord’s claim for rent has priority by
operation of law over the Lien of the Agent in any of the Collateral consisting
of Eligible Inventory.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

17

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
on a Letter of Credit.

 

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower or any other Loan Party at such time, less (c) the
amount then on deposit in the LC Collateral Account.  The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any standby or commercial letter of credit issued (or,
in the case of an Existing Letter of Credit, deemed to be issued) pursuant to
this Agreement.

 

“Letter of Credit Request” has the meaning assigned to such term in Section
2.06(b).

 

“LIBOR Rate” means, with respect to any Interest Period, (a) the rate per annum
for Dollar deposits approximately equal to the principal amount of the LIBOR
Rate Loans for which the LIBOR Rate is being determined and with maturities
comparable to the Interest Period for which such LIBOR Rate would apply, which
appears on the Telerate Page 3750 at approximately 11:00 a.m., London time, on
the day that is two (2) Business Days prior to the first day of such Interest
Period and (b) if no such rate so appears on the Telerate Page 3750, an interest
rate per annum equal to the rate (rounded upward to the nearest whole multiple
of 1/16 of 1% per annum, if such rate is not such a multiple) of the offered
quotation, if any, to first class banks in the London (U.K.) interbank market by
the Agent for Dollar deposits of amounts in immediately available funds
comparable to the principal amount of the LIBOR Rate Loans for which the LIBOR
Rate is being determined with maturities comparable to the Interest Period for
which such LIBOR Rate will apply as of approximately 10:00 a.m. two (2) Business
Days prior to the commencement of such Interest Period.  The term “Telerate Page
3750” shall mean the display designated as Page 3750 on the Telerate Services
(or such other page as may replace such page on such service for the purpose of
displaying a comparable rate).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Event” means the determination by the Agent that Excess Availability
on any day is less than $60,000,000, provided that the Agent has notified the
Borrower thereof.  For purposes of Section 2.21 only, the occurrence of a
Liquidity Event shall be deemed continuing notwithstanding that Excess
Availability may thereafter exceed the amount set forth in the preceding
sentence unless and until Excess Availability exceeds $60,000,000 for thirty
(30) consecutive days, in which event a Liquidity Event shall no longer be
deemed to be continuing for purposes of Section 2.21; provided that a Liquidity
Event may not be cured as contemplated by this sentence more than two times in
any four-fiscal-quarter period.

 

18

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letters of Credit or Letter of Credit applications, the
Collateral Documents and the Intercreditor Agreement. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto.

 

“Loan Guarantor” means each Loan Party (other than the Borrower).

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means Holdings, the Borrower, each Domestic Subsidiary (other
than (i) subject to compliance with Section 5.11, any Domestic Subsidiary that
is an Immaterial Subsidiary and (ii) any Unrestricted Subsidiary), and any other
Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement, and their respective successors and assigns.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

 

“Management Services Agreement” means the agreement among Holdings, the Borrower
and the Sponsors dated as of October 6, 2005, as amended from time to time in
accordance with the terms hereof, pursuant to which the Sponsors agree to
provide certain advisory services to Holdings and the Borrower in exchange for
certain fees.

 

“Management Stockholders” means the management officers or employees of the
Borrower or its Subsidiaries who are investors in Holdings or any direct or
indirect parent thereof on the Closing Date.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower and the other Loan Parties
(taken as a whole) to perform their obligations under the Loan Documents or (c)
the rights of, or remedies available to the Agent, the Issuing Banks or the
Lenders under, the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

“Maturity Date” means October 6, 2010 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

 

“Merger” has the meaning assigned to such term in the introductory statement to
this Agreement.

 

19

--------------------------------------------------------------------------------


 

“Merger Agreement” means the Agreement and Plan of Merger dated as of May 1,
2005, among Holdings, Merger Sub and Neiman Marcus, as amended from time to
time.

 

“Merger Consideration” has the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Merger Sub” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgaged Properties” means, initially, the owned real properties and leasehold
and subleasehold interests of the Loan Parties specified on Schedule 1.01(c),
and shall include each other parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.11.

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
Lenders, on real property of a Loan Party, including any amendment, modification
or supplement thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

 

“Neiman Marcus” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received in cash by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, net of all costs of liquidation thereof,
as based upon the most recent Inventory appraisal conducted in accordance with
this Agreement and expressed as a percentage of Cost of such Inventory.

 

“New Note Documents” means, collectively, the Senior Note Documents and the
Senior Subordinated Note Documents.

 

“New Notes” means, collectively, the Senior Notes and the Senior Subordinated
Notes.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

 

20

--------------------------------------------------------------------------------


 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Agent, the Issuing Bank or any indemnified party
arising under the Loan Documents.

 

“Other Information” has the meaning assigned to such term in Section 3.11(b).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Pari Passu Liens” means any Lien on the Collateral granted for the benefit of
the holders of the 2028 Debentures and the holders of the 2008 Notes, in each
case that is required by the terms of the indenture applicable thereto as a
result of the grant of security interests pursuant to any Loan Document, the
Term Loan Security Documents or otherwise.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Payment Conditions” means, at any time of determination, that (a) no Default or
Event of Default then exists or would arise as a result of the making of the
subject Specified Payment, (b) Excess Availability shall be not less than
$75,000,000 immediately after giving effect to the making of such Specified
Payment, (c) if the aggregate amount of Specified Payments is greater than
$50,000,000 (after giving effect to the then proposed Specified Payment) in the
thirty day period preceding (and including) the date of the proposed payment,
prior to making the proposed Specified Payment or any further Specified
Payments, the Borrower shall have delivered projections to the Agent reasonably
satisfactory to the Agent demonstrating that Projected Average Excess
Availability on the last day of each fiscal month during the six-month period
immediately succeeding any such Specified Payment shall be not less than
$75,000,000 and (d) the Fixed Charge Coverage Ratio as of the end of the most
recently ended four fiscal quarter period shall be greater than or equal to 1:10
to 1:00 after giving pro forma effect to such Specified Payment as if such
Specified Payment (if applicable to such calculation) had been made as of the
first day of such period; provided that, if Excess Availability at the time of
determination (after giving pro forma effect to any Borrowings made in
connection with such Specified Payment) is greater than $100,000,000,
clauses (d) and (e) of the definition of Fixed Charges shall not be included in
Fixed Charges for purposes of calculating the Fixed Charge Coverage Ratio for
purposes of this clause (d).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit I to
the Security Agreement or any other form approved by the Agent.

 

“Permitted Acquisition” means the acquisition by the Borrower or any Subsidiary
of all or substantially all the assets or businesses of a Person or of assets
constituting a business unit, line of business or division of such Person or not
less than 100% (or such lesser percentage that, when combined with the
percentage of Equity Interests owned by the Borrower or such Subsidiary prior to
such acquisition, would equal 100%) of the Equity Interests (other than
directors’ qualifying shares) of a Person; provided that (i) both before and
after giving effect to such acquisition, no Event of Default or

 

21

--------------------------------------------------------------------------------


 

Default shall have occurred and be continuing; (ii) the acquired assets,
division or Person is in a substantially similar line of business as that
conducted by the Borrower and the Subsidiaries during the then current and most
recent fiscal year or businesses reasonably related or ancillary thereto;
(iii) the Payment Conditions shall have been satisfied; and (iv) the Borrower
and the Subsidiaries shall comply, and (if applicable) shall cause the acquired
Person to comply, with the applicable provisions of Section 5.11 and the
Collateral Documents.

 

“Permitted Cure Security” shall mean any Qualified Equity Interest of Holdings.

 

“Permitted Discretion” means the Agent’s commercially reasonable judgment,
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions in the retail industry, as to any
factor which the Agent reasonably determines:  (a) will or reasonably could be
expected to adversely affect in any material respect the value of any Eligible
Inventory, the enforceability or priority of the Agent’s Liens thereon or the
amount which the Agent, the Lenders or any Issuing Bank would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Eligible Inventory or (b) evidences that
any collateral report or financial information delivered to the Agent by any
Person on behalf of the Borrower is incomplete, inaccurate or misleading in any
material respect.  In exercising such judgment, the Agent may consider, without
duplication, such factors already included in or tested by the definition of
Eligible Inventory, as well as any of the following: (i) changes after the
Closing Date in any material respect in demand for, pricing of, or product mix
of Inventory; (ii) changes after the Closing Date in any material respect in any
concentration of risk with respect to the Inventory; and (iii) any other factors
arising after the Closing Date that change in any material respect the credit
risk of lending to the Borrower on the security of the Inventory.

 

“Permitted Encumbrances” means:

 


(A) LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES WHICH ARE NOT OVERDUE
FOR A PERIOD OF MORE THAN THIRTY (30) DAYS OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;


 


(B) STATUTORY LIENS OF LANDLORDS, CARRIERS, WAREHOUSEMEN, MECHANICS,
MATERIALMEN, REPAIRMEN, CONSTRUCTION CONTRACTORS OR OTHER LIKE LIENS ARISING IN
THE ORDINARY COURSE OF BUSINESS WHICH SECURE AMOUNTS NOT OVERDUE FOR A PERIOD OF
MORE THAN THIRTY (30) DAYS, OR IF MORE THAN THIRTY (30) DAYS OVERDUE, ARE
UNFILED AND NO OTHER ACTION HAS BEEN TAKEN TO ENFORCE SUCH LIEN OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS
OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;


 


(C) LEASES, SUBLEASES, SPACE LEASES, LICENSES OR SUBLICENSES, IN EACH CASE IN
THE ORDINARY COURSE OF BUSINESS AND WHICH DO NOT INTERFERE IN ANY MATERIAL
RESPECT WITH THE BUSINESS OF HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES;


 


(D) PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY OR
SIMILAR LAWS OR REGULATIONS; AND PLEDGES AND DEPOSITS IN THE ORDINARY COURSE OF
BUSINESS SECURING LIABILITY FOR REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO
(INCLUDING OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT OR BANK GUARANTEES FOR
THE BENEFIT OF) INSURANCE CARRIERS PROVIDING PROPERTY, CASUALTY OR LIABILITY
INSURANCE TO HOLDINGS, THE BORROWER OR ANY SUBSIDIARY;

 

22

--------------------------------------------------------------------------------


 


(E) DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, GOVERNMENT
CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY, STAY, CUSTOMS AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE (INCLUDING THOSE
TO SECURE HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS), IN EACH CASE INCURRED
IN THE ORDINARY COURSE OF BUSINESS;


 


(F) LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT
UNDER SECTION 7.01(J); AND


 


(G) EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY, RESTRICTIONS, ENCROACHMENTS
AND SIMILAR ENCUMBRANCES AND MINOR TITLE DEFECTS ON REAL PROPERTY IMPOSED BY LAW
OR ARISING IN THE ORDINARY COURSE OF BUSINESS, AND ANY OTHER LIENS SCHEDULED AS
EXCEPTIONS ON ANY OF THE TITLE INSURANCE POLICIES, WHICH DO NOT IN THE AGGREGATE
MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE BORROWER OR
ANY SUBSIDIARY, AND ANY OTHER LIENS “INSURED OVER” BY THE TITLE INSURANCE
COMPANY;


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means the Sponsors, Management Stockholders and the
Co-Investors.

 

“Permitted Initial Revolving Borrowing Purposes” means (a) one or more
Borrowings of Revolving Loans (i) up to an amount equal to the excess, if any of
(x) the working capital of the Borrower on the Closing Date estimated in good
faith by the Borrower over (y) the working capital of Neiman Marcus as of
July 30, 2005, with the amount calculated pursuant to this clause (i) to be
determined in good faith by the Borrower and reasonably acceptable to the Joint
Lead Arrangers, and (ii) up to an additional amount and for such purposes
notified by the Borrower to the Joint Lead Arrangers prior to the Closing Date
as shall be approved by the Joint Lead Arrangers, and (b) the issuance of
Letters of Credit in replacement of, or as backstop for, letters of credit of
the Borrower or its Subsidiaries outstanding on the Closing Date (including any
deemed issuance with respect to Existing Letters of Credit pursuant to
Section 2.06).

 

“Permitted Investments” shall mean (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof; (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and Eurodollar certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the dollar equivalent thereof) in the case of foreign banks;
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing; (g) marketable short-term
money market and similar securities having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither

 

23

--------------------------------------------------------------------------------


 

S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service); (h) shares of investment
companies that are registered under the Investment Company Act of 1940 and
invest solely in one or more of the types of securities described in clauses (a)
through (g) above; and (i) in the case of investments by any Foreign Subsidiary
or investments made in a country outside the United States of America, other
customarily utilized high-quality investments in the country where such Foreign
Subsidiary is located or in which such investment is made.

 

“Permitted Replacement Credit Card Program” means any private label credit card
program or similar arrangement substantially similar in all material respects to
the HSBC Arrangements, with such modifications as the Agent shall have consented
to in writing prior to the effectiveness thereof (such consent not to be
unreasonably withheld or delayed), which, after notice to the Agent in
accordance with Section 5.07, is entered into by the Borrower or any of its
Subsidiaries on commercially reasonable terms generally available at that time
(as determined in good faith by the Borrower), or is in effect with respect to
any Person that becomes a Subsidiary after the date hereof in connection with a
Permitted Acquisition and is not created in contemplation of or in connection
therewith, provided that if such program grants a security interest in any
assets other than those certain Accounts, receivables, or transferor interest or
other similar residual interests subject to such program or arrangement,
including a security interest in any returned goods, and the grant of such
security interest could reasonably be expected to be detrimental in any material
respect to the rights and interests of the Lenders under the Loan Documents, as
determined by the Agent in its reasonable discretion, such program shall not be
considered a Permitted Replacement Credit Card Program unless and until the
Agent and the third party with whom the program is created have entered into an
intercreditor agreement reasonably satisfactory to the Agent with respect to the
priority and enforcement of such security interests.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest publicly announced by Deutsche Bank
Trust Company Americas in New York City from time to time as its Prime Rate.

 

“Projected Average Excess Availability” means the projected average Excess
Availability for each month during any six-month period as determined in good
faith by the Borrower and certified by a Financial Officer.

 

“Projections” means the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements of such entities furnished to the Lenders or the
Agent by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior
to the Closing Date.

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Public Offering” means the initial underwritten public offering of
common Equity Interests of Holdings or any direct or indirect parent of Holdings
or the Borrower pursuant to an

 

24

--------------------------------------------------------------------------------


 

effective registration statement filed with the SEC in accordance with the
Securities Act (other than a registration statement on Form S-8 or any successor
form).

 

“Real Estate” means all of the Borrower’s and its Subsidiaries’ now or hereafter
owned or leased estates in real property, including all fee, leasehold and
future interests, together with all of the Borrower’s and its Subsidiaries’ now
or hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Report” means reports prepared by the Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the Loan
Parties’ assets from information furnished by or on behalf of the Loan Parties,
after the Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Agent, subject
to the provisions of Section 9.12.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposure and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposure and unused Commitments at such time; provided that the Revolving
Exposure and unused Commitments of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders at any time.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves” means all (if any) Inventory Reserves and Availability Reserves
(including Banking Services Reserves, Landlord Lien Reserves, Customer Credit
Liability Reserves, Customer Deposits Reserves and reserves for Secured Swap
Obligations) and any and all other reserves which the Agent deems necessary in
its Permitted Discretion to maintain with respect to Eligible Inventory that
have been established in accordance with Section 2.22.

 

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Closing Date (but
subject to the express requirements set forth in Article IV), shall include any
secretary or assistant secretary of a Loan Party.

 

25

--------------------------------------------------------------------------------


 

Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in Holdings or the Borrower or any option, warrant
or other right to acquire any such Equity Interests in Holdings or the Borrower.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amounts of Swingline Loans and Protective Advances outstanding at such
time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Commitment or, if the Commitments have terminated or expired, a Lender with
Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.06.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

 

“Second Priority Lien” means any Lien on any asset of any Loan Party that is
granted under the Term Loan Security Documents and that, pursuant and subject to
the provisions of the Intercreditor Agreement, is junior in priority to the
Liens of the Agent in the Collateral.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) all Secured Swap Obligations.

 

“Secured Swap Obligations” means all Swap Obligations owing to the Agent, a
Joint Lead Arranger or a co-arranger, a Lender or any Affiliate of any of the
foregoing and with respect to which, at or prior to the time that the Swap
Agreement relating to such Swap Obligation is entered into, the Borrower (or
other Loan Party) and the Lender or other Person referred to above in this
definition (or Affiliate) party thereto (except in the case of the Agent) shall
have delivered written notice to the Agent that such a transaction has been
entered into and that it constitutes a Secured Swap Obligation entitled to the
benefits of the Collateral Documents and the Intercreditor Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

26

--------------------------------------------------------------------------------


 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Agent, for the benefit of
the Agent and the Lenders.

 

“Senior Note Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing the
Senior Notes or providing for any Guarantee or other right in respect thereof.

 

“Senior Notes” means the Borrower’s 9%/9¾% Senior Notes due 2015, in an initial
aggregate principal amount of $700,000,000.

 

“Senior Secured Term Facility Credit Agreement” means the Credit Agreement dated
as of the date hereof, among Holdings, the Borrower, the subsidiaries of the
Borrower from time to time party thereto, Credit Suisse, as administrative agent
and collateral agent, and the lenders from time to time party thereto.

 

“Senior Secured Term Loan Facility” means the $1,975,000,000 initial aggregate
principal amount senior secured term loan facility provided for under the Senior
Secured Term Facility Credit Agreement.

 

“Senior Subordinated Notes” means the Borrower’s 103/8% Senior Subordinated
Notes due 2015, in an initial aggregate principal amount of $500,000,000.

 

“Senior Subordinated Note Documents” means the indenture under which the Senior
Subordinated Notes are issued and all other instruments, agreements and other
documents evidencing the Senior Subordinated Notes or providing for any
Guarantee or other right in respect thereof.

 

“Shrink” means Inventory identified by the Borrower as lost, misplaced, or
stolen.

 

“Shrink Reserve” means an amount reasonably estimated by the Agent to be equal
to that amount which is required in order that the Shrink reflected in current
retail stock ledger of the Borrower and its Subsidiaries would be reasonably
equivalent to the Shrink calculated as part of the Borrower’s most recent
physical inventory (it being understood and agreed that no Shrink Reserve
established by the Agent shall be duplicative of any Shrink as so reflected in
the current retail stock ledger of the Borrower and its Subsidiaries or
estimated by the Borrower for purposes of computing the Borrowing Base other
than at month’s end).

 

“Specified Payment” means (a) any Permitted Acquisition, (b) any investment,
loan or advance pursuant to Section 6.04(v), (c) any Restricted Payment pursuant
to Section 6.08(a)(x) and (d) any Restricted Debt Payment pursuant to
Section 6.08(b)(ix).

 

“Specified Segregated Accounts” means (a) those segregated checking or other
demand deposit accounts which the Borrower designates to the Agent as such in
writing, into which (i) funds from the sale of Inventory held by the Borrower or
any of its subsidiaries on a consignment basis, (ii) funds from the sale of
Inventory relating to a leased department within one of the Borrower’s or any of
its subsidiaries’ retail stores, in the case of each of clause (i) and (ii),
which Inventory is not owned by a Loan Party (and would not be reflected on a
consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP) or (iii) in-store payments in respect of private label
credit cards subject to the HSBC Arrangements or any Permitted Replacement
Credit Card Program are made, (b) the accounts in respect of which other
payments in respect of private label credit cards subject to the HSBC
Arrangements or any Permitted Replacement Credit Card Program are made, which
accounts in respect of the HSBC Arrangements are identified on Schedule 1.01(d)
and which accounts in

 

27

--------------------------------------------------------------------------------


 

respect of the HSBC Arrangements are owned by the Borrower but controlled by
HSBC and the ownership of which is anticipated to be transferred to HSBC in the
first or second calendar quarter of 2006 and (c) the segregated account into
which the estimated amount of the redemption payment related to the 2008 Notes
Call for Redemption is deposited.

 

“Sponsors” means Texas Pacific Group and Warburg Pincus LLC and their respective
Affiliates but not including, however, any portfolio companies of any of the
foregoing.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations on
terms and conditions no less favorable to the Agent and the Lenders than those
contained in the Senior Subordinated Note Documents.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Borrower.  Notwithstanding the foregoing (and except for purposes of Sections
3.06, 3.09, 3.10, 3.15, 5.04, 5.08, and the definition of Unrestricted
Subsidiary contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Borrower or any of its Subsidiaries for purposes of this
Agreement.

 

“Super Majority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Commitments representing more than 66-2/3% of the sum of the total
Revolving Exposure and unused Commitments at such time; provided that the
Revolving Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of the Super Majority Lenders at any time.

 

“Swap Agreement” means any agreement with respect to any Derivative Transaction
between the Borrower or any Subsidiary and any other Person.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Lender” means Deutsche Bank Trust Company Americas, in its capacity
as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such person is the lessor.

 

28

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan Pari Passu Lien Obligations” means any Indebtedness constituting debt
securities incurred pursuant to an indenture with an institutional trustee or
loans incurred in the bank credit market (including institutional investor
participation therein), which Indebtedness is secured with Liens that rank pari
passu with the Liens securing the Indebtedness under the Senior Secured Term
Loan Facility outstanding on the Closing Date.

 

“Term Loan Security Documents” has the meaning set forth in the Intercreditor
Agreement.

 

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

 

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

 

“Transaction Costs” means fees and expenses payable or otherwise borne by
Holdings, the Borrower and its subsidiaries in connection with the Transactions
and the transactions contemplated thereby (including redemption or other
premiums payable in connection with the redemption after the Closing Date of the
2008 Notes in accordance with Section 5.14).

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by Holdings and Merger Sub of the Merger Agreement and the consummation of the
transactions contemplated thereby, (b) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, (c) the execution, delivery and performance
by Holdings, the Borrower and the Subsidiaries party thereto of the New Note
Documents and the issuance of the New Notes, (d) the execution, delivery and
performance of the Senior Secured Term Facility Credit Agreement and all other
instruments, agreements and other documents evidencing or governing the Senior
Secured Term Loan Facility or providing for any Guarantee or other right in
respect thereof and the making of borrowings thereunder, (e) the execution,
delivery and performance by all parties thereto of the Intercreditor Agreement,
(f) the Existing Bank Debt Refinancing, (g) the 2008 Notes Call for Redemption,
(h) the granting of Pari Passu Liens, (i) the making of the Equity Contribution
(j) the entering into of the HSBC Arrangements and (k) the payment of the
Transaction Costs.

 

“2008 Notes” means the 6.65% Senior Unsecured Notes due 2008 of Neiman Marcus
outstanding on the Closing Date.

 

“2008 Notes Call for Redemption” means the call for redemption of, and the
deposit into a segregated account of the estimated amount of the redemption
payment related to, all outstanding 2008 Notes in accordance with the indenture
governing the 2008 Notes and applicable law, and the securing of the 2008 Notes
by the Pari Passu Liens on the Closing Date.

 

29

--------------------------------------------------------------------------------


 

“2028 Debentures” means the 7.125% Senior Debentures due 2028 of Neiman Marcus
outstanding on the Closing Date.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations; but excluding unripened or contingent obligations related
to indemnification under Section 9.03 for which no written demand has been made.

 

“Unrestricted Subsidiary” means (a) Neiman Marcus Funding Corporation, Gurwitch
Products LLC, Kate Spade LLC and their respective subsidiaries and (b) any
Subsidiary of the Borrower that is acquired or created after the Closing Date
and designated by the Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Agent in accordance with Section 5.13.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “LIBOR RATE LOAN”) OR BY CLASS AND TYPE (E.G., A
“LIBOR RATE REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “LIBOR RATE
BORROWING”) OR BY CLASS AND TYPE (E.G., A “LIBOR RATE REVOLVING BORROWING”).


 


SECTION 1.03. TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND

 

30

--------------------------------------------------------------------------------


 


“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


SECTION 1.04. ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWER NOTIFIES THE AGENT THAT THE BORROWER REQUESTS AN AMENDMENT TO ANY
PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE OCCURRING AFTER THE DATE
HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE OPERATION OF SUCH PROVISION
(OR IF THE AGENT NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS REQUEST AN
AMENDMENT TO ANY PROVISION HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY
SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION
THEREOF, THEN SUCH PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN
EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE
UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN
ACCORDANCE HEREWITH.


 


SECTION 1.05. EFFECTUATION OF TRANSACTIONS.  EACH OF THE REPRESENTATIONS AND
WARRANTIES OF THE LOAN PARTIES CONTAINED IN THIS AGREEMENT (AND ALL
CORRESPONDING DEFINITIONS) ARE MADE AFTER GIVING EFFECT TO THE TRANSACTIONS,
UNLESS THE CONTEXT OTHERWISE REQUIRES.  REFERENCES TO THE TRANSACTIONS IN
SECTIONS 3.02 AND 3.03 SHALL BE DEEMED NOT TO INCLUDE THE TRANSACTIONS DESCRIBED
IN CLAUSE (J) OF THE DEFINITION OF THE TERM “TRANSACTIONS” SET FORTH IN SECTION
1.01.


 

ARTICLE II

 

The Credits

 


SECTION 2.01. COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE REVOLVING LOANS
TO THE BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) SUCH LENDER’S REVOLVING EXPOSURE
EXCEEDING SUCH LENDER’S COMMITMENT OR (II) THE TOTAL REVOLVING EXPOSURES
EXCEEDING THE LESSER OF (X) THE SUM OF THE TOTAL COMMITMENTS AND (Y) THE
BORROWING BASE (SUBJECT TO THE AGENT’S AUTHORITY, IN ITS SOLE DISCRETION, TO
MAKE PROTECTIVE ADVANCES PURSUANT TO THE TERMS OF SECTION 2.04).  WITHIN THE
FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
BORROWER MAY BORROW, REPAY AND REBORROW REVOLVING LOANS.


 


SECTION 2.02. LOANS AND BORROWINGS.  (A)  EACH LOAN (OTHER THAN A SWINGLINE LOAN
OR A PROTECTIVE ADVANCE) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF
LOANS OF THE SAME CLASS AND TYPE MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS OF THE APPLICABLE CLASS.  ANY PROTECTIVE ADVANCE
AND ANY SWINGLINE LOAN SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH
IN SECTION 2.04 AND 2.05, RESPECTIVELY.


 


(B) SUBJECT TO SECTION 2.14, EACH BORROWING SHALL BE COMPRISED ENTIRELY OF ABR
LOANS OR LIBOR RATE LOANS AS THE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH. 
EACH SWINGLINE LOAN AND EACH PROTECTIVE ADVANCE SHALL BE AN ABR LOAN.  EACH
LENDER AT ITS OPTION MAY MAKE ANY LIBOR RATE LOAN BY CAUSING ANY DOMESTIC OR
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT
(I) ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (II) IN
EXERCISING SUCH OPTION, SUCH LENDER SHALL USE REASONABLE EFFORTS TO MINIMIZE ANY
INCREASE IN THE ADJUSTED LIBOR RATE OR INCREASED COSTS TO THE BORROWER RESULTING
THEREFROM (WHICH OBLIGATION OF SUCH LENDER SHALL NOT REQUIRE IT TO TAKE, OR
REFRAIN FROM TAKING, ACTIONS THAT IT DETERMINES WOULD RESULT IN INCREASED COSTS
FOR WHICH IT WILL NOT BE COMPENSATED HEREUNDER OR THAT IT OTHERWISE DETERMINES
WOULD BE DISADVANTAGEOUS TO IT AND IN THE EVENT OF SUCH REQUEST FOR COSTS FOR
WHICH COMPENSATION IS PROVIDED UNDER THIS AGREEMENT, THE PROVISIONS OF
SECTION 2.15 SHALL

 

31

--------------------------------------------------------------------------------


 


APPLY) AND (III) SUCH BRANCH OR AFFILIATE OF SUCH LENDER WOULD NOT BE INCLUDED
IN CLAUSE (Z) OF THE FIRST PROVISO TO THE DEFINITION OF THE TERM “ELIGIBLE
ASSIGNEE” SET FORTH IN SECTION 1.01.


 


(C) AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY LIBOR RATE BORROWING,
SUCH BORROWING SHALL COMPRISE AN AGGREGATE PRINCIPAL AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  EACH ABR BORROWING WHEN
MADE SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $1,000,000; PROVIDED THAT AN ABR
BORROWING MAY BE MADE IN A LESSER AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE
UNUSED BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E). 
BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT THE SAME TIME;
PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF TEN DIFFERENT
INTEREST PERIODS IN EFFECT FOR LIBOR RATE BORROWINGS AT ANY TIME OUTSTANDING.


 


(D) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 


SECTION 2.03. REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE BORROWER
SHALL NOTIFY THE AGENT OF SUCH REQUEST EITHER IN WRITING BY DELIVERY OF A
BORROWING REQUEST (BY HAND OR FACSIMILE) SIGNED BY THE BORROWER OR BY TELEPHONE
(A) IN THE CASE OF A LIBOR RATE BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, THREE (3) BUSINESS DAYS (OR, IN THE CASE OF A LIBOR RATE BORROWING TO
BE MADE ON THE CLOSING DATE, TWO (2) BUSINESS DAYS) BEFORE THE DATE OF THE
PROPOSED BORROWING OR (B) IN THE CASE OF AN ABR BORROWING (INCLUDING ANY SUCH
NOTICE OF AN ABR BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS
CONTEMPLATED BY SECTION 2.06(E)), NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME,
ON THE DATE OF THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST
SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
FACSIMILE TO THE AGENT OF A WRITTEN BORROWING REQUEST SIGNED BY THE BORROWER. 
EACH SUCH TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING
INFORMATION IN COMPLIANCE WITH SECTION 2.01:


 

(I) THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING.

 

(II) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A LIBOR RATE
BORROWING;

 

(IV) IN THE CASE OF A LIBOR RATE BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

 

(V) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested LIBOR Rate Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 


SECTION 2.04. PROTECTIVE ADVANCES.  (A)  SUBJECT TO THE LIMITATIONS SET FORTH
BELOW (AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 4.02), THE AGENT
IS AUTHORIZED BY THE BORROWER AND THE LENDERS, FROM TIME TO TIME IN THE AGENT’S
SOLE DISCRETION (BUT SHALL HAVE ABSOLUTELY NO OBLIGATION TO), TO MAKE LOANS TO
THE BORROWER, ON BEHALF OF ALL LENDERS AT ANY TIME THAT ANY CONDITION PRECEDENT
SET FORTH

 

32

--------------------------------------------------------------------------------


 


IN SECTION 4.02 HAS NOT BEEN SATISFIED OR WAIVED, WHICH THE AGENT, IN ITS
PERMITTED DISCRETION, DEEMS NECESSARY OR DESIRABLE (X) TO PRESERVE OR PROTECT
THE COLLATERAL, OR ANY PORTION THEREOF, (Y) TO ENHANCE THE LIKELIHOOD OF, OR
MAXIMIZE THE AMOUNT OF, REPAYMENT OF THE LOANS AND OTHER OBLIGATIONS, OR (Z) TO
PAY ANY OTHER AMOUNT CHARGEABLE TO OR REQUIRED TO BE PAID BY THE BORROWER
PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING PAYMENTS OF REIMBURSABLE
EXPENSES (INCLUDING COSTS, FEES, AND EXPENSES AS DESCRIBED IN SECTION 9.03) AND
OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS (EACH SUCH LOAN, A “PROTECTIVE
ADVANCE”). ANY PROTECTIVE ADVANCE MAY BE MADE IN A PRINCIPAL AMOUNT THAT WOULD
CAUSE THE AGGREGATE REVOLVING EXPOSURE TO EXCEED THE BORROWING BASE, PROVIDED
THAT NO PROTECTIVE ADVANCE MAY BE MADE TO THE EXTENT THAT, AFTER GIVING EFFECT
TO SUCH PROTECTIVE ADVANCE (TOGETHER WITH THE OUTSTANDING PRINCIPAL AMOUNT OF
ANY OUTSTANDING PROTECTIVE ADVANCES), THE AGGREGATE PRINCIPAL AMOUNT OF
PROTECTIVE ADVANCES OUTSTANDING HEREUNDER WOULD EXCEED FIVE PERCENT (5%) OF THE
BORROWING BASE AS DETERMINED ON THE DATE OF SUCH PROPOSED PROTECTIVE ADVANCE;
AND PROVIDED FURTHER THAT, THE AGGREGATE AMOUNT OF OUTSTANDING PROTECTIVE
ADVANCES PLUS THE AGGREGATE REVOLVING EXPOSURE SHALL NOT EXCEED THE AGGREGATE
TOTAL COMMITMENTS. NO PROTECTIVE ADVANCE MAY REMAIN OUTSTANDING FOR MORE THAN
FORTY-FIVE (45) DAYS WITHOUT THE CONSENT OF THE REQUIRED LENDERS. PROTECTIVE
ADVANCES MAY BE MADE EVEN IF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02
HAVE NOT BEEN SATISFIED OR WAIVED.  EACH PROTECTIVE ADVANCE SHALL BE SECURED BY
THE LIENS IN FAVOR OF THE AGENT IN AND TO THE COLLATERAL AND SHALL CONSTITUTE
OBLIGATIONS HEREUNDER.  THE AGENT’S AUTHORIZATION TO MAKE PROTECTIVE ADVANCES
MAY BE REVOKED AT ANY TIME BY THE REQUIRED LENDERS.  ANY SUCH REVOCATION MUST BE
IN WRITING AND SHALL BECOME EFFECTIVE PROSPECTIVELY UPON THE AGENT’S RECEIPT
THEREOF.  THE MAKING OF A PROTECTIVE ADVANCE ON ANY ONE OCCASION SHALL NOT
OBLIGATE THE AGENT TO MAKE ANY PROTECTIVE ADVANCE ON ANY OTHER OCCASION.  AT ANY
TIME THAT THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02 HAVE BEEN SATISFIED
OR WAIVED, THE AGENT MAY REQUEST THE REVOLVING LENDERS TO MAKE A REVOLVING LOAN
TO REPAY A PROTECTIVE ADVANCE.  AT ANY OTHER TIME, THE AGENT MAY REQUIRE THE
LENDERS TO FUND THEIR RISK PARTICIPATIONS DESCRIBED IN SECTION 2.04(B).


 


(B) UPON THE MAKING OF A PROTECTIVE ADVANCE BY THE AGENT (WHETHER BEFORE OR
AFTER THE OCCURRENCE OF A DEFAULT), EACH LENDER SHALL BE DEEMED, WITHOUT FURTHER
ACTION BY ANY PARTY HERETO, UNCONDITIONALLY AND IRREVOCABLY TO HAVE PURCHASED
FROM THE AGENT WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION IN SUCH PROTECTIVE ADVANCE IN PROPORTION TO ITS APPLICABLE
PERCENTAGE.  FROM AND AFTER THE DATE, IF ANY, ON WHICH ANY LENDER IS REQUIRED TO
FUND ITS PARTICIPATION IN ANY PROTECTIVE ADVANCE PURCHASED HEREUNDER, THE AGENT
SHALL PROMPTLY DISTRIBUTE TO SUCH LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF
ALL PAYMENTS OF PRINCIPAL AND INTEREST AND ALL PROCEEDS OF COLLATERAL RECEIVED
BY THE AGENT IN RESPECT OF SUCH PROTECTIVE ADVANCE.


 


SECTION 2.05. SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $25,000,000
OR (II) THE TOTAL REVOLVING EXPOSURES EXCEEDING THE LESSER OF THE TOTAL
COMMITMENTS AND THE BORROWING BASE; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT
BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE
LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.  TO
REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE AGENT OF SUCH REQUEST BY
TELEPHONE (CONFIRMED BY FACSIMILE), NOT LATER THAN 12:00 P.M. (NOON), NEW YORK
CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY)
AND AMOUNT OF THE REQUESTED SWINGLINE LOAN.  THE AGENT WILL PROMPTLY ADVISE THE
SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE
LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A
CREDIT TO THE FUNDING ACCOUNT OR OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS
OF THE BORROWER (INCLUDING, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.06(E), BY
REMITTANCE TO THE APPLICABLE ISSUING BANK, AND IN THE

 

33

--------------------------------------------------------------------------------


 


CASE OF REPAYMENT OF ANOTHER LOAN OR FEES OR EXPENSES AS PROVIDED BY SECTION
2.18(C), BY REMITTANCE TO THE AGENT TO BE DISTRIBUTED TO THE LENDERS) ON THE
REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(B) THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE AGENT NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE THE REVOLVING LENDERS
TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION OF THE
SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF
SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL PARTICIPATE.  PROMPTLY UPON
RECEIPT OF SUCH NOTICE, THE AGENT WILL GIVE NOTICE THEREOF TO EACH REVOLVING
LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE
AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES
AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS
PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION
UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE
SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE LENDERS), AND THE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE
LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE AGENT
SHALL NOTIFY THE BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED
PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE
LOAN SHALL BE MADE TO THE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS
RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF
THE BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE
LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY
REMITTED TO THE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE AGENT SHALL BE PROMPTLY
REMITTED BY THE AGENT TO THE REVOLVING LENDERS THAT SHALL HAVE MADE THEIR
PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR
INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID
TO THE SWINGLINE LENDER OR TO THE AGENT, AS APPLICABLE, IF AND TO THE EXTENT
SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  THE
PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL
NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


 


SECTION 2.06. LETTERS OF CREDIT.  (A)  GENERAL.  ON AND AFTER THE CLOSING DATE,
EACH EXISTING LETTER OF CREDIT SHALL BE DEEMED TO BE A LETTER OF CREDIT ISSUED
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
FOR PURPOSES HEREOF WILL BE DEEMED TO HAVE BEEN ISSUED ON THE CLOSING DATE. 
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (I) EACH ISSUING BANK
AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE OTHER REVOLVING LENDERS SET FORTH
IN THIS SECTION 2.06, (A) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE
PERIOD FROM THE CLOSING DATE TO BUT NOT INCLUDING THE 30TH DAY PRIOR TO THE
MATURITY DATE, UPON THE REQUEST OF THE BORROWER, TO ISSUE LETTERS OF CREDIT
DENOMINATED IN DOLLARS ONLY AND ISSUED ON SIGHT BASIS ONLY FOR THE ACCOUNT OF
THE BORROWER (OR ANY SUBSIDIARY OF THE BORROWER SO LONG AS THE BORROWER IS A
JOINT AND SEVERAL CO-APPLICANT, AND REFERENCES TO “THE BORROWER” IN THIS
SECTION 2.06 SHALL BE DEEMED TO INCLUDE REFERENCE TO SUCH SUBSIDIARY) AND TO
AMEND OR RENEW LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH
SECTION 2.06(B), AND (B) TO HONOR DRAFTS UNDER THE LETTERS OF CREDIT, AND
(II) THE REVOLVING LENDERS SEVERALLY AGREE TO PARTICIPATE IN THE LETTERS OF
CREDIT ISSUED PURSUANT TO SECTION 2.06(D).  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY
REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING PERIOD, OBTAIN
LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE
BEEN DRAWN UPON AND REIMBURSED.


 


(B) NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF

 

34

--------------------------------------------------------------------------------


 


CREDIT), THE BORROWER SHALL HAND DELIVER OR FACSIMILE (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE APPLICABLE
ISSUING BANK) TO THE APPLICABLE ISSUING BANK AND THE AGENT, AT LEAST TWO
(2) BUSINESS DAYS IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE (OR SUCH SHORTER
PERIOD AS IS ACCEPTABLE TO THE APPLICABLE ISSUING BANK), A REQUEST TO ISSUE IN
THE FORM OF EXHIBIT E ATTACHED HERETO (EACH A “LETTER OF CREDIT REQUEST”).  TO
REQUEST AN AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT, THE BORROWER
SHALL SUBMIT SUCH A REQUEST ON ITS LETTERHEAD, ADDRESSED TO THE APPLICABLE
ISSUING BANK (WITH A COPY TO THE AGENT) AT LEAST TWO (2) BUSINESS DAYS IN
ADVANCE OF THE REQUESTED DATE OF AMENDMENT, EXTENSION OR RENEWAL, IDENTIFYING
THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE
PROPOSED DATE (WHICH SHALL BE A BUSINESS DAY) AND OTHER DETAILS OF THE
AMENDMENT, EXTENSION OR RENEWAL. REQUESTS FOR ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION MUST BE ACCOMPANIED BY SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
ISSUE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE
APPLICABLE ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT
APPLICATION ON SUCH ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST
FOR A LETTER OF CREDIT.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER
OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO, OR
ENTERED INTO BY THE BORROWER WITH, THE APPLICABLE ISSUING BANK RELATING TO ANY
LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL. A
LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY WITH THE
APPROVAL OF THE AGENT AND IF (AND ON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF EACH LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT
THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
(I) THE LC EXPOSURE SHALL NOT EXCEED $150,000,000 AND (II) THE TOTAL REVOLVING
EXPOSURES SHALL NOT EXCEED THE LESSER OF THE TOTAL COMMITMENTS AND THE BORROWING
BASE.  PROMPTLY AFTER THE DELIVERY OF ANY LETTER OF CREDIT OR ANY AMENDMENT TO A
LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO THE BENEFICIARY
THEREOF, THE APPLICABLE ISSUING BANK WILL ALSO DELIVER TO THE BORROWER AND THE
AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR AMENDMENT. UPON
RECEIPT OF SUCH LETTER OF CREDIT OR AMENDMENT, THE AGENT SHALL NOTIFY THE
REVOLVING LENDERS, IN WRITING, OF SUCH LETTER OF CREDIT OR AMENDMENT, AND IF SO
REQUESTED BY A REVOLVING LENDER THE AGENT WILL PROVIDE SUCH REVOLVING LENDER
WITH COPIES OF SUCH LETTER OF CREDIT OR AMENDMENT. WITH RESPECT TO COMMERCIAL
LETTERS OF CREDIT, EACH ISSUING BANK SHALL ON THE FIRST BUSINESS DAY OF EACH
WEEK SUBMIT TO THE AGENT, BY FACSIMILE, A REPORT DETAILING THE DAILY AGGREGATE
TOTAL OF COMMERCIAL LETTERS OF CREDIT FOR THE PREVIOUS CALENDAR WEEK.


 


(C) EXPIRATION DATE.  EACH STANDBY LETTER OF CREDIT SHALL EXPIRE NOT LATER THAN
THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH
LETTER OF CREDIT AND (II) THE DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE
MATURITY DATE; PROVIDED THAT ANY STANDBY LETTER OF CREDIT MAY PROVIDE FOR THE
AUTOMATIC EXTENSION THEREOF FOR ANY NUMBER OF ADDITIONAL PERIODS EACH OF UP TO
ONE YEAR IN DURATION (NONE OF WHICH, IN ANY EVENT, SHALL EXTEND BEYOND THE DATE
REFERRED TO IN CLAUSE (II) OF THIS PARAGRAPH (C)). EACH COMMERCIAL LETTER OF
CREDIT SHALL EXPIRE ON THE EARLIER OF (I) 180 DAYS AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT AND (II) THE DATE THAT IS THIRTY (30) DAYS
PRIOR TO THE MATURITY DATE.


 


(D) PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO A
LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE APPLICABLE ISSUING BANK OR THE REVOLVING LENDERS, THE
APPLICABLE ISSUING BANK HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH
REVOLVING LENDER HEREBY ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN SUCH
LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND
IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO THE AGENT, FOR THE ACCOUNT OF THE APPLICABLE
ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE
BY SUCH ISSUING BANK AND NOT REIMBURSED BY THE BORROWER ON THE DATE DUE AS
PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  EACH REVOLVING LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE

 

35

--------------------------------------------------------------------------------


 


WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E) REIMBURSEMENT.  IF THE APPLICABLE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH
LC DISBURSEMENT BY PAYING TO THE AGENT (OR, IN THE CASE OF DOCUMENTARY LETTERS
OF CREDIT, THE APPLICABLE ISSUING BANK) AN AMOUNT EQUAL TO SUCH L/C DISBURSEMENT
NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE DATE THE BORROWER RECEIVES NOTICE UNDER PARAGRAPH (G) OF THIS
SECTION OF SUCH L/C DISBURSEMENT; PROVIDED THAT THE BORROWER MAY, SUBJECT TO THE
CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION
2.03 OR 2.05 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING BORROWING OR
SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE
BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY
THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE BORROWER FAILS
TO MAKE SUCH PAYMENT WHEN DUE, THE AGENT SHALL NOTIFY EACH REVOLVING LENDER OF
THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN
RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE AGENT
ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER
(AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF
THE REVOLVING LENDERS), AND THE AGENT SHALL PROMPTLY PAY TO THE APPLICABLE
ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  PROMPTLY
FOLLOWING RECEIPT BY THE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
PARAGRAPH, THE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE APPLICABLE ISSUING
BANK OR, TO THE EXTENT THAT REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO
THIS PARAGRAPH TO REIMBURSE SUCH ISSUING BANK, THEN TO SUCH LENDERS AND SUCH
ISSUING BANK AS THEIR INTERESTS MAY APPEAR.


 


(F) OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE APPLICABLE ISSUING BANK UNDER A
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR
CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS
HEREUNDER.  NEITHER THE AGENT, THE REVOLVING LENDERS NOR ANY ISSUING BANK, NOR
ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND
THE CONTROL OF SUCH ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE
CONSTRUED TO EXCUSE SUCH ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE
EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN
RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY SUCH ISSUING BANK’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILFUL
MISCONDUCT ON THE PART OF APPLICABLE ISSUING BANK (AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION), SUCH ISSUING BANK SHALL BE DEEMED TO HAVE
EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND
WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES

 

36

--------------------------------------------------------------------------------


 


AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE
IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE APPLICABLE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


 


(G) DISBURSEMENT PROCEDURES.  THE APPLICABLE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  SUCH ISSUING BANK SHALL PROMPTLY
NOTIFY THE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY FACSIMILE) OF SUCH
DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH
ISSUING BANK AND THE REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


 


(H) INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT, THEN,
UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE DATE
SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT
EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE
RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF THE
BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO
PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(C) SHALL APPLY.  INTEREST
ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE APPLICABLE
ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY
ANY REVOLVING LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE SUCH
ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH
PAYMENT.


 


(I) REPLACEMENT OF AN ISSUING BANK.  AN ISSUING BANK MAY BE REPLACED WITH THE
CONSENT OF THE AGENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED) AT ANY TIME BY
WRITTEN AGREEMENT AMONG THE BORROWER, THE AGENT, THE REPLACED ISSUING BANK AND
THE SUCCESSOR ISSUING BANK.  THE AGENT SHALL NOTIFY THE REVOLVING LENDERS OF ANY
SUCH REPLACEMENT OF AN ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL
BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT
OF THE REPLACED ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE
EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL
HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE REPLACED ISSUING BANK UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND
(II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO REFER TO
SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL
PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF
AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO
AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK
UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO
SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF
CREDIT.


 


(J) CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE AGENT
OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED,
REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC
EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH,
UPON SUCH DEMAND, THE BORROWER SHALL DEPOSIT, IN AN ACCOUNT WITH THE AGENT, IN
THE NAME OF THE AGENT AND FOR THE BENEFIT OF THE REVOLVING LENDERS (THE “LC
COLLATERAL ACCOUNT”), AN AMOUNT IN CASH EQUAL TO 101.5% OF THE LC EXPOSURE AS OF
SUCH DATE; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL
BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (G) OR (H) OF
ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE AGENT AS COLLATERAL FOR THE
PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS IN ACCORDANCE WITH THE
PROVISIONS OF THIS PARAGRAPH (J).  THE AGENT SHALL HAVE EXCLUSIVE DOMINION AND
CONTROL, INCLUDING THE EXCLUSIVE RIGHT

 

37

--------------------------------------------------------------------------------


 


OF WITHDRAWAL, OVER SUCH ACCOUNT AND THE BORROWER HEREBY GRANTS THE AGENT A
SECURITY INTEREST IN THE LC COLLATERAL ACCOUNT.  OTHER THAN ANY INTEREST EARNED
ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE
OPTION AND SOLE DISCRETION OF THE AGENT AND AT THE BORROWER’S RISK AND EXPENSE,
SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE
APPLIED BY THE AGENT TO REIMBURSE THE APPLICABLE ISSUING BANK FOR LC
DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO
APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH LC
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY OTHER SECURED OBLIGATIONS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, SUCH AMOUNT (TOGETHER WITH ALL INTEREST AND OTHER EARNINGS WITH RESPECT
THERETO, TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED PROMPTLY TO
THE BORROWER BUT IN NO EVENT LATER THAN THREE (3) BUSINESS DAYS AFTER SUCH EVENT
OF DEFAULT HAS BEEN CURED OR WAIVED.


 


SECTION 2.07. FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 (NOON), NEW YORK CITY TIME, TO THE ACCOUNT
OF THE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE
LENDERS IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE; PROVIDED
THAT, SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.05.  THE AGENT WILL
MAKE SUCH LOANS AVAILABLE TO THE BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO
RECEIVED, IN LIKE FUNDS, TO THE FUNDING ACCOUNT OR AS OTHERWISE DIRECTED BY THE
BORROWER; PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF
(I) AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.06(E) SHALL BE REMITTED BY THE
AGENT TO THE APPLICABLE ISSUING BANK AND (II) A PROTECTIVE ADVANCE SHALL BE
RETAINED BY THE AGENT TO BE APPLIED AS CONTEMPLATED BY SECTION 2.04 (AND THE
AGENT SHALL, UPON THE REQUEST OF THE BORROWER, DELIVER TO THE BORROWER A
REASONABLY DETAILED ACCOUNTING OF SUCH APPLICATION).


 


(B) UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE AGENT MAY ASSUME THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH
(A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE AGENT, THEN THE
APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE AGENT FORTHWITH
ON DEMAND (WITHOUT DUPLICATION) SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE AGENT, AT (I) IN THE CASE
OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE
TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE AGENT, THEN SUCH AMOUNT
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.  NOTHING HEREIN
SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS
COMMITMENT OR TO PREJUDICE ANY RIGHTS WHICH THE AGENT OR THE BORROWER OR ANY
LOAN PARTY MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER
HEREUNDER.


 


SECTION 2.08. TYPE; INTEREST ELECTIONS.  (A)  EACH BORROWING INITIALLY SHALL BE
OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
LIBOR RATE BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING
TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A LIBOR
RATE BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS
SECTION.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT
PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE
ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING,
AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE
BORROWING.

 

38

--------------------------------------------------------------------------------


 


THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS OR PROTECTIVE ADVANCES,
WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B) TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD
BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A BORROWING OF
THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH
ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE
AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR FACSIMILE TO THE AGENT OF A
WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE AGENT AND SIGNED BY
THE BORROWER.


 


(C) EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A LIBOR RATE
BORROWING; AND

 

(IV) IF THE RESULTING BORROWING IS A LIBOR RATE BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a LIBOR Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D) PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE AGENT SHALL
ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH
RESULTING BORROWING.


 


(E) IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A LIBOR RATE BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE AGENT, AT THE REQUEST OF THE
REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT
IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A
LIBOR RATE BORROWING AND (II) UNLESS REPAID, EACH LIBOR RATE BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING AT THE END OF THE THEN-CURRENT INTEREST PERIOD
APPLICABLE THERETO.


 


SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, ALL COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


 


(B) UPON DELIVERING THE NOTICE REQUIRED BY SECTION 2.09(D), THE BORROWER MAY AT
ANY TIME TERMINATE THE COMMITMENTS UPON (I) THE PAYMENT IN FULL OF ALL
OUTSTANDING LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, (II) THE
CANCELLATION AND RETURN OF ALL OUTSTANDING LETTERS OF CREDIT (OR

 

39

--------------------------------------------------------------------------------


 


ALTERNATIVELY, WITH RESPECT TO EACH SUCH LETTER OF CREDIT, THE FURNISHING TO THE
AGENT OF A CASH DEPOSIT (OR AT THE DISCRETION OF THE AGENT A BACK UP STANDBY
LETTER OF CREDIT SATISFACTORY TO THE AGENT) EQUAL TO 101.5% OF THE LC EXPOSURE
AS OF SUCH DATE) AND (III) THE PAYMENT IN FULL OF ALL ACCRUED AND UNPAID FEES
AND ALL REIMBURSABLE EXPENSES AND OTHER OBLIGATIONS THEN DUE, TOGETHER WITH
ACCRUED AND UNPAID INTEREST THEREON.


 


(C) UPON DELIVERING THE NOTICE REQUIRED BY SECTION 2.09(D), THE BORROWER MAY
FROM TIME TO TIME REDUCE THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF
THE COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000
AND NOT LESS THAN $5,000,000 AND (II) THE BORROWER SHALL NOT REDUCE THE
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE
REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.10, THE SUM OF THE REVOLVING
EXPOSURES WOULD EXCEED THE LESSER OF THE TOTAL COMMITMENTS AND THE BORROWING
BASE.


 


(D) THE BORROWER SHALL NOTIFY THE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE
THE COMMITMENTS UNDER PARAGRAPH (B) OR (C) OF THIS SECTION AT LEAST THREE (3)
BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION,
SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF ANY NOTICE, THE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS SECTION SHALL
BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE COMMITMENTS
DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE
EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE
REVOKED BY THE BORROWER (BY NOTICE TO THE AGENT ON OR PRIOR TO THE SPECIFIED
EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION OR
REDUCTION OF THE COMMITMENTS PURSUANT TO THIS SECTION 2.09 SHALL BE PERMANENT. 
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


SECTION 2.10. REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) TO THE AGENT FOR THE ACCOUNT OF EACH LENDER
THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN ON THE MATURITY DATE,
(II) TO THE AGENT THE THEN UNPAID AMOUNT OF EACH PROTECTIVE ADVANCE ON THE
EARLIER OF THE MATURITY DATE AND DEMAND BY THE AGENT AND (III) TO THE SWINGLINE
LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE MATURITY
DATE; PROVIDED THAT ON EACH DATE THAT A REVOLVING LOAN IS MADE WHILE ANY
SWINGLINE LOAN OR PROTECTIVE ADVANCE IS OUTSTANDING, THE BORROWER SHALL REPAY
ALL SUCH SWINGLINE LOANS AND PROTECTIVE ADVANCES WITH THE PROCEEDS OF SUCH
REVOLVING LOAN THEN OUTSTANDING.


 


(B) AT ALL TIMES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A LIQUIDITY
EVENT AND NOTIFICATION THEREOF BY THE AGENT TO THE BORROWER (SUBJECT TO THE
PROVISIONS OF SECTION 2.18(B) AND TO THE TERMS OF THE SECURITY AGREEMENT), ON
EACH BUSINESS DAY, AT OR BEFORE 1:00 P.M., NEW YORK CITY TIME, THE AGENT SHALL
APPLY ALL IMMEDIATELY AVAILABLE FUNDS CREDITED TO THE DBTCA ACCOUNT, FIRST TO
PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE AGENT, THE ISSUING BANKS
AND THE LENDERS (OTHER THAN IN CONNECTION WITH BANKING SERVICES OR SECURED SWAP
OBLIGATIONS), PRO RATA, SECOND TO PAY INTEREST DUE AND PAYABLE IN RESPECT OF ANY
REVOLVING LOANS (INCLUDING SWINGLINE LOANS) AND ANY PROTECTIVE ADVANCES THAT MAY
BE OUTSTANDING, PRO RATA, THIRD TO PREPAY THE PRINCIPAL OF ANY PROTECTIVE
ADVANCES THAT MAY BE OUTSTANDING, PRO RATA AND FOURTH TO PREPAY THE PRINCIPAL OF
THE REVOLVING LOANS (INCLUDING SWINGLINE LOANS) AND TO CASH COLLATERALIZE
OUTSTANDING LC EXPOSURE, PRO RATA.


 


(C) EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(D) THE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF
EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE INTEREST PERIOD (IF
ANY) APPLICABLE THERETO,

 

40

--------------------------------------------------------------------------------


 


(II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF
ANY SUM RECEIVED BY THE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF.


 


(E) THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (C) OR (D)
OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF
THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR THE
AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


 


(F) ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO SUCH LENDER AND ITS REGISTERED ASSIGNS AND
IN SUBSTANTIALLY THE FORM OF EXHIBIT G HERETO.  THEREAFTER, THE LOANS EVIDENCED
BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE PAYEE NAMED THEREIN AND ITS REGISTERED
ASSIGNS.


 


SECTION 2.11. PREPAYMENT OF LOANS.  (A)  UPON PRIOR NOTICE IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION, THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND
FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART WITHOUT PREMIUM OR
PENALTY (BUT SUBJECT TO SECTION 2.16).


 


(B) EXCEPT FOR PROTECTIVE ADVANCES PERMITTED UNDER SECTION 2.04, IN THE EVENT
AND ON EACH BUSINESS DAY ON WHICH THE TOTAL REVOLVING EXPOSURE EXCEEDS THE
LESSER OF (I) THE AGGREGATE COMMITMENTS AND (II) THE BORROWING BASE, THE
BORROWER SHALL PREPAY THE REVOLVING LOANS OR SWINGLINE LOANS AND/OR REDUCE LC
EXPOSURE, IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS BY TAKING ANY OF THE
FOLLOWING ACTIONS AS IT SHALL DETERMINE AT ITS SOLE DISCRETION:  (1) PREPAYMENT
OF REVOLVING LOANS OR SWINGLINE LOANS OR (2) DEPOSIT OF CASH IN THE LC
COLLATERAL ACCOUNT.


 


(C) THE BORROWER SHALL NOTIFY THE AGENT (AND, IN THE CASE OF PREPAYMENT OF A
SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY FACSIMILE) OF
ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A LIBOR RATE REVOLVING
BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE (3) BUSINESS
DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR
REVOLVING BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE DAY
OF PREPAYMENT, OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER
THAN 12:00 (NOON), NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED
THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE
OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.09, THEN SUCH
NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.09.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A BORROWING, THE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.


 


SECTION 2.12. FEES.  (A)  THE BORROWER AGREES TO PAY TO THE AGENT FOR THE
ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE COMMITMENT
FEE RATE ON THE AVERAGE DAILY AMOUNT OF THE AVAILABLE COMMITMENT OF SUCH LENDER
DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE DATE
ON WHICH THE LENDERS’ COMMITMENTS TERMINATE; PROVIDED THAT ANY COMMITMENT FEE
ACCRUED WITH RESPECT TO THE COMMITMENT OF A DEFAULTING LENDER DURING THE PERIOD
PRIOR TO THE TIME SUCH LENDER BECAME A DEFAULTING LENDER AND UNPAID AT SUCH TIME
SHALL NOT BE PAYABLE BY THE

 

41

--------------------------------------------------------------------------------


 


BORROWER SO LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER EXCEPT TO THE
EXTENT THAT SUCH COMMITMENT FEE SHALL OTHERWISE HAVE BEEN DUE AND PAYABLE BY THE
BORROWER PRIOR TO SUCH TIME; AND PROVIDED FURTHER, THAT NO COMMITMENT FEE SHALL
ACCRUE ON THE COMMITMENT OF A DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL BE
A DEFAULTING LENDER.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON THE
FIRST BUSINESS DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER AND ON THE DATE ON
WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE DATE HEREOF.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF
CALCULATING THE COMMITMENT FEES ONLY, NO PORTION OF THE COMMITMENTS SHALL BE
DEEMED UTILIZED AS A RESULT OF OUTSTANDING SWINGLINE LOANS.


 


(B) THE BORROWER AGREES TO PAY (I) TO THE AGENT FOR THE ACCOUNT OF EACH
REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN
LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE USED TO
DETERMINE THE INTEREST RATE APPLICABLE TO LIBOR RATE REVOLVING LOANS ON THE
DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS), DURING THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH
LENDER’S COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH REVOLVING LENDER
CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO EACH ISSUING BANK, FOR ITS OWN
ACCOUNT, A FRONTING FEE, IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY SUCH
ISSUING BANK FOR THE PERIOD FROM THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT
THROUGH THE EXPIRATION DATE OF SUCH LETTER OF CREDIT (OR IF TERMINATED ON AN
EARLIER DATE TO THE TERMINATION DATE OF SUCH LETTER OF CREDIT), COMPUTED AT A
RATE EQUAL TO A PERCENTAGE PER ANNUM TO BE AGREED UPON BETWEEN THE BORROWER AND
SUCH ISSUING BANK OF THE DAILY STATED AMOUNT OF SUCH LETTER OF CREDIT, AS WELL
AS SUCH ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS
THEREUNDER; PROVIDED THAT NO FRONTING FEE PAYABLE PURSUANT TO THIS CLAUSE (II)
SHALL BE LESS THAN $500.00 PER ANNUM.  PARTICIPATION FEES AND FRONTING FEES
ACCRUED THROUGH AND INCLUDING THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER SHALL BE PAYABLE ON THE FIRST BUSINESS DAY FOLLOWING SUCH LAST DAY,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE; PROVIDED THAT
ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE
AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE
SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO ANY ISSUING BANK PURSUANT
TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL
PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED.


 


(C) THE BORROWER AGREES TO PAY TO THE AGENT, FOR ITS OWN ACCOUNT, THE AGENCY
FEES SET FORTH IN THE FEE LETTER, AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, OR SUCH AGENCY FEES AS MAY OTHERWISE BE
SEPARATELY AGREED UPON BY THE BORROWER AND THE AGENT PAYABLE IN THE AMOUNTS AND
AT THE TIMES SPECIFIED THEREIN OR AS SO OTHERWISE AGREED UPON.


 


(D) ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE AGENT (OR TO THE APPLICABLE ISSUING BANK, IN THE CASE OF
FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND
PARTICIPATION FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 


SECTION 2.13. INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING (INCLUDING
EACH SWINGLINE LOAN AND EACH PROTECTIVE ADVANCE) SHALL BEAR INTEREST AT THE
ALTERNATE BASE RATE PLUS THE APPLICABLE RATE.


 


(B) THE LOANS COMPRISING EACH LIBOR RATE BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS
THE APPLICABLE RATE.


 


(C) NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY,

 

42

--------------------------------------------------------------------------------


 


UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER
AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF
OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH
LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE
OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN
PARAGRAPH (A) OF THIS SECTION.


 


(D) ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE COMMITMENTS; PROVIDED
THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE
PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN
(OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR TO THE END OF THE
AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE
EVENT OF ANY CONVERSION OF ANY LIBOR RATE LOAN PRIOR TO THE END OF THE CURRENT
INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE
EFFECTIVE DATE OF SUCH CONVERSION.


 


(E) ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS,
EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT TIMES
WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED LIBOR
RATE OR LIBOR RATE SHALL BE DETERMINED BY THE AGENT, AND SUCH DETERMINATION
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.14. ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A LIBOR RATE BORROWING:


 

(A) THE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING
THE ADJUSTED LIBOR RATE OR THE LIBOR RATE, AS APPLICABLE, FOR SUCH INTEREST
PERIOD; OR

 

(B) THE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE ADJUSTED LIBOR RATE OR
THE LIBOR RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS
INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Rate Borrowing shall be ineffective and such Borrowing
shall be converted to an ABR Borrowing on the last day of the Interest Period
applicable thereof, and (ii) if any Borrowing Request requests a LIBOR Rate
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 


SECTION 2.15. INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBOR RATE) OR ISSUING BANK; OR

 

(II) IMPOSE ON ANY LENDER OR ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR LIBOR RATE LOANS MADE BY SUCH LENDER
OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

43

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then, following
delivery of the certificate contemplated by paragraph (c) of this Section, the
Borrower will pay to such Lender or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered (except for any Taxes,
which shall be dealt with exclusively pursuant to Section 2.17).

 


(B) IF ANY LENDER OR ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW REGARDING
CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON SUCH LENDER’S OR ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR
ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR
THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER,
OR THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH ISSUING BANK’S
HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW OTHER THAN DUE TO
TAXES, WHICH SHALL BE DEALT WITH EXCLUSIVELY PURSUANT TO SECTION 2.17 (TAKING
INTO CONSIDERATION SUCH LENDER’S OR SUCH ISSUING BANK’S POLICIES AND THE
POLICIES OF SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME FOLLOWING DELIVERY OF THE CERTIFICATE
CONTEMPLATED BY PARAGRAPH (C) OF THIS SECTION THE BORROWER WILL PAY TO SUCH
LENDER OR SUCH ISSUING BANK, AS APPLICABLE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH
ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C) A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ISSUING BANK OR ITS HOLDING
COMPANY, AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION AND
SETTING FORTH IN REASONABLE DETAIL THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS
WAS DETERMINED SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR ISSUING BANK, AS
APPLICABLE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER
RECEIPT THEREOF.


 


(D) FAILURE OR DELAY ON THE PART OF ANY LENDER OR ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE
BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR AN ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR ISSUING BANK, AS APPLICABLE,
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S OR ISSUING BANK’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.


 


SECTION 2.16. BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY LIBOR RATE LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY LIBOR RATE LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY LIBOR RATE LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER
SECTION 2.09(D) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT
OF ANY LIBOR RATE LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO
SECTION 2.19, THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER
FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A
LIBOR RATE LOAN, SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO BE
THE AMOUNT

 

44

--------------------------------------------------------------------------------


 


DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE ADJUSTED LIBOR RATE THAT WOULD HAVE BEEN APPLICABLE
TO SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR
SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH
PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD
BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A
COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET.  A
CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER
IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION AND THE BASIS THEREFOR AND
SETTING FORTH IN REASONABLE DETAIL THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS
WAS DETERMINED SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.17. TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF ANY LOAN PARTY HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF A
LOAN PARTY SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE AGENT, LENDER OR ANY ISSUING
BANK (AS APPLICABLE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH LOAN PARTY SHALL MAKE SUCH
DEDUCTIONS AND (III) SUCH LOAN PARTY SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW. IF AT
ANY TIME A LOAN PARTY IS REQUIRED BY APPLICABLE LAW TO MAKE ANY DEDUCTION OR
WITHHOLDING FROM ANY SUM PAYABLE HEREUNDER, SUCH LOAN PARTY SHALL PROMPTLY
NOTIFY THE RELEVANT LENDER, AGENT OR ISSUING BANK UPON BECOMING AWARE OF THE
SAME. IN ADDITION, EACH LENDER, AGENT OR ISSUING BANK SHALL PROMPTLY NOTIFY A
LOAN PARTY UPON BECOMING AWARE OF ANY CIRCUMSTANCES AS A RESULT OF WHICH A LOAN
PARTY IS OR WOULD BE REQUIRED TO MAKE ANY DEDUCTION OR WITHHOLDING FROM ANY SUM
PAYABLE HEREUNDER.


 


(B) IN ADDITION, THE LOAN PARTIES SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C) EACH LOAN PARTY SHALL INDEMNIFY THE AGENT, EACH LENDER AND EACH ISSUING
BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE AGENT, SUCH LENDER OR SUCH ISSUING
BANK, AS APPLICABLE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF SUCH LOAN PARTY HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER
TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER OR AN ISSUING BANK, OR BY THE AGENT ON ITS
OWN BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


(D) AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES
BY A LOAN PARTY TO A GOVERNMENTAL AUTHORITY, SUCH LOAN PARTY SHALL DELIVER TO
THE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH
GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING
SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE
AGENT.


 


(E) ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND

 

45

--------------------------------------------------------------------------------


 


EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY
THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A
REDUCED RATE.  IN PARTICULAR, ON OR PRIOR TO THE DATE WHICH IS TEN (10) BUSINESS
DAYS AFTER THE CLOSING DATE, EACH FOREIGN LENDER SHALL DELIVER TO THE BORROWER
(WITH A COPY TO THE AGENT) TWO DULY SIGNED, PROPERLY COMPLETED COPIES OF EITHER
IRS FORM W-8BEN OR ANY SUCCESSOR THERETO (RELATING TO SUCH FOREIGN LENDER AND
ENTITLING IT TO AN EXEMPTION FROM, OR REDUCTION OF, UNITED STATES WITHHOLDING
TAX ON ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY THE BORROWER OR ANY
OTHER LOAN PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) OR IRS
FORM W-8ECI OR ANY SUCCESSOR THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO
SUCH FOREIGN LENDER BY THE BORROWER OR ANY OTHER LOAN PARTY PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT) OR SUCH OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE BORROWER AND THE AGENT THAT SUCH FOREIGN LENDER IS ENTITLED
TO AN EXEMPTION FROM, OR REDUCTION OF, UNITED STATES WITHHOLDING TAX, INCLUDING
ANY EXEMPTION PURSUANT TO SECTION 871(H) OR 881(C) OF THE CODE, AND IN THE CASE
OF A FOREIGN LENDER CLAIMING SUCH AN EXEMPTION UNDER SECTION 881(C) OF THE CODE,
A CERTIFICATE THAT ESTABLISHES IN WRITING TO THE BORROWER AND THE AGENT THAT
SUCH FOREIGN LENDER IS NOT (I) A “BANK” AS DEFINED IN SECTION 881(C)(3)(A) OF
THE CODE, (II) A 10-PERCENT STOCKHOLDER WITHIN THE MEANING OF SECTION
871(H)(3)(B) OF THE CODE, OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO
THE BORROWER WITH THE MEANING OF SECTION 864(D) OF THE CODE.  THEREAFTER AND
FROM TIME TO TIME, EACH SUCH FOREIGN LENDER SHALL (A) PROMPTLY SUBMIT TO THE
BORROWER (WITH A COPY TO THE AGENT) SUCH ADDITIONAL DULY COMPLETED AND SIGNED
COPIES OF ONE OR MORE OF SUCH FORMS OR CERTIFICATES (OR SUCH SUCCESSOR FORMS OR
CERTIFICATES AS SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT UNITED STATES
TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER THEN CURRENT UNITED STATES
LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS REASONABLY SATISFACTORY TO
THE BORROWER AND THE AGENT OF ANY AVAILABLE EXEMPTION FROM, OR REDUCTION OF,
UNITED STATES WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS TO BE MADE TO SUCH
FOREIGN LENDER BY THE BORROWER OR OTHER LOAN PARTY PURSUANT TO THIS AGREEMENT,
OR ANY OTHER LOAN DOCUMENT, IN EACH CASE, (1) ON OR BEFORE THE DATE THAT ANY
SUCH FORM, CERTIFICATE OR OTHER EVIDENCE EXPIRES OR BECOMES OBSOLETE, (2) AFTER
THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM,
CERTIFICATE OR EVIDENCE PREVIOUSLY DELIVERED BY IT TO THE BORROWER AND (3) FROM
TIME TO TIME THEREAFTER IF REASONABLY REQUESTED BY THE BORROWER OR THE AGENT,
AND (B) PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY CHANGE
IN CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR
REDUCTION.


 


(F) EACH LENDER, AGENT OR ISSUING BANK THAT IS A UNITED STATES PERSON, AGREES TO
COMPLETE AND DELIVER TO THE BORROWER A STATEMENT SIGNED BY AN AUTHORIZED
SIGNATORY OF THE LENDER TO THE EFFECT THAT IT IS A UNITED STATES PERSON TOGETHER
WITH A DULY COMPLETED AND EXECUTED COPY OF INTERNAL REVENUE SERVICE FORM W-9 OR
SUCCESSOR FORM.


 


(G) IF THE AGENT OR A LENDER DETERMINES, IN GOOD FAITH IN ITS REASONABLE SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A LOAN PARTY OR WITH RESPECT TO
WHICH SUCH LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17,
IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH LOAN PARTY UNDER
THIS SECTION 2.17 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE AGENT OR SUCH LENDER
(INCLUDING ANY TAXES IMPOSED WITH RESPECT TO SUCH REFUND) AS IS DETERMINED BY
THE AGENT OR SUCH LENDER IN GOOD FAITH IN ITS SOLE DISCRETION, AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT SUCH LOAN PARTY, UPON THE REQUEST
OF THE AGENT OR SUCH LENDER, AGREES TO REPAY AS SOON AS REASONABLY PRACTICABLE
THE AMOUNT PAID OVER TO SUCH LOAN PARTY (PLUS ANY PENALTIES, INTEREST OR OTHER
CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE AGENT OR SUCH
LENDER IN THE EVENT THE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO
SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO SUCH LOAN PARTY OR ANY
OTHER PERSON.

 

46

--------------------------------------------------------------------------------


 


(H) IF THE BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS EXISTS FOR
CONTESTING ANY INDEMNIFIED TAXES OR OTHER TAXES FOR WHICH ADDITIONAL AMOUNTS
HAVE BEEN PAID UNDER THIS SECTION 2.17, THE RELEVANT LENDER, AGENT OR ISSUING
BANK SHALL COOPERATE WITH THE BORROWER IN CHALLENGING SUCH INDEMNIFIED TAXES OR
OTHER TAXES, AT THE BORROWER’S EXPENSE, IF SO REQUESTED BY THE BORROWER IN
WRITING.


 


SECTION 2.18. PAYMENTS GENERALLY; ALLOCATION OF PROCEEDS; SHARING OF SET-OFFS. 
(A)  UNLESS OTHERWISE SPECIFIED, THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED
TO BE MADE BY IT HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.15,
2.16 OR 2.17, OR OTHERWISE) PRIOR TO 12:00 (NOON), NEW YORK CITY TIME, ON THE
DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM. 
ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR
PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO
THE AGENT TO THE APPLICABLE ACCOUNT DESIGNATED TO THE BORROWER BY THE AGENT,
EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE APPLICABLE ISSUING BANK OR THE
SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT
TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO.  THE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT
FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY
FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT
IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.  ANY PAYMENT REQUIRED TO BE MADE BY
THE AGENT HEREUNDER SHALL BE DEEMED TO HAVE BEEN MADE BY THE TIME REQUIRED IF
THE AGENT SHALL, AT OR BEFORE SUCH TIME, HAVE TAKEN THE NECESSARY STEPS TO MAKE
SUCH PAYMENT IN ACCORDANCE WITH THE REGULATIONS OR OPERATING PROCEDURES OF THE
CLEARING OR SETTLEMENT SYSTEM USED BY THE AGENT TO MAKE SUCH PAYMENT.  AT ALL
TIMES THAT FULL CASH DOMINION IS IN EFFECT PURSUANT TO SECTION 2.21(D), SOLELY
FOR PURPOSES OF DETERMINING THE AMOUNT OF LOANS AVAILABLE FOR BORROWING
PURPOSES, CHECKS AND CASH OR OTHER IMMEDIATELY AVAILABLE FUNDS FROM COLLECTIONS
OF ITEMS OF PAYMENT AND PROCEEDS OF ANY COLLATERAL SHALL BE APPLIED IN WHOLE OR
IN PART AGAINST THE OBLIGATIONS, ON THE DAY OF RECEIPT, SUBJECT TO ACTUAL
COLLECTION.


 


(B) SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT,
ALL PROCEEDS OF COLLATERAL RECEIVED BY THE AGENT AFTER AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND ALL OR ANY PORTION OF THE LOANS SHALL HAVE BEEN
ACCELERATED HEREUNDER PURSUANT TO SECTION 7.01, SHALL UPON ELECTION BY THE AGENT
OR AT THE DIRECTION OF THE REQUIRED LENDERS BE APPLIED, FIRST, TO, RATABLY, PAY
ANY FEES, INDEMNITIES, OR EXPENSE REIMBURSEMENTS THEN DUE TO THE AGENT OR ANY
ISSUING BANK FROM THE BORROWER (OTHER THAN IN CONNECTION WITH BANKING SERVICES
OR SECURED SWAP OBLIGATIONS), SECOND, RATABLY, TO PAY ANY FEES OR EXPENSE
REIMBURSEMENTS THEN DUE TO THE LENDERS FROM THE BORROWER (OTHER THAN IN
CONNECTION WITH BANKING SERVICES OR SECURED SWAP OBLIGATIONS), THIRD, TO PAY
INTEREST DUE AND PAYABLE IN RESPECT OF ANY REVOLVING LOANS (INCLUDING ANY
SWINGLINE LOANS) AND ANY PROTECTIVE ADVANCES, RATABLY, FOURTH, TO PAY THE
PRINCIPAL OF THE PROTECTIVE ADVANCES, FIFTH, TO PREPAY PRINCIPAL ON THE LOANS
(OTHER THAN THE PROTECTIVE ADVANCES) AND UNREIMBURSED LC DISBURSEMENTS, RATABLY,
SIXTH, TO PAY AN AMOUNT TO THE AGENT EQUAL TO 101.5% OF THE LC EXPOSURE ON SUCH
DATE, TO BE HELD IN THE LC COLLATERAL ACCOUNT AS CASH COLLATERAL FOR SUCH
OBLIGATIONS, SEVENTH, TO PAY ANY AMOUNTS OWING WITH RESPECT TO BANKING SERVICES
AND SECURED SWAP OBLIGATIONS, RATABLY, EIGHTH, TO THE PAYMENT OF ANY OTHER
SECURED OBLIGATION DUE TO THE AGENT OR ANY LENDER BY THE BORROWER, NINTH, AS
PROVIDED FOR UNDER THE INTERCREDITOR AGREEMENT, AND TENTH, TO THE BORROWER OR AS
THE BORROWER SHALL DIRECT.


 


(C) IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS, SWINGLINE LOANS OR PROTECTIVE
ADVANCES RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF
THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS,
SWINGLINE LOANS OR PROTECTIVE ADVANCES AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)

 

47

--------------------------------------------------------------------------------


 


PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS, SWINGLINE
LOANS AND PROTECTIVE ADVANCES OF OTHER LENDERS AT SUCH TIME OUTSTANDING TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS, SWINGLINE LOANS AND PROTECTIVE ADVANCES; PROVIDED THAT (I) IF ANY
SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS, SWINGLINE LOANS OR PROTECTIVE ADVANCES TO
ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). 
THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


 


(D) UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO THE AGENT FOR THE ACCOUNT OF THE LENDERS OR
THE APPLICABLE ISSUING BANK HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT, THE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH
DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO THE LENDERS OR THE APPLICABLE ISSUING BANK, AS APPLICABLE, THE
AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT,
THEN EACH OF THE LENDERS OR THE APPLICABLE ISSUING BANK, AS APPLICABLE,
SEVERALLY AGREES TO REPAY TO THE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY
FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING
THE DATE OF PAYMENT TO THE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE
RATE AND A RATE DETERMINED BY THE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.


 


(E) IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTIONS 2.04(B), 2.05(B), 2.06(D) OR (E), 2.07(B), 2.18(C) OR
9.03(C), THEN THE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE AGENT FOR THE
ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS
UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE REASONABLE JUDGMENT
OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE
AMOUNTS PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS APPLICABLE, IN THE FUTURE
AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER IN ANY
MATERIAL RESPECT.  THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND
EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR
ASSIGNMENT.


 


(B) IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IS A
DEFAULTING LENDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON
NOTICE TO SUCH LENDER AND THE AGENT, REPLACE SUCH LENDER BY REQUIRING SUCH
LENDER TO

 

48

--------------------------------------------------------------------------------


 


ASSIGN AND DELEGATE (AND SUCH LENDER SHALL BE OBLIGATED TO ASSIGN AND DELEGATE),
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE BORROWER
SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE AGENT AND EACH ISSUING
BANK, WHICH CONSENT IN EACH CASE SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH
LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING
PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS, SWINGLINE LOANS
AND PROTECTIVE ADVANCES, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER
AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE
CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS.  A LENDER (OTHER THAN A DEFAULTING LENDER)
SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO
APPLY.  NOTHING IN THIS SECTION 2.19 SHALL BE DEEMED TO PREJUDICE ANY RIGHTS
THAT THE BORROWER MAY HAVE AGAINST ANY LENDER THAT IS A DEFAULTING LENDER.


 


SECTION 2.20. ILLEGALITY.  IF ANY LENDER REASONABLY DETERMINES THAT ANY CHANGE
IN LAW HAS MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED
AFTER THE CLOSING DATE THAT IT IS UNLAWFUL, FOR SUCH LENDER OR ITS APPLICABLE
LENDING OFFICE TO MAKE OR MAINTAIN ANY LIBOR RATE LOANS, THEN, ON NOTICE THEREOF
BY SUCH LENDER TO THE BORROWER THROUGH THE AGENT, ANY OBLIGATIONS OF SUCH LENDER
TO MAKE OR CONTINUE LIBOR RATE LOANS OR TO CONVERT ABR BORROWINGS TO LIBOR RATE
BORROWINGS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE AGENT AND THE
BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER
EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL UPON DEMAND FROM SUCH
LENDER (WITH A COPY TO THE AGENT), EITHER CONVERT ALL LIBOR RATE BORROWINGS OF
SUCH LENDER TO ABR BORROWINGS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD
THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH LIBOR RATE
BORROWINGS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE
TO MAINTAIN SUCH LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWER
SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.  EACH
LENDER AGREES TO DESIGNATE A DIFFERENT LENDING OFFICE IF SUCH DESIGNATION WILL
AVOID THE NEED FOR SUCH NOTICE AND WILL NOT, IN THE DETERMINATION OF SUCH
LENDER, OTHERWISE BE DISADVANTAGEOUS TO IT.


 


SECTION 2.21. CASH RECEIPTS.  (A)  ANNEXED HERETO AS SCHEDULE 2.21(A) IS A
SCHEDULE OF ALL DDAS, THAT, TO THE KNOWLEDGE OF THE RESPONSIBLE OFFICERS OF THE
LOAN PARTIES, ARE MAINTAINED BY THE LOAN PARTIES, WHICH SCHEDULE INCLUDES, WITH
RESPECT TO EACH DEPOSITORY (I) THE NAME AND ADDRESS OF SUCH DEPOSITORY; (II) THE
ACCOUNT NUMBER(S) MAINTAINED WITH SUCH DEPOSITORY; AND (III) A CONTACT PERSON AT
SUCH DEPOSITORY.


 


(B) ANNEXED HERETO AS SCHEDULE 2.21(B) IS A LIST DESCRIBING ALL ARRANGEMENTS TO
WHICH ANY LOAN PARTY IS A PARTY WITH RESPECT TO THE PAYMENT TO SUCH LOAN PARTY
OF THE PROCEEDS OF ALL CREDIT CARD CHARGES FOR SALES BY SUCH LOAN PARTY.


 


(C) EACH LOAN PARTY SHALL (I) DELIVER TO THE AGENT NOTIFICATIONS IN FORM
REASONABLY SATISFACTORY TO THE AGENT WHICH HAVE BEEN EXECUTED ON BEHALF OF SUCH
LOAN PARTY AND ADDRESSED TO SUCH LOAN PARTY’S CREDIT CARD CLEARINGHOUSES AND
PROCESSORS (EACH, A “CREDIT CARD NOTIFICATION”), (II) DELIVER TO THE AGENT
NOTIFICATIONS EXECUTED ON BEHALF OF THE BORROWER TO EACH DEPOSITORY INSTITUTION
WITH WHICH ANY DDA IS MAINTAINED IN FORM REASONABLY SATISFACTORY TO THE AGENT,
OF THE AGENT’S INTEREST IN SUCH DDA (EACH, A “DDA NOTIFICATION”), (III) INSTRUCT
EACH DEPOSITORY INSTITUTION FOR A DDA TO CAUSE ALL AMOUNTS ON DEPOSIT AND
AVAILABLE AT THE CLOSE OF EACH BUSINESS DAY IN SUCH DDA (NET OF SUCH MINIMUM
BALANCE, NOT TO EXCEED $15,000, AS MAY BE REQUIRED TO BE MAINTAINED IN THE
SUBJECT DDA BY THE DEPOSITORY INSTITUTION AT WHICH SUCH DDA IS MAINTAINED), TO
BE SWEPT TO ONE OF THE LOAN PARTIES’ CONCENTRATION ACCOUNTS NO LESS

 

49

--------------------------------------------------------------------------------


 


FREQUENTLY THAN ON A DAILY BASIS, SUCH INSTRUCTIONS TO BE IRREVOCABLE UNLESS
OTHERWISE AGREED TO BY THE AGENT; AND (IV) WITHIN FORTY-FIVE (45) DAYS AFTER THE
CLOSING DATE, WITH RESPECT TO THE LOAN PARTIES’ PRIMARY CONCENTRATION ACCOUNT
(WHICH IS INDICATED AS SUCH ON SCHEDULE 2.21(C)), OR ONE HUNDRED TWENTY (120)
DAYS AFTER THE CLOSING DATE, WITH RESPECT TO EACH OTHER CONCENTRATION ACCOUNT OF
THE LOAN PARTIES (IN EACH CASE, OR SUCH LATER DATE APPROVED BY THE AGENT), ENTER
INTO A BLOCKED ACCOUNT AGREEMENT (EACH, A “BLOCKED ACCOUNT AGREEMENT”), IN FORM
REASONABLY SATISFACTORY TO THE AGENT, WITH THE AGENT AND ANY BANK WITH WHICH
SUCH LOAN PARTY MAINTAINS A CONCENTRATION ACCOUNT INTO WHICH THE DDAS ARE SWEPT
(COLLECTIVELY, THE “BLOCKED ACCOUNTS”), WHICH CONCENTRATION ACCOUNTS AS OF THE
CLOSING DATE ARE LISTED ON SCHEDULE 2.21(C) ANNEXED HERETO.  EACH LOAN PARTY
AGREES THAT IT WILL NOT CAUSE PROCEEDS OF SUCH DDAS TO BE OTHERWISE REDIRECTED.


 


(D) EACH CREDIT CARD NOTIFICATION AND BLOCKED ACCOUNT AGREEMENT SHALL REQUIRE,
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OR A
LIQUIDITY EVENT (AND DELIVERY OF NOTICE THEREOF FROM THE AGENT TO THE BORROWER
AND THE OTHER PARTIES TO SUCH INSTRUMENT OR AGREEMENT), THE ACH OR WIRE TRANSFER
NO LESS FREQUENTLY THAN ONCE PER BUSINESS DAY (UNLESS THE COMMITMENTS HAVE BEEN
TERMINATED AND THE OBLIGATIONS HAVE BEEN PAID IN FULL), OF ALL AVAILABLE CASH
BALANCES AND CASH RECEIPTS, INCLUDING THE THEN CONTENTS OR THEN ENTIRE LEDGER
BALANCE OF EACH BLOCKED ACCOUNT (NET OF SUCH MINIMUM BALANCE, NOT TO EXCEED
$15,000 (OR, IN THE CASE OF THE LOAN PARTIES’ PRIMARY CONCENTRATION ACCOUNT,
$50,000), AS MAY BE REQUIRED TO BE MAINTAINED IN THE SUBJECT BLOCKED ACCOUNT BY
THE BANK AT WHICH SUCH BLOCKED ACCOUNT IS MAINTAINED), TO AN ACCOUNT MAINTAINED
BY THE AGENT AT DBTCA (THE “DBTCA ACCOUNT”).  SUBJECT TO THE TERMS OF THE
SECURITY AGREEMENT, ALL AMOUNTS RECEIVED IN THE DBTCA ACCOUNT SHALL BE APPLIED
(AND ALLOCATED) BY THE AGENT IN ACCORDANCE WITH SECTION 2.10(B); PROVIDED, THAT
IF THE CIRCUMSTANCES DESCRIBED IN SECTION 2.18(B) ARE APPLICABLE, ALL SUCH
AMOUNTS SHALL BE APPLIED IN ACCORDANCE WITH SUCH SECTION 2.18(B).  EACH LOAN
PARTY AGREES THAT IT WILL NOT CAUSE ANY CREDIT CARD PROCEEDS OR PROCEEDS OF ANY
BLOCKED ACCOUNT TO BE OTHERWISE REDIRECTED.


 


(E) IF, AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT OR A LIQUIDITY EVENT AS TO WHICH THE AGENT HAS NOTIFIED THE BORROWER,
ANY CASH OR CASH EQUIVALENTS OWNED BY ANY LOAN PARTY (OTHER THAN (I) AN AMOUNT
NOT TO EXCEED $25,000,000 IN THE AGGREGATE THAT IS ON DEPOSIT IN A SEGREGATED
DDA WHICH THE BORROWER DESIGNATES IN WRITING TO THE AGENT AS BEING THE
“UNCONTROLLED CASH ACCOUNT” (THE “DESIGNATED DISBURSEMENT ACCOUNT”), WHICH FUNDS
SHALL NOT BE FUNDED FROM, OR WHEN WITHDRAWN FROM THE DESIGNATED DISBURSEMENT
ACCOUNT, SHALL NOT BE REPLENISHED BY, FUNDS CONSTITUTING PROCEEDS OF COLLATERAL
SO LONG AS SUCH EVENT OF DEFAULT OR LIQUIDITY EVENT CONTINUES, (II) DE MINIMUS
CASH OR CASH EQUIVALENTS FROM TIME TO TIME INADVERTENTLY MISAPPLIED BY ANY LOAN
PARTY, (III) PAYROLL, TRUST AND TAX WITHHOLDING ACCOUNTS FUNDED IN THE ORDINARY
COURSE OF BUSINESS AND REQUIRED BY APPLICABLE LAW AND (IV) FUNDS IN ANY
SPECIFIED SEGREGATED ACCOUNT) ARE DEPOSITED TO ANY ACCOUNT, OR HELD OR INVESTED
IN ANY MANNER, OTHERWISE THAN IN A BLOCKED ACCOUNT SUBJECT TO A BLOCKED ACCOUNT
AGREEMENT (OR A DDA WHICH IS SWEPT DAILY TO SUCH BLOCKED ACCOUNT), THE AGENT
SHALL BE ENTITLED TO REQUIRE THE APPLICABLE LOAN PARTY TO CLOSE SUCH ACCOUNT AND
HAVE ALL FUNDS THEREIN TRANSFERRED TO A BLOCKED ACCOUNT, AND TO CAUSE ALL FUTURE
DEPOSITS TO BE MADE TO A BLOCKED ACCOUNT.


 


(F) THE LOAN PARTIES MAY CLOSE DDAS OR BLOCKED ACCOUNTS AND/OR OPEN NEW DDAS OR
BLOCKED ACCOUNTS, SUBJECT TO THE CONTEMPORANEOUS EXECUTION AND DELIVERY TO THE
AGENT OF A DDA NOTIFICATION OR BLOCKED ACCOUNT AGREEMENT CONSISTENT WITH THE
PROVISIONS OF THIS SECTION 2.21 AND OTHERWISE REASONABLY SATISFACTORY TO THE
AGENT.  UNLESS CONSENTED TO IN WRITING BY THE AGENT, THE LOAN PARTIES SHALL NOT
ENTER INTO ANY AGREEMENTS WITH CREDIT CARD PROCESSORS OTHER THAN THE ONES LISTED
ON SCHEDULE 2.21(B) UNLESS CONTEMPORANEOUSLY THEREWITH, A CREDIT CARD
NOTIFICATION IS EXECUTED AND A COPY THEREOF IS DELIVERED TO THE AGENT.


 


(G) THE DBTCA ACCOUNT SHALL AT ALL TIMES BE UNDER THE SOLE DOMINION AND CONTROL
OF THE AGENT.  EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT TO
THE EXTENT OTHERWISE PROVIDED IN

 

50

--------------------------------------------------------------------------------


 


THE SECURITY AGREEMENT (I) SUCH LOAN PARTY HAS NO RIGHT OF WITHDRAWAL FROM THE
DBTCA ACCOUNT, (II) THE FUNDS ON DEPOSIT IN THE DBTCA ACCOUNT SHALL AT ALL TIMES
CONTINUE TO BE COLLATERAL SECURITY FOR ALL OF THE SECURED OBLIGATIONS, AND (III)
THE FUNDS ON DEPOSIT IN THE DBTCA ACCOUNT SHALL BE APPLIED AS PROVIDED IN THIS
AGREEMENT AND THE INTERCREDITOR AGREEMENT.  IN THE EVENT THAT, NOTWITHSTANDING
THE PROVISIONS OF THIS SECTION 2.21, ANY LOAN PARTY RECEIVES OR OTHERWISE HAS
DOMINION AND CONTROL OF ANY PROCEEDS OR COLLECTIONS REQUIRED TO BE TRANSFERRED
TO THE DBTCA ACCOUNT PURSUANT TO SECTION 2.21(D), SUCH PROCEEDS AND COLLECTIONS
SHALL BE HELD IN TRUST BY SUCH LOAN PARTY FOR THE AGENT, SHALL NOT BE COMMINGLED
WITH ANY OF SUCH LOAN PARTY’S OTHER FUNDS OR DEPOSITED IN ANY ACCOUNT OF SUCH
LOAN PARTY AND SHALL PROMPTLY BE DEPOSITED INTO THE DBTCA ACCOUNT OR DEALT WITH
IN SUCH OTHER FASHION AS SUCH LOAN PARTY MAY BE INSTRUCTED BY THE AGENT.


 


(H) SO LONG AS (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND (II)
NO LIQUIDITY EVENT AS TO WHICH THE AGENT HAS NOTIFIED THE BORROWER HAS OCCURRED
AND IS CONTINUING, THE LOAN PARTIES MAY DIRECT, AND SHALL HAVE SOLE CONTROL
OVER, THE MANNER OF DISPOSITION OF FUNDS IN THE BLOCKED ACCOUNTS.


 


(I) ANY AMOUNTS HELD OR RECEIVED IN THE DBTCA ACCOUNT (INCLUDING ALL INTEREST
AND OTHER EARNINGS WITH RESPECT THERETO, IF ANY) AT ANY TIME (X) WHEN ALL OF THE
SECURED OBLIGATIONS HAVE BEEN SATISFIED OR (Y) ALL EVENTS OF DEFAULT AND
LIQUIDITY EVENTS HAVE BEEN CURED, SHALL (SUBJECT IN THE CASE OF CLAUSE (X) TO
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT), BE REMITTED TO THE OPERATING
ACCOUNT OF THE BORROWER.


 


SECTION 2.22. RESERVES; CHANGE IN RESERVES.  THE AGENT MAY AT ANY TIME AND FROM
TIME TO TIME IN THE EXERCISE OF ITS PERMITTED DISCRETION ESTABLISH AND INCREASE
OR DECEASE RESERVES; PROVIDED THAT THE AGENT SHALL HAVE PROVIDED THE BORROWER AT
LEAST TEN (10) BUSINESS DAYS PRIOR WRITTEN NOTICE OF ANY SUCH ESTABLISHMENT OR
INCREASE; AND PROVIDED FURTHER, THAT THE AGENT MAY ONLY ESTABLISH OR INCREASE A
RESERVE AFTER THE DATE HEREOF BASED ON AN EVENT, CONDITION OR OTHER CIRCUMSTANCE
ARISING AFTER THE CLOSING DATE OR BASED ON FACTS NOT KNOWN TO THE AGENT AS OF
THE CLOSING DATE.  THE AMOUNT OF ANY RESERVE ESTABLISHED BY THE AGENT SHALL HAVE
A REASONABLE RELATIONSHIP TO THE EVENT, CONDITION OR OTHER MATTER THAT IS THE
BASIS FOR THE RESERVE.  UPON DELIVERY OF SUCH NOTICE, THE AGENT SHALL BE
AVAILABLE TO DISCUSS THE PROPOSED RESERVE OR INCREASE, AND THE BORROWER MAY TAKE
SUCH ACTION AS MAY BE REQUIRED SO THAT THE EVENT, CONDITION OR MATTER THAT IS
THE BASIS FOR SUCH RESERVE OR INCREASE NO LONGER EXISTS, IN A MANNER AND TO THE
EXTENT REASONABLY SATISFACTORY TO THE AGENT IN THE EXERCISE OF ITS PERMITTED
DISCRETION.  IN NO EVENT SHALL SUCH NOTICE AND OPPORTUNITY LIMIT THE RIGHT OF
THE AGENT TO ESTABLISH OR CHANGE SUCH RESERVE, UNLESS THE AGENT SHALL HAVE
DETERMINED IN ITS PERMITTED DISCRETION THAT THE EVENT, CONDITION OR OTHER MATTER
THAT IS THE BASIS FOR SUCH NEW RESERVE OR SUCH CHANGE NO LONGER EXISTS OR HAS
OTHERWISE BEEN ADEQUATELY ADDRESSED BY THE BORROWER.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, RESERVES SHALL NOT DUPLICATE ELIGIBILITY CRITERIA
CONTAINED IN THE DEFINITION OF “ELIGIBLE INVENTORY” AND VICE VERSA, OR RESERVES
OR CRITERIA DEDUCTED IN COMPUTING THE COST OR MARKET VALUE OF ELIGIBLE INVENTORY
OR THE NET ORDERLY LIQUIDATION VALUE OF ELIGIBLE INVENTORY AND VICE VERSA.


 


SECTION 2.23. INCREASE IN COMMITMENTS.  (A) SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT THEN EXISTS, THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME, AND FROM
TIME TO TIME, TO REQUEST AN INCREASE OF THE AGGREGATE TOTAL COMMITMENTS TO AN
AMOUNT NOT TO EXCEED $800,000,000.  ANY SUCH REQUESTED INCREASE SHALL BE FIRST
MADE TO ALL EXISTING LENDERS ON A PRO RATA BASIS.  TO THE EXTENT THAT THE
EXISTING LENDERS DECLINE TO INCREASE THEIR COMMITMENTS, OR DECLINE TO INCREASE
THEIR COMMITMENTS TO THE AMOUNT REQUESTED BY THE BORROWER, THE AGENT MAY ARRANGE
FOR OTHER PERSONS TO BECOME A LENDER HEREUNDER AND TO ISSUE COMMITMENTS IN AN
AMOUNT EQUAL TO THE AMOUNT OF THE INCREASE IN THE AGGREGATE TOTAL COMMITMENTS
REQUESTED BY THE BORROWER AND NOT ACCEPTED BY THE EXISTING LENDERS (EACH SUCH
INCREASE BY EITHER MEANS, A “COMMITMENT INCREASE”, AND EACH SUCH PERSON ISSUING,
OR LENDER INCREASING, ITS COMMITMENT, AN “ADDITIONAL COMMITMENT LENDER”);
PROVIDED, HOWEVER, THAT (I) NO LENDER SHALL BE OBLIGATED TO PROVIDE A

 

51

--------------------------------------------------------------------------------


 


COMMITMENT INCREASE AS A RESULT OF ANY SUCH REQUEST BY THE BORROWER, AND (II)
ANY ADDITIONAL COMMITMENT LENDER WHICH IS NOT AN EXISTING LENDER SHALL BE AN
ELIGIBLE ASSIGNEE AND SHALL BE SUBJECT TO THE APPROVAL OF THE AGENT, EACH
ISSUING BANK AND THE BORROWER (EACH SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD).  EACH COMMITMENT INCREASE SHALL BE IN A MINIMUM AGGREGATE AMOUNT OF
AT LEAST $5,000,000 AND IN INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS THEREOF.


 


(B) NO COMMITMENT INCREASE SHALL BECOME EFFECTIVE UNLESS AND UNTIL EACH OF THE
FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


 

(I) THE BORROWER, THE AGENT, AND ANY ADDITIONAL COMMITMENT LENDER SHALL HAVE
EXECUTED AND DELIVERED A JOINDER TO THE LOAN DOCUMENTS IN SUCH FORM AS THE AGENT
MAY REASONABLY REQUIRE;

 

(II) THE BORROWER SHALL HAVE PAID SUCH FEES AND OTHER COMPENSATION TO THE
ADDITIONAL COMMITMENT LENDERS AS THE BORROWER AND EACH SUCH ADDITIONAL
COMMITMENT LENDERS MAY AGREE;

 

(III) THE BORROWER SHALL HAVE PAID SUCH ARRANGEMENT FEES TO THE AGENT AS THE
BORROWER AND THE AGENT MAY AGREE;

 

(IV) THE BORROWER SHALL HAVE DELIVERED TO THE AGENT AND THE LENDERS AN OPINION
OR OPINIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT, FROM
COUNSEL TO THE BORROWER REASONABLY SATISFACTORY TO THE AGENT (IT BEING AGREED
THAT THE COUNSEL THAT DELIVERS THE LEGAL OPINIONS ON THE CLOSING DATE SHALL BE
SATISFACTORY TO THE AGENT) AND DATED SUCH DATE;

 

(V) TO THE EXTENT REQUESTED BY ANY ADDITIONAL COMMITMENT LENDER, A PROMISSORY
NOTE WILL BE ISSUED AT THE BORROWER’S EXPENSE, TO EACH SUCH ADDITIONAL
COMMITMENT LENDER, TO BE IN CONFORMITY WITH REQUIREMENTS OF SECTION 2.10 (WITH
APPROPRIATE MODIFICATION) TO THE EXTENT NECESSARY TO REFLECT THE NEW COMMITMENT
OF SUCH ADDITIONAL COMMITMENT LENDER; AND

 

(VI) THE BORROWER AND THE ADDITIONAL COMMITMENT LENDERS SHALL HAVE DELIVERED
SUCH OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS THE AGENT MAY REASONABLY
REQUEST.

 


(C) THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO THE EFFECTIVENESS OF EACH
COMMITMENT INCREASE (WITH EACH DATE OF SUCH EFFECTIVENESS BEING REFERRED TO
HEREIN AS A “COMMITMENT INCREASE DATE”), AND AT SUCH TIME (I) THE AGGREGATE
TOTAL COMMITMENTS UNDER, AND FOR ALL PURPOSES OF, THIS AGREEMENT SHALL BE
INCREASED BY THE AGGREGATE AMOUNT OF SUCH COMMITMENT INCREASES (II) THE
COMMITMENT SCHEDULE SHALL BE DEEMED MODIFIED, WITHOUT FURTHER ACTION, TO REFLECT
THE REVISED COMMITMENTS OF THE LENDERS, AND (III) THIS AGREEMENT SHALL BE DEEMED
AMENDED, WITHOUT FURTHER ACTION, TO THE EXTENT NECESSARY TO REFLECT SUCH
INCREASED AGGREGATE TOTAL COMMITMENTS.


 


(D) IN CONNECTION WITH COMMITMENT INCREASES HEREUNDER, THE LENDERS AND THE
BORROWER AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
(I) THE BORROWER SHALL, IN COORDINATION WITH THE AGENT, (A) REPAY OUTSTANDING
LOANS OF CERTAIN LENDERS, AND OBTAIN LOANS FROM CERTAIN OTHER LENDERS (INCLUDING
THE ADDITIONAL COMMITMENT LENDERS), OR (B) TAKE SUCH OTHER ACTIONS AS REASONABLY
MAY BE REQUIRED BY THE AGENT, IN EACH CASE TO THE EXTENT NECESSARY SO THAT ALL
OF THE LENDERS EFFECTIVELY PARTICIPATE IN EACH OF THE OUTSTANDING LOANS PRO RATA
ON THE BASIS OF THEIR APPLICABLE PERCENTAGES (DETERMINED AFTER GIVING EFFECT TO
ANY INCREASE IN THE AGGREGATE TOTAL COMMITMENTS PURSUANT TO THIS SECTION 2.23),
AND (II) THE BORROWER SHALL PAY TO THE LENDERS ANY COSTS OF THE TYPE REFERRED TO
IN SECTION 2.16 IN CONNECTION WITH ANY REPAYMENT AND/OR LOANS REQUIRED PURSUANT
TO PRECEDING CLAUSE (I).  WITHOUT LIMITING THE OBLIGATIONS OF THE BORROWER
PROVIDED FOR IN THIS SECTION 2.23, THE AGENT AND THE LENDERS AGREE THAT THEY
WILL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO ATTEMPT TO MINIMIZE THE COSTS
OF

 

52

--------------------------------------------------------------------------------


 


THE TYPE REFERRED TO IN SECTION 2.16 WHICH THE BORROWER WOULD OTHERWISE OCCUR IN
CONNECTION WITH THE IMPLEMENTATION OF AN INCREASE IN THE AGGREGATE TOTAL
COMMITMENTS.


 

ARTICLE III

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that:

 


SECTION 3.01. ORGANIZATION; POWERS.  EACH OF THE LOAN PARTIES AND EACH OF ITS
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND
AUTHORITY TO OWN ITS PROPERTY AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY
JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED.


 


SECTION 3.02. AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN EACH
APPLICABLE LOAN PARTY’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION OF SUCH LOAN PARTY. 
EACH LOAN DOCUMENT TO WHICH EACH LOAN PARTY IS A PARTY HAVE BEEN DULY EXECUTED
AND DELIVERED BY SUCH LOAN PARTY AND IS A LEGAL, VALID AND BINDING OBLIGATION OF
SUCH LOAN PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND
TO GENERAL PRINCIPLES OF EQUITY.


 


SECTION 3.03. GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO NOT
REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER
ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE
AND ARE IN FULL FORCE AND EFFECT, EXCEPT FOR FILINGS NECESSARY TO PERFECT LIENS
CREATED PURSUANT TO THE LOAN DOCUMENTS AND THE TERM LOAN SECURITY DOCUMENTS AND
EXCEPT FOR FILINGS IN CONNECTION WITH CONSUMMATING THE MERGER AND FILINGS AS MAY
BE REQUIRED UNDER THE EXCHANGE ACT AND APPLICABLE STOCK EXCHANGE RULES IN
CONNECTION THEREWITH, (B) WILL NOT VIOLATE ANY REQUIREMENT OF LAW APPLICABLE TO
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (C) WILL NOT VIOLATE OR RESULT IN A
DEFAULT UNDER ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OR ITS ASSETS, OR (EXCEPT FOR THE MERGER
CONSIDERATION AND THE 2008 NOTES CALL FOR REDEMPTION) GIVE RISE TO A RIGHT
THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT LIENS CREATED
PURSUANT TO THE LOAN DOCUMENTS AND THE TERM LOAN SECURITY DOCUMENTS; EXCEPT, IN
EACH CASE OTHER THAN WITH RESPECT TO THE CREATION OF LIENS, TO THE EXTENT THAT
ANY SUCH VIOLATION, DEFAULT OR RIGHT, OR ANY FAILURE TO OBTAIN SUCH CONSENT OR
APPROVAL OR TO TAKE ANY SUCH ACTION, WOULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.04. FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF EARNINGS, SHAREHOLDERS’ EQUITY AND CASH FLOWS (I) AS OF AND
FOR THE FISCAL YEARS ENDED JULY 31, 2004 AND JULY 30, 2005, EACH REPORTED ON BY
DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) TO THE EXTENT
POSSIBLE IN THE EXERCISE OF THE BORROWER’S COMMERCIALLY REASONABLE EFFORTS, AS
OF AND FOR EACH SUBSEQUENT FISCAL MONTH ENDED AT LEAST THIRTY (30) DAYS BEFORE
THE CLOSING DATE, CERTIFIED BY ITS CHIEF FINANCIAL OFFICER.  SUCH FINANCIAL
STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND
RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP,
SUBJECT TO THE ABSENCE OF FOOTNOTES AND NORMAL YEAR-END ADJUSTMENTS IN THE CASE
OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE.

 

53

--------------------------------------------------------------------------------


 


(B) THE BORROWER HAS HERETOFORE DELIVERED TO THE LENDERS ITS UNAUDITED PRO FORMA
CONSOLIDATED BALANCE SHEET AND RELATED PRO FORMA STATEMENTS OF EARNINGS,
SHAREHOLDER’S EQUITY AND CASH FLOWS AS OF JULY 30, 2005, PREPARED GIVING EFFECT
TO THE TRANSACTIONS AS IF THEY HAD OCCURRED, WITH RESPECT TO SUCH BALANCE SHEET,
ON SUCH DATE AND, WITH RESPECT TO SUCH OTHER FINANCIAL STATEMENTS, ON THE FIRST
DAY OF THE 12-MONTH PERIOD ENDING ON SUCH DATE. SUCH PRO FORMA FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN GOOD FAITH BY THE BORROWER, BASED ON THE
ASSUMPTIONS USED TO PREPARE THE PRO FORMA FINANCIAL INFORMATION CONTAINED IN THE
INFORMATION MEMORANDUM (WHICH ASSUMPTIONS ARE BELIEVED BY THE BORROWER ON THE
DATE HEREOF AND ON THE CLOSING DATE TO BE REASONABLE), ARE BASED ON THE BEST
INFORMATION AVAILABLE TO THE BORROWER AS OF THE DATE OF DELIVERY THEREOF,
ACCURATELY REFLECT ALL ADJUSTMENTS REQUIRED TO BE MADE TO GIVE EFFECT TO THE
TRANSACTIONS AND PRESENT FAIRLY ON A PRO FORMA BASIS THE ESTIMATED CONSOLIDATED
FINANCIAL POSITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH
DATE AND FOR SUCH PERIOD, ASSUMING THAT THE TRANSACTIONS HAD ACTUALLY OCCURRED
AT SUCH DATE OR AT THE BEGINNING OF SUCH PERIOD, AS THE CASE MAY BE.


 


(C) NO EVENT, CHANGE OR CONDITION HAS OCCURRED THAT HAS HAD, OR WOULD REASONABLY
BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, SINCE JULY 30, 2005.


 


SECTION 3.05. PROPERTIES.  (A)  AS OF THE DATE OF THIS AGREEMENT, SCHEDULE
3.05(A) SETS FORTH THE ADDRESS OF EACH PARCEL OF REAL PROPERTY (OR EACH SET OF
PARCELS THAT COLLECTIVELY COMPRISE ONE OPERATING PROPERTY) THAT IS OWNED OR
LEASED BY EACH LOAN PARTY, TOGETHER WITH A LIST OF THE LESSORS WITH RESPECT TO
ALL SUCH LEASED PROPERTY.  SCHEDULE 3.05(A) ALSO IDENTIFIES THE PRINCIPAL PLACE
OF BUSINESS AND CHIEF EXECUTIVE OFFICE OF EACH LOAN PARTY.  THE BOOKS AND
RECORDS OF EACH LOAN PARTY, AND ALL OF THEIR RESPECTIVE CHATTEL PAPER AND
RECORDS OF ACCOUNTS, ARE MAINTAINED EXCLUSIVELY AT SUCH LOCATIONS. THERE IS NO
LOCATION AT WHICH ANY LOAN PARTY HAS ANY COLLATERAL (EXCEPT FOR VEHICLES AND
INVENTORY IN TRANSIT IN THE ORDINARY COURSE OF BUSINESS) OTHER THAN THOSE
LOCATIONS IDENTIFIED ON SCHEDULE 3.05(A).


 


(B) EACH OF THE BORROWER AND EACH OF THE SUBSIDIARIES HAS GOOD AND INSURABLE FEE
SIMPLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, OR EASEMENTS OR OTHER LIMITED
PROPERTY INTERESTS IN, ALL ITS REAL PROPERTIES (INCLUDING ALL MORTGAGED
PROPERTIES) AND HAS GOOD AND MARKETABLE TITLE TO ITS PERSONAL PROPERTY AND
ASSETS, IN EACH CASE, EXCEPT FOR DEFECTS IN TITLE THAT DO NOT MATERIALLY
INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO
UTILIZE SUCH PROPERTIES AND ASSETS FOR THEIR INTENDED PURPOSES AND EXCEPT WHERE
THE FAILURE TO HAVE SUCH TITLE WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  ALL SUCH
PROPERTIES AND ASSETS ARE FREE AND CLEAR OF LIENS, OTHER THAN LIENS (I)
PERMITTED BY SECTION 6.02 OR (II) ARISING BY OPERATION OF LAW (WHICH LIENS, IN
THE CASE OF THIS CLAUSE (II) DO NOT MATERIALLY INTERFERE WITH THE ABILITY OF
HOLDINGS, THE BORROWER OR THE RELEVANT SUBSIDIARY TO CARRY ON ITS BUSINESS AS
NOW CONDUCTED OR TO UTILIZE THE AFFECTED PROPERTIES OR ASSETS FOR THEIR INTENDED
PURPOSES).


 


(C) EACH OF THE BORROWER AND EACH OF THE SUBSIDIARIES HAS COMPLIED WITH ALL
OBLIGATIONS UNDER ALL LEASES TO WHICH IT IS A PARTY, EXCEPT WHERE THE FAILURE TO
COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AND ALL SUCH LEASES ARE IN FULL FORCE AND
EFFECT, EXCEPT LEASES IN RESPECT OF WHICH THE FAILURE TO BE IN FULL FORCE AND
EFFECT WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.  EACH OF THE BORROWER AND EACH OF THE
SUBSIDIARIES ENJOYS PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL SUCH LEASES,
OTHER THAN LEASES IN RESPECT OF WHICH THE FAILURE TO ENJOY PEACEFUL AND
UNDISTURBED POSSESSION WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(D) AS OF THE CLOSING DATE, NONE OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY HAS
RECEIVED ANY NOTICE OF, NOR HAS ANY KNOWLEDGE OF, ANY PENDING OR CONTEMPLATED
CONDEMNATION PROCEEDING AFFECTING ANY OF THE MORTGAGED PROPERTIES OR ANY SALE OR
DISPOSITION THEREOF IN LIEU OF CONDEMNATION.

 

54

--------------------------------------------------------------------------------


 


(E) TO THE BORROWER’S KNOWLEDGE, AS OF THE CLOSING DATE, NONE OF THE BORROWER OR
ANY SUBSIDIARY IS OBLIGATED UNDER ANY RIGHT OF FIRST REFUSAL, OPTION OR OTHER
CONTRACTUAL RIGHT TO SELL, ASSIGN OR OTHERWISE DISPOSE OF ANY MORTGAGED PROPERTY
OR ANY INTEREST THEREIN.


 


(F) COPIES OF CERTIFICATES OF OCCUPANCY RELATING TO EACH MORTGAGED PROPERTY THAT
THE MORTGAGOR HAS IN ITS POSSESSION HAVE BEEN DELIVERED TO THE AGENT AS
MORTGAGEE WITH RESPECT TO EACH MORTGAGED PROPERTY.


 


(G) EACH OF THE BORROWER AND THE SUBSIDIARIES OWNS OR POSSESSES, OR IS LICENSED
TO USE, ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES AND COPYRIGHTS AND
ALL LICENSES AND RIGHTS WITH RESPECT TO THE FOREGOING, NECESSARY FOR THE PRESENT
CONDUCT OF ITS BUSINESS, WITHOUT ANY CONFLICT WITH THE RIGHTS OF OTHERS, AND
FREE FROM ANY BURDENSOME RESTRICTIONS ON THE PRESENT CONDUCT OF ITS BUSINESS,
EXCEPT WHERE SUCH FAILURE TO OWN, POSSESS OR HOLD PURSUANT TO A LICENSE OR SUCH
CONFLICTS AND RESTRICTIONS WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR EXCEPT AS SET
FORTH ON SCHEDULE 3.05(G).


 


SECTION 3.06. LITIGATION AND ENVIRONMENTAL MATTERS.  (A)  OTHER THAN THE
DISCLOSED MATTERS, THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS BY OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF ANY
LOAN PARTY, THREATENED AGAINST OR AFFECTING THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION AND THAT, IF ADVERSELY DETERMINED, WOULD REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT OR
(II) THAT INVOLVE ANY LOAN DOCUMENTS OR THE TRANSACTIONS.


 


(B) EXCEPT FOR THE DISCLOSED MATTERS OR ANY OTHER MATTERS THAT, INDIVIDUALLY OR
IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT (I) NO LOAN PARTY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED NOTICE
OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR KNOWS OF ANY BASIS
FOR ANY ENVIRONMENTAL LIABILITY AND (II) NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES (1) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW OR (2) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY.


 


(C) SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS OF
THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED IN,
OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.07. COMPLIANCE WITH LAWS AND AGREEMENTS; LICENSES AND PERMITS. 
(A) EACH LOAN PARTY IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW APPLICABLE TO
IT OR ITS PROPERTY AND ALL INDENTURES, AGREEMENTS AND OTHER INSTRUMENTS BINDING
UPON IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN
THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(B) EACH LOAN PARTY AND ITS SUBSIDIARIES HAS OBTAINED AND HOLDS IN FULL FORCE
AND EFFECT, ALL FRANCHISES, LICENSES, LEASES, PERMITS, CERTIFICATES,
AUTHORIZATIONS, QUALIFICATIONS, EASEMENTS, RIGHTS OF WAY AND OTHER RIGHTS AND
APPROVALS WHICH ARE NECESSARY OR ADVISABLE FOR THE OPERATION OF ITS BUSINESSES
AS PRESENTLY CONDUCTED AND AS PROPOSED TO BE CONDUCTED, EXCEPT WHERE THE FAILURE
TO HAVE SO OBTAINED OR HOLD OR TO BE IN FORCE, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO
LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF THE TERMS OF ANY SUCH
FRANCHISE, LICENSE, LEASE, PERMIT, CERTIFICATE, AUTHORIZATION, QUALIFICATION,
EASEMENT, RIGHT OF WAY, RIGHT OR APPROVAL, EXCEPT WHERE ANY SUCH VIOLATION,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.

 

55

--------------------------------------------------------------------------------


 


SECTION 3.08. INVESTMENT AND HOLDING COMPANY STATUS.  NO LOAN PARTY IS (A) AN
“INVESTMENT COMPANY” AS DEFINED IN, OR IS REQUIRED TO BE REGISTERED UNDER, THE
INVESTMENT COMPANY ACT OF 1940 OR (B) A “HOLDING COMPANY” AS DEFINED IN, OR
SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.


 


SECTION 3.09. TAXES.  EACH LOAN PARTY AND ITS SUBSIDIARIES HAS TIMELY FILED OR
CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED AND
HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT
(A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
FOR WHICH SUCH LOAN PARTY OR SUCH SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON
ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP OR (B) TO THE EXTENT THAT
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.10. ERISA.  NO ERISA EVENT HAS OCCURRED IN THE FIVE YEAR PERIOD PRIOR
TO THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE AND IS
CONTINUING OR IS REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL
OTHER SUCH ERISA EVENTS FOR WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR,
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  EXCEPT AS
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE PRESENT
VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS UNDER ALL PLANS (BASED ON THE
ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF SUCH
PLANS, IN THE AGGREGATE.


 


SECTION 3.11. DISCLOSURE.  (A)  ALL WRITTEN INFORMATION (OTHER THAN THE
PROJECTIONS, THE PRO FORMA FINANCIAL STATEMENTS AND ESTIMATES AND INFORMATION OF
A GENERAL ECONOMIC NATURE) CONCERNING HOLDINGS, THE BORROWER, THE SUBSIDIARIES,
THE TRANSACTIONS AND ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY INCLUDED IN THE
INFORMATION MEMORANDUM OR OTHERWISE PREPARED BY OR ON BEHALF OF THE FOREGOING OR
THEIR REPRESENTATIVES AND MADE AVAILABLE TO ANY LENDERS OR THE AGENT IN
CONNECTION WITH THE TRANSACTIONS ON OR BEFORE THE DATE HEREOF (THE
“INFORMATION”), WHEN TAKEN AS A WHOLE, AS OF THE DATE SUCH INFORMATION WAS
FURNISHED TO THE LENDERS AND AS OF THE CLOSING DATE, DID NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT AS OF ANY SUCH DATE OR OMIT TO STATE A MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY
MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE.


 


(B) THE PROJECTIONS, PRO FORMA FINANCIAL STATEMENTS AND ESTIMATES AND
INFORMATION OF A GENERAL ECONOMIC NATURE PREPARED BY OR ON BEHALF OF THE
BORROWER OR ANY OF ITS REPRESENTATIVES AND THAT HAVE BEEN MADE AVAILABLE TO ANY
LENDERS OR THE AGENT IN CONNECTION WITH THE TRANSACTIONS ON OR BEFORE THE DATE
HEREOF (THE “OTHER INFORMATION”) (I) HAVE BEEN PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED BY THE BORROWER TO BE REASONABLE AS OF THE DATE THEREOF (IT
BEING UNDERSTOOD THAT ACTUAL RESULTS MAY VARY MATERIALLY FROM THE OTHER
INFORMATION), AND (II) AS OF THE CLOSING DATE, HAVE NOT BEEN MODIFIED IN ANY
MATERIAL RESPECT BY THE BORROWER.


 


SECTION 3.12. MATERIAL AGREEMENTS.  NO LOAN PARTY IS IN DEFAULT IN ANY MATERIAL
RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF ITS OBLIGATIONS
CONTAINED IN (I) ANY MATERIAL AGREEMENT TO WHICH IT IS A PARTY OR (II) ANY
AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY EVIDENCING OR GOVERNING
INDEBTEDNESS, EXCEPT WHERE ANY SUCH DEFAULT WOULD NOT REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.13. SOLVENCY.  (A)  IMMEDIATELY AFTER THE CONSUMMATION OF THE
TRANSACTIONS TO OCCUR ON THE CLOSING DATE AND IMMEDIATELY FOLLOWING THE MAKING
OF EACH LOAN AND AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF EACH
LOAN, (I) THE FAIR VALUE OF THE ASSETS OF THE LOAN PARTIES ON A CONSOLIDATED
BASIS, AT A FAIR VALUATION, WILL EXCEED THE DEBTS AND LIABILITIES, DIRECT,
SUBORDINATED, CONTINGENT OR OTHERWISE, OF THE LOAN PARTIES ON A CONSOLIDATED
BASIS; (II) THE PRESENT FAIR SALEABLE VALUE OF

 

56

--------------------------------------------------------------------------------


 


THE PROPERTY OF THE LOAN PARTIES ON A CONSOLIDATED BASIS WILL BE GREATER THAN
THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF THE LOAN
PARTIES ON A CONSOLIDATED BASIS, ON THEIR DEBTS AND OTHER LIABILITIES, DIRECT,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES
BECOME ABSOLUTE AND MATURED; (III) THE LOAN PARTIES ON A CONSOLIDATED BASIS WILL
BE ABLE TO PAY THEIR DEBTS AND LIABILITIES, DIRECT, SUBORDINATED, CONTINGENT OR
OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED; AND
(IV) THE LOAN PARTIES ON A CONSOLIDATED BASIS WILL NOT HAVE UNREASONABLY SMALL
CAPITAL WITH WHICH TO CONDUCT THE BUSINESSES IN WHICH THEY ARE ENGAGED AS SUCH
BUSINESSES ARE NOW CONDUCTED AND ARE PROPOSED TO BE CONDUCTED FOLLOWING THE
CLOSING DATE.


 


(B) THE LOAN PARTIES DO NOT INTEND TO INCUR DEBTS BEYOND THEIR ABILITY TO PAY
SUCH DEBTS AS THEY MATURE, TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO
BE RECEIVED BY THE LOAN PARTIES AND THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE
BY THE LOAN PARTIES ON OR IN RESPECT OF THEIR INDEBTEDNESS.


 


SECTION 3.14. INSURANCE.  SCHEDULE 3.14 SETS FORTH A TRUE, COMPLETE AND CORRECT
DESCRIPTION OF ALL INSURANCE MAINTAINED BY OR ON BEHALF OF THE LOAN PARTIES AND
THE SUBSIDIARIES AS OF THE CLOSING DATE.  AS OF THE CLOSING DATE, ALL SUCH
INSURANCE IS IN FULL FORCE AND EFFECT AND ALL PREMIUMS IN RESPECT OF SUCH
INSURANCE HAVE BEEN DULY PAID.  THE BORROWER BELIEVES THAT THE INSURANCE
MAINTAINED BY OR ON BEHALF OF THE BORROWER AND THE SUBSIDIARIES IS ADEQUATE AND
IS IN ACCORDANCE WITH NORMAL INDUSTRY PRACTICE.


 


SECTION 3.15. CAPITALIZATION AND SUBSIDIARIES.  SCHEDULE 3.15 SETS FORTH (A) A
CORRECT AND COMPLETE LIST OF THE NAME AND RELATIONSHIP TO THE BORROWER OF EACH
AND ALL OF THE BORROWER’S SUBSIDIARIES, (B) A TRUE AND COMPLETE LISTING OF EACH
CLASS OF EACH OF THE BORROWER’S AUTHORIZED EQUITY INTERESTS, OF WHICH ALL OF
SUCH ISSUED SHARES ARE VALIDLY ISSUED, OUTSTANDING, FULLY PAID AND
NON-ASSESSABLE, AND OWNED BENEFICIALLY AND OF RECORD BY THE PERSONS IDENTIFIED
ON SCHEDULE 3.15, AND (C) THE TYPE OF ENTITY OF THE BORROWER AND EACH OF ITS
SUBSIDIARIES.  ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE
SUBSIDIARIES OWNED BY ANY LOAN PARTY HAVE BEEN (TO THE EXTENT SUCH CONCEPTS ARE
RELEVANT WITH RESPECT TO SUCH OWNERSHIP INTERESTS) DULY AUTHORIZED AND ISSUED
AND ARE FULLY PAID AND NON-ASSESSABLE FREE AND CLEAR OF ALL LIENS (OTHER THAN
LIENS CREATED UNDER THE LOAN DOCUMENTS AND THE TERM LOAN SECURITY DOCUMENTS).


 


SECTION 3.16. SECURITY INTEREST IN COLLATERAL.  THE PROVISIONS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS CREATE LEGAL AND VALID LIENS ON ALL THE COLLATERAL
IN FAVOR OF THE AGENT, FOR THE BENEFIT OF THE AGENT AND THE LENDERS; AND UPON
THE PROPER FILING OF UCC FINANCING STATEMENTS REQUIRED PURSUANT TO SECTION
4.01(P) AND ANY MORTGAGES WITH RESPECT TO MORTGAGED PROPERTIES, SUCH LIENS
CONSTITUTE PERFECTED AND CONTINUING LIENS ON THE COLLATERAL, SECURING THE
SECURED OBLIGATIONS, ENFORCEABLE AGAINST THE APPLICABLE LOAN PARTY AND ALL THIRD
PARTIES, AND HAVING PRIORITY OVER ALL OTHER LIENS ON THE COLLATERAL EXCEPT IN
THE CASE OF (A) PERMITTED ENCUMBRANCES, TO THE EXTENT ANY SUCH PERMITTED
ENCUMBRANCES WOULD HAVE PRIORITY OVER THE LIENS IN FAVOR OF THE AGENT PURSUANT
TO ANY APPLICABLE LAW, (B) LIENS PERFECTED ONLY BY POSSESSION (INCLUDING
POSSESSION OF ANY CERTIFICATE OF TITLE) TO THE EXTENT THE AGENT HAS NOT OBTAINED
OR DOES NOT MAINTAIN POSSESSION OF SUCH COLLATERAL AND (C) SUBJECT TO AND AS
PROVIDED FOR UNDER THE TERMS OF THE INTERCREDITOR AGREEMENT AND THE LIENS
GRANTED UNDER THE TERM LOAN SECURITY DOCUMENTS.


 


SECTION 3.17. LABOR DISPUTES.  AS OF THE CLOSING DATE, EXCEPT AS, INDIVIDUALLY
OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT: (A) THERE ARE NO STRIKES, LOCKOUTS OR SLOWDOWNS AGAINST ANY LOAN PARTY
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, (B) THE HOURS WORKED
BY AND PAYMENTS MADE TO EMPLOYEES OF THE LOAN PARTIES AND THE SUBSIDIARIES HAVE
NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER APPLICABLE
FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS AND (C) ALL
PAYMENTS DUE FROM ANY LOAN PARTY OR ANY SUBSIDIARY, ON ACCOUNT OF WAGES AND
EMPLOYEE HEALTH AND WELFARE INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR

 

57

--------------------------------------------------------------------------------


 


ACCRUED AS A LIABILITY ON THE BOOKS OF THE LOAN PARTY OR SUCH SUBSIDIARY TO THE
EXTENT REQUIRED BY GAAP.  EXCEPT (I) AS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) AS SET
FORTH ON SCHEDULE 3.17, THE CONSUMMATION OF THE TRANSACTIONS WILL NOT GIVE RISE
TO A RIGHT OF TERMINATION OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION
UNDER ANY COLLECTIVE BARGAINING AGREEMENT TO WHICH HOLDINGS, THE BORROWER OR ANY
OF THE SUBSIDIARIES (OR ANY PREDECESSOR) IS A PARTY OR BY WHICH HOLDINGS, THE
BORROWER OR ANY OF THE SUBSIDIARIES (OR ANY PREDECESSOR) IS BOUND.


 


SECTION 3.18. FEDERAL RESERVE REGULATIONS.  (A)  ON THE CLOSING DATE, NONE OF
THE COLLATERAL IS MARGIN STOCK.


 


(B) NONE OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES IS ENGAGED PRINCIPALLY,
OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR
THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK.


 


(C) NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR
ULTIMATELY, (I) TO PURCHASE OR CARRY MARGIN STOCK (OTHER THAN PURSUANT TO, OR IN
CONNECTION WITH, THE MERGER) OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY
INCURRED FOR SUCH PURPOSE, OR (II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF,
OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF REGULATION T, U OR X.


 


SECTION 3.19. TRANSACTION DOCUMENTS.  HOLDINGS AND THE BORROWER HAVE DELIVERED
TO THE AGENT A COMPLETE AND CORRECT COPY OF THE MERGER AGREEMENT (INCLUDING ALL
SCHEDULES, EXHIBITS, AMENDMENTS, SUPPLEMENTS AND MODIFICATIONS THERETO). NEITHER
HOLDINGS, THE BORROWER NOR ANY OTHER LOAN PARTY OR, TO THE KNOWLEDGE OF
HOLDINGS, THE BORROWER OR EACH LOAN PARTY, ANY OTHER PERSON PARTY THERETO IS IN
DEFAULT IN THE PERFORMANCE OR COMPLIANCE WITH ANY MATERIAL PROVISIONS THEREOF. 
EXCEPT AS WOULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
HAVE A MATERIAL ADVERSE EFFECT, ALL REPRESENTATIONS AND WARRANTIES SET FORTH IN
THE MERGER AGREEMENT WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT THE TIME
AS OF WHICH SUCH REPRESENTATIONS AND WARRANTIES WERE MADE (OR DEEMED MADE).


 


SECTION 3.20. SENIOR INDEBTEDNESS.  THE OBLIGATIONS CONSTITUTE “SENIOR
INDEBTEDNESS” AND “DESIGNATED SENIOR INDEBTEDNESS” UNDER AND AS DEFINED IN THE
SENIOR SUBORDINATED NOTE DOCUMENTS.


 

ARTICLE IV

 

Conditions

 


SECTION 4.01. CLOSING DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND OF
ANY ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME EFFECTIVE
UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED
IN ACCORDANCE WITH SECTION 9.02):


 

(A) CREDIT AGREEMENT AND LOAN DOCUMENTS.  THE AGENT (OR ITS COUNSEL) SHALL HAVE
RECEIVED (I) FROM EACH PARTY HERETO EITHER (A) A COUNTERPART OF THIS AGREEMENT
SIGNED ON BEHALF OF SUCH PARTY OR (B) WRITTEN EVIDENCE SATISFACTORY TO THE AGENT
(WHICH MAY INCLUDE FACSIMILE TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND
(II) DULY EXECUTED COPIES OF THE LOAN DOCUMENTS AND SUCH OTHER CERTIFICATES,
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING ANY PROMISSORY NOTES REQUESTED BY A LENDER PURSUANT TO
SECTION 2.10.

 

58

--------------------------------------------------------------------------------


 

(B) LEGAL OPINIONS.  THE AGENT SHALL HAVE RECEIVED, ON BEHALF OF ITSELF, THE
LENDERS AND EACH ISSUING BANK ON THE CLOSING DATE, A FAVORABLE WRITTEN OPINION
OF (I) CLEARY GOTTLIEB STEEN & HAMILTON LLP, SPECIAL COUNSEL FOR HOLDINGS AND
THE BORROWER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND
(II) LOCAL OR OTHER COUNSEL REASONABLY SATISFACTORY TO THE AGENT AS SPECIFIED ON
SCHEDULE 4.01(B), IN EACH CASE (A) DATED THE CLOSING DATE, (B) ADDRESSED TO EACH
ISSUING BANK ON THE CLOSING DATE, THE AGENT AND THE LENDERS AND (C) IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND COVERING SUCH OTHER MATTERS
RELATING TO THE LOAN DOCUMENTS AND THE TRANSACTIONS AS THE AGENT SHALL
REASONABLY REQUEST.

 

(C) FINANCIAL STATEMENTS AND PROJECTIONS.  THE LENDERS SHALL HAVE RECEIVED
(I) THE FINANCIAL STATEMENTS AND OPINION REFERRED TO IN SECTION 3.04(A) AND (B)
AND (II)  PROJECTIONS IN CUSTOMARY FORM FOR THE BORROWER AND ITS SUBSIDIARIES ON
A PRO FORMA BASIS FOR COMPLETION OF THE TRANSACTIONS FOR THE FISCAL YEARS 2006
THROUGH 2010 AND FOR EACH OF THE TWELVE FISCAL MONTHS OF FISCAL 2006.

 

(D) CLOSING CERTIFICATES; CERTIFIED CERTIFICATE OF INCORPORATION; GOOD STANDING
CERTIFICATES.  THE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE OF EACH LOAN
PARTY, DATED THE CLOSING DATE AND EXECUTED BY ITS SECRETARY OR ASSISTANT
SECRETARY (OR, IN THE CASE OF NM NEVADA TRUST, ITS CLERK), WHICH SHALL
(A) CERTIFY THE RESOLUTIONS OF ITS BOARD OF DIRECTORS, MEMBERS OR OTHER BODY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, (B) IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURES OF
THE FINANCIAL OFFICERS AND ANY OTHER OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO
SIGN THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (C) CONTAIN APPROPRIATE
ATTACHMENTS, INCLUDING THE CERTIFICATE OR ARTICLES OF INCORPORATION OR
ORGANIZATION OF EACH LOAN PARTY CERTIFIED BY THE RELEVANT AUTHORITY OF THE
JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND A TRUE AND CORRECT COPY OF
ITS BY-LAWS OR OPERATING, MANAGEMENT OR PARTNERSHIP AGREEMENT, AND (II) A GOOD
STANDING CERTIFICATE FOR EACH LOAN PARTY FROM ITS JURISDICTION OF ORGANIZATION.

 

(E) NO DEFAULT CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED A CERTIFICATE, SIGNED
BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, DATED THE CLOSING DATE (I)
STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING (OTHER THAN ANY DEFAULT
ARISING PURSUANT TO SECTION 7.01(B) WITH RESPECT TO ANY OF THE REPRESENTATIONS
ENUMERATED IN CLAUSE (II) BELOW) AND (II) STATING THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE III (EXCEPT, IN THE CASE OF THE INITIAL
REVOLVING BORROWING ON THE CLOSING DATE, THE REPRESENTATIONS CONTAINED IN
SECTIONS 3.04, 3.05, 3.06, 3.07, 3.09, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.17
AND 3.19) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE.

 

(F) FEES.  THE LENDERS AND THE AGENT SHALL HAVE RECEIVED ALL FEES REQUIRED TO BE
PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING THE
REASONABLE DOCUMENTED FEES AND EXPENSES OF LEGAL COUNSEL), ON OR BEFORE THE
CLOSING DATE.

 

(G) LIEN AND JUDGMENT SEARCHES.  THE AGENT SHALL HAVE RECEIVED THE RESULTS OF
RECENT LIEN AND JUDGMENT SEARCHES IN EACH OF THE JURISDICTIONS CONTEMPLATED BY
THE PERFECTION CERTIFICATE, AND SUCH SEARCH SHALL REVEAL NO MATERIAL JUDGMENTS
AND NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES EXCEPT FOR LIENS PERMITTED
BY SECTION 6.02 OR DISCHARGED ON OR PRIOR TO THE CLOSING DATE PURSUANT TO A
PAY-OFF LETTER OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO THE AGENT.

 

(H) PAY-OFF LETTER.  THE AGENT SHALL HAVE RECEIVED A PAY-OFF LETTER REASONABLY
SATISFACTORY TO IT IN RESPECT OF THE REPAYMENT OF THE EXISTING CREDIT AGREEMENT
FROM THE PROCEEDS THE INITIAL REVOLVING BORROWING, CONFIRMING THAT ALL LIENS
UPON ANY OF THE PROPERTY OF THE LOAN PARTIES CONSTITUTING COLLATERAL ARISING
UNDER THE EXISTING CREDIT AGREEMENT, IF ANY, WILL BE TERMINATED

 

59

--------------------------------------------------------------------------------


 

CONCURRENTLY WITH SUCH PAYMENT AND ALL LETTERS OF CREDIT ISSUED OR GUARANTEED AS
PART OF SUCH INDEBTEDNESS SHALL HAVE BEEN CASH COLLATERALIZED OR SUPPORTED BY A
LETTER OF CREDIT.

 

(I) FUNDING ACCOUNT.  THE AGENT SHALL HAVE RECEIVED A NOTICE SETTING FORTH THE
DEPOSIT ACCOUNT OF THE BORROWER (THE “FUNDING ACCOUNT”) TO WHICH THE AGENT IS
AUTHORIZED BY THE BORROWER TO TRANSFER THE PROCEEDS OF ANY BORROWINGS REQUESTED
OR AUTHORIZED PURSUANT TO THIS AGREEMENT.

 

(J) COLLATERAL ACCESS AND BLOCKED ACCOUNT AGREEMENTS.  THE LOAN PARTIES (I)
SHALL HAVE USED COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AND DELIVER TO THE
AGENT EACH COLLATERAL ACCESS AGREEMENT REQUIRED TO BE PROVIDED PURSUANT TO
SECTION 4.12 OF THE SECURITY AGREEMENT AND THE BLOCKED ACCOUNT AGREEMENTS
REQUIRED TO BE DELIVERED PURSUANT TO SECTION 2.21 AND (II) SHALL HAVE DELIVERED
TO THE AGENT EACH CREDIT CARD NOTIFICATION AND DDA NOTIFICATION REQUIRED TO BE
PROVIDED PURSUANT TO SECTION 2.21.

 

(K) SOLVENCY.  THE AGENT SHALL HAVE RECEIVED A CUSTOMARY CERTIFICATE FROM THE
CHIEF FINANCIAL OFFICER OF THE BORROWER CERTIFYING THAT HOLDINGS AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS AFTER GIVING EFFECT TO THE TRANSACTIONS TO
OCCUR ON THE CLOSING DATE, ARE SOLVENT (WITHIN THE MEANING OF SECTION 3.13).

 

(L) BORROWING BASE CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED PRIOR TO THE
CLOSING DATE A BORROWING BASE CERTIFICATE WHICH CALCULATES THE BORROWING BASE AS
OF THE LAST BUSINESS DAY OF THE MOST RECENT MONTH ENDED AT LEAST TEN (10)
BUSINESS DAYS PRIOR TO THE CLOSING DATE.

 

(M) CLOSING EXCESS AVAILABILITY.  AFTER GIVING EFFECT TO ALL BORROWINGS TO BE
MADE ON THE CLOSING DATE (OTHER THAN REVOLVING LOANS MADE TO FUND THE AMOUNT
DESCRIBED IN CLAUSE (A)(I) OF THE DEFINITION OF “PERMITTED INITIAL REVOLVING
BORROWING PURPOSES”) AND THE ISSUANCE OF ANY LETTERS OF CREDIT ON THE CLOSING
DATE, EXCESS AVAILABILITY SHALL BE NOT LESS THAN $300,000,000.

 

(N) EQUITY CONTRIBUTION.  THE EQUITY CONTRIBUTION SHALL HAVE BEEN MADE IN FULL.

 

(O) PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE AGENT (OR ITS BAILEE) SHALL
HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF CAPITAL STOCK
PLEDGED PURSUANT TO THE SECURITY AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER
FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE
PLEDGOR THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO THE AGENT (OR
ITS BAILEE) PURSUANT TO THE SECURITY AGREEMENT ENDORSED (WITHOUT RECOURSE) IN
BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK) BY THE PLEDGOR
THEREOF.

 

(P) PERFECTION CERTIFICATE; FILINGS, REGISTRATIONS AND RECORDINGS.  THE AGENT
SHALL HAVE RECEIVED A COMPLETED PERFECTION CERTIFICATE DATED THE CLOSING DATE
AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER, TOGETHER WITH ALL
ATTACHMENTS CONTEMPLATED THEREBY.  EACH DOCUMENT (INCLUDING ANY UNIFORM
COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THE COLLATERAL DOCUMENTS OR
UNDER LAW OR REASONABLY REQUESTED BY THE AGENT TO BE FILED, REGISTERED OR
RECORDED IN ORDER TO CREATE IN FAVOR OF THE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 6.02), SHALL BE IN PROPER FORM FOR FILING,
REGISTRATION OR RECORDATION. THE AGENT, ON BEHALF OF THE LENDERS, SHALL HAVE A
SECURITY INTEREST IN THE COLLATERAL OF THE TYPE AND PRIORITY DESCRIBED IN THE
COLLATERAL DOCUMENTS (SUBJECT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02 AND,
SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT AND THE LIENS GRANTED UNDER
THE TERM LOAN SECURITY DOCUMENTS).

 

60

--------------------------------------------------------------------------------


 

(Q) MORTGAGES, ETC.  THE AGENT SHALL HAVE RECEIVED, WITH RESPECT TO EACH
MORTGAGED PROPERTY (SUBJECT TO THE LIEN PRIORITY SET FORTH IN THE INTERCREDITOR
AGREEMENT), EACH OF THE FOLLOWING, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE AGENT:

 

(i)     a Mortgage on such property;

 

(ii)    evidence that a counterpart of the Mortgage has been recorded or
delivered to the appropriate title insurance company subject to arrangements
reasonably satisfactory to the Agent for recording promptly following the
closing hereunder, in each case, in the place necessary, in the Agent’s
reasonable judgment, to create a valid and enforceable first priority Lien
(subject to the Intercreditor Agreement) in favor of the Agent for the benefit
of itself and the Lenders;

 

(iii)   ALTA or other mortgagee’s title policy;

 

(iv)   an opinion of counsel in the state in which such parcel of real property
is located in form and substance and from counsel reasonably satisfactory to the
Agent; and

 

(v)    such other information, documentation, and certifications as may be
reasonably required by the Agent.

 

provided, that, (i) the amount of debt secured by each Mortgage in any State
that imposes a mortgage tax shall be reasonably limited to an amount less than
the Commitments so as to avoid multiple mortgage tax assessments and
(ii) notwithstanding the foregoing, the conditions set forth in this clause (q)
shall be considered satisfied even if the Borrower does not deliver such items
by the Closing Date, so long as the Borrower has used commercially reasonable
efforts to obtain and deliver such items to Agent by the Closing Date.

 

(R) CLOSING DATE MATERIAL ADVERSE EFFECT.  SINCE JULY 31, 2004 AND EXCEPT AS
CONTEMPLATED BY THE MERGER AGREEMENT, THERE SHALL NOT HAVE BEEN ANY EVENT,
CONDITION, DEVELOPMENT OR OCCURRENCE THAT, HAS HAD, OR WOULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, ANY CHANGE, CIRCUMSTANCE,
EFFECT, EVENT OR OCCURRENCE THAT WOULD BE MATERIALLY ADVERSE TO THE ASSETS,
LIABILITIES, BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF NEIMAN
MARCUS AND ITS SUBSIDIARIES TAKEN AS A WHOLE, OTHER THAN ANY CHANGE OR EFFECT
RESULTING FROM (I) CHANGES IN GENERAL ECONOMIC CONDITIONS, (II) GENERAL CHANGES
OR DEVELOPMENTS IN THE INDUSTRIES IN WHICH NEIMAN MARCUS AND ITS SUBSIDIARIES
OPERATE, (III) THE ANNOUNCEMENT OF THE MERGER AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED THEREBY, INCLUDING ANY TERMINATION OF, REDUCTION IN OR SIMILAR
NEGATIVE IMPACT ON RELATIONSHIPS, CONTRACTUAL OR OTHERWISE, WITH ANY CUSTOMERS,
SUPPLIERS, DISTRIBUTORS, PARTNERS OR EMPLOYEES OF NEIMAN MARCUS AND ITS
SUBSIDIARIES TO THE EXTENT DUE TO THE ANNOUNCEMENT AND PERFORMANCE OF THE MERGER
AGREEMENT OR THE IDENTITY OF THE PARTIES TO THE MERGER AGREEMENT, OR THE
PERFORMANCE OF THE MERGER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY,
INCLUDING COMPLIANCE WITH THE COVENANTS SET FORTH THEREIN, (IV) ANY ACTIONS
REQUIRED UNDER THE MERGER AGREEMENT TO OBTAIN ANY APPROVAL OR AUTHORIZATION
UNDER APPLICABLE ANTITRUST OR COMPETITION LAWS FOR THE CONSUMMATION OF THE
MERGER CONTEMPLATED BY THE MERGER AGREEMENT OR (V) CHANGES IN ANY TAX LAWS OR
REGULATIONS OR APPLICABLE ACCOUNTING REGULATIONS OR PRINCIPLES, UNLESS, IN THE
CASE OF THE FOREGOING CLAUSES (I) AND (II), SUCH CHANGES REFERRED TO THEREIN
HAVE A DISPROPORTIONATE EFFECT ON NEIMAN MARCUS AND ITS SUBSIDIARIES TAKEN AS A
WHOLE RELATIVE TO OTHER PARTICIPANTS IN THE INDUSTRIES IN WHICH NEIMAN MARCUS
AND ITS SUBSIDIARIES OPERATE.  FOR THE PURPOSES OF THIS CLAUSE (R), “INDUSTRIES
IN WHICH NEIMAN MARCUS AND ITS SUBSIDIARIES OPERATE” MEANS THE LUXURY RETAIL
SEGMENTS OF THE APPAREL, ACCESSORIES, JEWELRY, BEAUTY AND DECORATIVE HOME
PRODUCTS INDUSTRIES.

 

61

--------------------------------------------------------------------------------


 

(S) OTHER INDEBTEDNESS.  THE 2008 NOTES CALL FOR REDEMPTION AND THE EXISTING
BANK DEBT REFINANCING SHALL HAVE BEEN EFFECTED.  AFTER GIVING EFFECT TO THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, HOLDINGS, THE
BORROWER AND THE SUBSIDIARIES SHALL NOT HAVE ANY OUTSTANDING INDEBTEDNESS OR
PREFERRED STOCK OTHER THAN (A) THE OBLIGATIONS, (B) INDEBTEDNESS UNDER THE
SENIOR SECURED TERM LOAN FACILITY, (C) THE NEW NOTES, (D) THE 2028 DEBENTURES,
(E) PREFERRED EQUITY INTERESTS ISSUED IN CONNECTION WITH THE EQUITY
CONTRIBUTION, IF ANY, (F) THE 2008 NOTES AND (G)  INDEBTEDNESS SET FORTH ON
SCHEDULE 6.01.

 

(T) INSURANCE.  THE AGENT SHALL HAVE RECEIVED EVIDENCE OF INSURANCE COVERAGE IN
FORM, SCOPE, AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND OTHERWISE IN
COMPLIANCE WITH THE TERMS OF SECTION 5.10 AND SECTION 4.11 OF THE SECURITY
AGREEMENT.

 

(U) MERGER.  THE MERGER SHALL BE CONSUMMATED SUBSTANTIALLY SIMULTANEOUSLY WITH
THE INITIAL REVOLVING BORROWING ON THE CLOSING DATE, IN ACCORDANCE WITH THE
MERGER AGREEMENT (WHICH SHALL NOT HAVE BEEN AMENDED OR MODIFIED PRIOR TO THE
CLOSING DATE IN A MANNER ADVERSE TO THE LENDERS IN ANY MATERIAL RESPECT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE JOINT LEAD ARRANGERS).

 

(V) OTHER FINANCING.  THE BORROWER SHALL HAVE RECEIVED GROSS CASH PROCEEDS OF
NOT LESS THAN (I) $1,200,000,000 FROM THE ISSUANCE OF THE NEW NOTES AND
(II) $1,975,000,000 FROM THE BORROWINGS UNDER THE SENIOR SECURED TERM LOAN
FACILITY.  THE TERMS AND CONDITIONS OF THE NEW NOTES AND THE SENIOR SECURED TERM
LOAN FACILITY SHALL BE REASONABLY SATISFACTORY TO THE AGENT.

 

(W) FIELD EXAMINATION, APPRAISAL.  THE AGENT SHALL HAVE RECEIVED (I) THE RESULTS
OF A COMPLETED FIELD EXAMINATION WITH RESPECT TO THE COLLATERAL TO BE INCLUDED
IN CALCULATING THE BORROWING BASE AND OF THE RELEVANT ACCOUNTING SYSTEMS,
POLICIES AND PROCEDURES OF HOLDINGS AND ITS SUBSIDIARIES AND (II) AN APPRAISAL
OF THE NET ORDERLY LIQUIDATION VALUE OF INVENTORY IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT.  THE AGENT SHALL BE REASONABLY SATISFIED
WITH THE BORROWER’S CASH MANAGEMENT SYSTEM.

 

(X) INTERCREDITOR AGREEMENT.  THE INTERCREDITOR AGREEMENT SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY EACH PARTY THERETO, AND SHALL BE IN FULL FORCE AND
EFFECT.

 

(Y) PATRIOT ACT.  THE AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER
INFORMATION REASONABLY REQUESTED BY IT THAT IS REQUIRED BY REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT.

 

The Agent shall notify the Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding.  Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of any Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 5:00 p.m., New York City time, on the Termination Date (as defined in
the Merger Agreement) (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 


SECTION 4.02. EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF ANY ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 

(A) THE AGENT SHALL HAVE RECEIVED, IN THE CASE OF A BORROWING, A BORROWING
REQUEST AS REQUIRED BY SECTION 2.03 (OR A BORROWING REQUEST SHALL HAVE BEEN
DEEMED GIVEN IN ACCORDANCE WITH THE LAST PARAGRAPH OF SECTION 2.03) OR, IN THE
CASE OF THE ISSUANCE OF A LETTER OF CREDIT, THE

 

62

--------------------------------------------------------------------------------


 

APPLICABLE ISSUING BANK AND THE AGENT SHALL HAVE RECEIVED A NOTICE REQUESTING
THE ISSUANCE OF SUCH LETTER OF CREDIT AS REQUIRED BY SECTION 2.06(B) OR, IN THE
CASE OF A SWINGLINE BORROWING, THE SWINGLINE LENDER AND THE AGENT SHALL HAVE
RECEIVED A SWINGLINE BORROWING REQUEST AS REQUIRED BY SECTION 2.05(A).

 

(B) THE REPRESENTATIONS AND WARRANTIES (EXCEPT, IN THE CASE OF THE INITIAL
REVOLVING BORROWING ON THE CLOSING DATE, THE REPRESENTATIONS CONTAINED IN
SECTIONS 3.04, 3.05, 3.06, 3.07, 3.09, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.17
AND 3.19) OF THE BORROWER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT (OTHER THAN
AN AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT WITHOUT ANY INCREASE IN
THE STATED AMOUNT OF SUCH LETTER OF CREDIT), AS APPLICABLE, WITH THE SAME EFFECT
AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE).

 

(C) AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT (OTHER THAN
AN AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT WITHOUT ANY INCREASE IN
THE STATED AMOUNT OF SUCH LETTER OF CREDIT), AS APPLICABLE, NO EVENT OF DEFAULT
OR DEFAULT (OTHER THAN ON THE CLOSING DATE AT THE TIME OF ANY INITIAL REVOLVING
BORROWING, ANY EVENT OF DEFAULT OR DEFAULT ARISING PURSUANT TO SECTION 7.01(B)
WITH RESPECT TO ANY OF THE REPRESENTATIONS ENUMERATED IN SECTION 4.01(E)) SHALL
HAVE OCCURRED AND BE CONTINUING.

 

(D) AFTER GIVING EFFECT TO ANY BORROWING OR THE ISSUANCE OF ANY LETTER OF
CREDIT, EXCESS AVAILABILITY SHALL BE NOT LESS THAN ZERO.

 

(E) IF A LIQUIDITY EVENT AS TO WHICH THE AGENT HAS NOTIFIED THE BORROWER THEREOF
IS IN EFFECT AT THE TIME OF, OR WOULD EXIST AFTER GIVING EFFECT TO, SUCH
REQUESTED EXTENSION OF CREDIT, THE BORROWER’S PRO FORMA FIXED CHARGE COVERAGE
RATIO, AFTER GIVING EFFECT TO SUCH EXTENSION OF CREDIT, WOULD BE NOT LESS THAN
1.1 TO 1.0 (THE “LIQUIDITY EVENT CONDITION”).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b), (c),
(d) and (if applicable) (e) of this Section.

 


SECTION 4.03. HOLDINGS’ RIGHT TO CURE.  (A)  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTION 4.02(E), IN THE EVENT THAT THE BORROWER FAILS TO
SATISFY THE LIQUIDITY EVENT CONDITION, HOLDINGS SHALL HAVE THE RIGHT TO ISSUE
PERMITTED CURE SECURITIES FOR CASH OR OTHERWISE RECEIVE CASH CONTRIBUTIONS TO
THE CAPITAL OF HOLDINGS, AND, IN EACH CASE, TO CONTRIBUTE ANY SUCH CASH TO THE
CAPITAL OF THE BORROWER (COLLECTIVELY, THE “CURE RIGHT”), AND UPON THE RECEIPT
BY THE BORROWER OF SUCH CASH (THE “CURE AMOUNT”) PURSUANT TO THE EXERCISE BY
HOLDINGS OF SUCH CURE RIGHT THE LIQUIDITY EVENT CONDITION SHALL BE RECALCULATED
GIVING EFFECT TO THE FOLLOWING PRO FORMA ADJUSTMENTS:


 

(I) EBITDA SHALL BE INCREASED, SOLELY FOR THE PURPOSE OF DETERMINING WHETHER THE
LIQUIDITY EVENT CONDITION SHALL HAVE BEEN SATISFIED AND NOT FOR ANY OTHER
PURPOSE UNDER THIS AGREEMENT, BY AN AMOUNT EQUAL TO THE CURE AMOUNT; AND

 

(II) IF, AFTER GIVING EFFECT TO THE FOREGOING RECALCULATIONS, THE BORROWER SHALL
SATISFY THE LIQUIDITY EVENT CONDITION, THEN THE CONDITIONS TO THE APPLICABLE
REQUESTED EXTENSION OF CREDIT

 

63

--------------------------------------------------------------------------------


 

SHALL BE DEEMED SATISFIED, PROVIDED THAT ALL OTHER CONDITIONS SET FORTH IN
SECTION 4.02 SHALL HAVE BEEN SATISFIED IN CONNECTION THEREWITH.

 


(B) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) IN EACH
FOUR-FISCAL-QUARTER PERIOD THERE SHALL BE AT LEAST TWO FISCAL QUARTERS IN WHICH
THE CURE RIGHT IS NOT EXERCISED AND (II) FOR PURPOSES OF THIS SECTION 4.03, THE
CURE AMOUNT SHALL BE NO GREATER THAN THE AMOUNT REQUIRED FOR PURPOSES OF
SATISFYING THE LIQUIDITY EVENT CONDITION.


 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized pursuant to Section 2.09(b)) and all LC Disbursements shall
have been reimbursed, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

 


SECTION 5.01. FINANCIAL STATEMENTS; BORROWING BASE AND OTHER INFORMATION.  THE
BORROWER WILL FURNISH TO THE AGENT (WHICH WILL PROMPTLY FURNISH SUCH INFORMATION
TO THE LENDERS):


 

(A) WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF EARNINGS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY DELOITTE & TOUCHE LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS
OF RECOGNIZED NATIONAL STANDING AND REASONABLY ACCEPTABLE TO THE AGENT (WITHOUT
A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR EXCEPTION AS TO THE
SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP;

 

(B) WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF EARNINGS, SHAREHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS PRESENTING FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

 

(C) WITHIN THIRTY-FIVE (35) DAYS AFTER THE END OF EACH OF THE FIRST TWO FISCAL
MONTHS OF EACH FISCAL QUARTER OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET
AND RELATED STATEMENTS OF EARNINGS AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL MONTH AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR (OR, IN THE CASE OF THE BALANCE
SHEET, AS OF THE END OF) THE CORRESPONDING PERIOD OR PERIODS OF THE PREVIOUS
FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;

 

64

--------------------------------------------------------------------------------


 

(D) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) OR (C) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER IN
SUBSTANTIALLY THE FORM OF EXHIBIT C (I) CERTIFYING THAT NO EVENT OF DEFAULT OR
DEFAULT HAS OCCURRED AND, IF AN EVENT OF DEFAULT OR DEFAULT HAS OCCURRED,
SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH
RESPECT THERETO, (II) SETTING FORTH, IN THE CASE OF THE FINANCIAL STATEMENTS
DELIVERED UNDER CLAUSE (A) OR (B), REASONABLY DETAILED CALCULATIONS OF THE
BORROWER’S FIXED CHARGE COVERAGE RATIO (WHETHER OR NOT A LIQUIDITY EVENT THEN
EXISTS) AS OF THE END OF THE PERIOD TO WHICH SUCH FINANCIAL STATEMENTS RELATE
AND (III) CERTIFYING, IN THE CASE OF THE FINANCIAL STATEMENTS DELIVERED UNDER
CLAUSE (A), A LIST OF NAMES OF ALL IMMATERIAL SUBSIDIARIES (IF ANY), THAT EACH
SUBSIDIARY SET FORTH ON SUCH LIST INDIVIDUALLY QUALIFIES AS AN IMMATERIAL
SUBSIDIARY AND THAT ALL DOMESTIC SUBSIDIARIES LISTED AS IMMATERIAL SUBSIDIARIES
IN THE AGGREGATE COMPRISE LESS THAN 5% OF CONSOLIDATED TOTAL ASSETS OF THE
BORROWER AND THE SUBSIDIARIES AT THE END OF THE PERIOD TO WHICH SUCH FINANCIAL
STATEMENTS RELATE AND REPRESENTED (ON A CONTRIBUTION BASIS) LESS THAN 5% OF
EBITDA FOR THE PERIOD TO WHICH SUCH FINANCIAL STATEMENTS RELATE;

 

(E) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT OR EVENT OF DEFAULT
(WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR
GUIDELINES);

 

(F) CONCURRENTLY WITH ANY DELIVERY OF CONSOLIDATED FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, THE RELATED UNAUDITED CONSOLIDATING FINANCIAL
STATEMENTS REFLECTING THE ADJUSTMENTS NECESSARY TO ELIMINATE THE ACCOUNTS OF
UNRESTRICTED SUBSIDIARIES (IF ANY) FROM SUCH CONSOLIDATED FINANCIAL STATEMENTS;

 

(G) WITHIN NINETY (90) DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, (I) A
DETAILED CONSOLIDATED BUDGET OF THE BORROWER AND ITS SUBSIDIARIES BY MONTH FOR
SUCH FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET AND THE
RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOWS AND PROJECTED INCOME, BY
MONTH) AND (II) AN UPDATE OF THE ANNUAL PROJECTIONS PROVIDED PURSUANT TO SECTION
4.01(C), INCLUDING IN EACH CASE A SUMMARY OF THE UNDERLYING MATERIAL ASSUMPTIONS
WITH RESPECT THERETO (COLLECTIVELY, THE “BUDGET”), AND, AS SOON AS AVAILABLE,
SIGNIFICANT REVISIONS, IF ANY, OF SUCH BUDGET, WHICH BUDGET OR REVISIONS THERETO
SHALL IN EACH CASE BE ACCOMPANIED BY THE STATEMENT OF A FINANCIAL OFFICER OF THE
BORROWER TO THE EFFECT THAT, TO THE BEST OF HIS KNOWLEDGE, THE BUDGET IS A
REASONABLE ESTIMATE FOR THE PERIOD COVERED THEREBY;

 

(H) AS SOON AS AVAILABLE BUT IN ANY EVENT ON OR PRIOR TO THE 10TH BUSINESS DAY
OF EACH CALENDAR MONTH (OR MORE FREQUENTLY AS THE BORROWER MAY ELECT), A
BORROWING BASE CERTIFICATE AS OF THE CLOSE OF BUSINESS ON THE LAST DAY OF THE
IMMEDIATELY PRECEDING CALENDAR MONTH (OR IN THE CASE OF A VOLUNTARY DELIVERY OF
A BORROWING BASE CERTIFICATE AT THE ELECTION OF THE BORROWER, A SUBSEQUENT
DATE), TOGETHER WITH SUCH SUPPORTING INFORMATION IN CONNECTION THEREWITH AS THE
AGENT MAY REASONABLY REQUEST, WHICH MAY INCLUDE, WITHOUT LIMITATION, INVENTORY
REPORTS BY CATEGORY AND LOCATION, TOGETHER WITH A RECONCILIATION TO THE
CORRESPONDING BORROWING BASE CERTIFICATE, A REASONABLY DETAILED CALCULATION OF
ELIGIBLE INVENTORY, AND A RECONCILIATION OF THE BORROWER’S INVENTORY BETWEEN THE
AMOUNTS SHOWN IN THE BORROWER’S RETAIL STOCK LEDGER AND ANY INVENTORY REPORTS
DELIVERED PURSUANT TO THIS CLAUSE (H); PROVIDED THAT UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OR IF EXCESS AVAILABILITY IS AT
ANY TIME LESS THAN $75,000,000, THE BORROWER SHALL DELIVER A BORROWING BASE
CERTIFICATE AND SUCH SUPPORTING INFORMATION ON WEDNESDAY OF EACH WEEK (OR IF
WEDNESDAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY), AS OF THE
CLOSE OF BUSINESS ON THE IMMEDIATELY PRECEDING SATURDAY AND PROVIDED, FURTHER,
THAT ANY BORROWING BASE CERTIFICATE DELIVERED OTHER THAN WITH RESPECT TO MONTH’S
END MAY

 

65

--------------------------------------------------------------------------------


 

BE BASED ON SUCH ESTIMATES BY THE BORROWER OF SHRINK AND OTHER AMOUNTS AS THE
BORROWER MAY DEEM NECESSARY;

 

(I) AS SOON AS PRACTICABLE UPON THE REASONABLE REQUEST OF THE AGENT, DELIVER AN
UPDATED PERFECTION CERTIFICATE (OR, TO THE EXTENT SUCH REQUEST RELATES TO
SPECIFIED INFORMATION CONTAINED IN THE PERFECTION CERTIFICATE, SUCH INFORMATION)
REFLECTING ALL CHANGES SINCE THE DATE OF THE INFORMATION MOST RECENTLY RECEIVED
PURSUANT TO THIS CLAUSE (I) OR SECTION 5.11;

 

(J) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS PUBLICLY FILED BY THE
BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, OR, AFTER AN INITIAL PUBLIC OFFERING OF SHARES OF CAPITAL STOCK OF THE
BORROWER, DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE CASE
MAY BE;

 

(K) PROMPTLY, A COPY OF ANY FINAL “MANAGEMENT LETTER” RECEIVED FROM THE
BORROWER’S INDEPENDENT PUBLIC ACCOUNTANTS TO THE EXTENT SUCH INDEPENDENT PUBLIC
ACCOUNTANTS HAVE CONSENTED TO THE DELIVERY OF SUCH MANAGEMENT LETTER TO THE
AGENT UPON THE REQUEST OF THE BORROWER;

 

(L) PROMPTLY FOLLOWING THE AGENT’S REQUEST THEREFOR, ALL DOCUMENTATION AND OTHER
INFORMATION THAT THE AGENT REASONABLY REQUESTS ON ITS BEHALF OR ON BEHALF OF ANY
LENDER IN ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW
YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE
USA PATRIOT ACT; AND

 

(M) AS PROMPTLY AS REASONABLY PRACTICABLE FROM TIME TO TIME FOLLOWING THE
AGENT’S REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING THE OPERATIONS,
BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE AGENT MAY
REASONABLY REQUEST (ON BEHALF OF ITSELF OR ANY LENDER).

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
Borrower’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under clause (a) of this
Section 5.01, such materials are accompanied by a report and opinion of Deloitte
& Touche LLP or other independent public accountants of recognized national
standing and reasonably acceptable to the Agent, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

Documents required to be delivered pursuant to clauses (a), (b) or (j) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that:  (i) upon written request by the Agent, the Borrower shall
deliver paper copies of such documents to the Agent for further distribution to
each Lender until a written request to cease

 

66

--------------------------------------------------------------------------------


 

delivering paper copies is given by the Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Agent of the posting of any
such documents and provide to the Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by clause (d) of this Section 5.01 to
the Agent.

 

The financial statements required to be delivered pursuant to clauses (b)
and (c) of this Section 5.01 with respect to the first fiscal quarter after the
Closing Date and each fiscal month prior to the delivery of the financial
statements required to be delivered pursuant to such clause (b) with respect to
the second fiscal quarter after the Closing Date shall not be required to
contain all purchase accounting adjustments relating to the Transactions to the
extent it is not practicable to include any such adjustments in such financial
statements.

 


SECTION 5.02. NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO THE
AGENT WRITTEN NOTICE OF THE FOLLOWING PROMPTLY AFTER ANY RESPONSIBLE OFFICER OF
HOLDINGS OR THE BORROWER OBTAINS KNOWLEDGE THEREOF:


 

(A) THE OCCURRENCE OF ANY EVENT OF DEFAULT OR DEFAULT;

 

(B) THE FILING OR COMMENCEMENT OF, OR ANY WRITTEN THREAT OR NOTICE OF INTENTION
OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR IN ARBITRATION,
AGAINST HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES AS TO WHICH AN ADVERSE
DETERMINATION IS REASONABLY PROBABLE AND WHICH, IF ADVERSELY DETERMINED, WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(C) ANY LOSS, DAMAGE, OR DESTRUCTION TO THE COLLATERAL IN THE AMOUNT OF
$10,000,000 OR MORE, WHETHER OR NOT COVERED BY INSURANCE;

 

(D) ANY AND ALL DEFAULT NOTICES RECEIVED UNDER OR WITH RESPECT TO ANY LEASED
LOCATION OR PUBLIC WAREHOUSE WHERE ANY MATERIAL COLLATERAL IS LOCATED;

 

(E) THE OCCURRENCE OF ANY ERISA EVENT THAT, TOGETHER WITH ALL OTHER ERISA EVENTS
THAT HAVE OCCURRED AND ARE CONTINUING, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND

 

(F) ANY OTHER DEVELOPMENT THAT RESULTS IN, OR WOULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 


SECTION 5.03. EXISTENCE; CONDUCT OF BUSINESS.  EACH LOAN PARTY WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, DO OR CAUSE TO BE DONE ALL THINGS REASONABLY NECESSARY
TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE
RIGHTS, QUALIFICATIONS, LICENSES, PERMITS, FRANCHISES, GOVERNMENTAL
AUTHORIZATIONS, INTELLECTUAL PROPERTY RIGHTS, LICENSES AND PERMITS (EXCEPT AS
SUCH WOULD OTHERWISE REASONABLY EXPIRE, BE ABANDONED OR PERMITTED TO LAPSE IN
THE ORDINARY COURSE OF BUSINESS), NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT
OF ITS BUSINESS, AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN
EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED, EXCEPT (I) OTHER THAN WITH
RESPECT TO HOLDINGS’ OR THE BORROWER’S EXISTENCE, TO THE EXTENT SUCH FAILURE TO
DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II)
PURSUANT TO A TRANSACTION PERMITTED BY SECTION 6.03.

 

67

--------------------------------------------------------------------------------


 


SECTION 5.04. PAYMENT OF OBLIGATIONS.  EACH LOAN PARTY WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, PAY OR DISCHARGE ALL MATERIAL TAX LIABILITIES, BEFORE THE SAME
SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT
THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) SUCH
LOAN PARTY OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH
RESPECT THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT
PENDING SUCH CONTEST WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


SECTION 5.05. MAINTENANCE OF PROPERTIES.  EACH LOAN PARTY WILL, AND WILL CAUSE
EACH SUBSIDIARY TO (A) AT ALL TIMES MAINTAIN AND PRESERVE ALL MATERIAL PROPERTY
NECESSARY TO THE NORMAL CONDUCT OF ITS BUSINESS IN GOOD REPAIR, WORKING ORDER
AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED AND CASUALTY OR CONDEMNATION
EXCEPTED AND (B) MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL AND PROPER REPAIRS,
RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO AS NECESSARY IN
ACCORDANCE WITH PRUDENT INDUSTRY PRACTICE IN ORDER THAT THE BUSINESS CARRIED ON
IN CONNECTION THEREWITH, IF ANY, MAY BE PROPERLY CONDUCTED AT ALL TIMES, EXCEPT,
IN EACH CASE, WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.06. BOOKS AND RECORDS; INSPECTION RIGHTS; APPRAISALS; FIELD
EXAMINATIONS.  (A) EACH LOAN PARTY WILL, AND WILL CAUSE EACH SUBSIDIARY TO, (I)
KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN ACCORDANCE WITH GAAP IN WHICH FULL,
TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION
TO ITS BUSINESS AND ACTIVITIES AND (II) PERMIT ANY REPRESENTATIVES DESIGNATED BY
THE AGENT (INCLUDING EMPLOYEES OF THE AGENT OR ANY CONSULTANTS, ACCOUNTANTS,
LAWYERS AND APPRAISERS RETAINED BY THE AGENT), UPON REASONABLE PRIOR NOTICE, TO
VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS
AND RECORDS, INCLUDING ENVIRONMENTAL ASSESSMENT REPORTS AND PHASE I OR PHASE II
STUDIES, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS
AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS
HOURS AND AS OFTEN AS REASONABLY REQUESTED.


 


(B) AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND UPON REASONABLE PRIOR
NOTICE THAT THE AGENT REQUESTS, INDEPENDENTLY OF OR IN CONNECTION WITH THE
VISITS AND INSPECTIONS PROVIDED FOR IN CLAUSE (A) ABOVE, THE BORROWER AND THE
SUBSIDIARIES WILL GRANT ACCESS TO THE AGENT (INCLUDING EMPLOYEES OF THE AGENT OR
ANY CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY THE AGENT) TO
SUCH PERSON’S BOOKS, RECORDS, ACCOUNTS AND INVENTORY SO THAT THE AGENT OR AN
APPRAISER RETAINED BY THE AGENT MAY CONDUCT AN INVENTORY APPRAISAL.  IN ADDITION
TO, AND NOT IN LIMITATION OF, THE FOREGOING, AT ANY TIME AND FROM TIME TO TIME
THE AGENT MAY CONDUCT (OR ENGAGE THIRD PARTIES TO CONDUCT) SUCH FIELD
EXAMINATIONS, VERIFICATIONS AND EVALUATIONS AS THE AGENT MAY DEEM NECESSARY OR
APPROPRIATE.  ALL SUCH APPRAISALS, FIELD EXAMINATIONS AND OTHER VERIFICATIONS
AND EVALUATIONS SHALL BE AT THE SOLE EXPENSE OF THE LOAN PARTIES; PROVIDED THAT
THE AGENT SHALL PROVIDE THE BORROWER WITH A REASONABLY DETAILED ACCOUNTING OF
ALL SUCH EXPENSES AND PROVIDED FURTHER THAT (I) (A) ABSENT THE EXISTENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT OR A LIQUIDITY EVENT AS TO WHICH THE AGENT
HAS PROVIDED NOTICE TO THE BORROWER, THE AGENT MAY CONDUCT NO MORE THAN THREE
(3) SUCH APPRAISALS IN ANY CALENDAR YEAR AT THE EXPENSE OF THE LOAN PARTIES AND
(B) IF EXCESS AVAILABILITY IS AND HAS BEEN FOR A PERIOD OF TWELVE CONSECUTIVE
MONTHS GREATER THAN THE LESSER OF (1) 50% OF THE BORROWING BASE AND
(2) $225,000,000 AND NO EVENT OF DEFAULT EXISTS, THE AGENT MAY CONDUCT NO MORE
THAN ONE (1) SUCH APPRAISAL IN ANY CALENDAR YEAR AT THE EXPENSE OF THE LOAN
PARTIES, AND (II) (A) ABSENT THE EXISTENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT OR A LIQUIDITY EVENT AS TO WHICH THE AGENT HAS PROVIDED NOTICE TO THE
BORROWER, THE AGENT MAY CONDUCT NO MORE THAN THREE (3) SUCH FIELD EXAMINATIONS
IN ANY CALENDAR YEAR AT THE EXPENSE OF THE LOAN PARTIES AND (B) IF EXCESS
AVAILABILITY IS AND HAS BEEN FOR A PERIOD OF TWELVE CONSECUTIVE MONTHS GREATER
THAN THE LESSER OF (1) 50% OF THE BORROWING BASE AND (2) $225,000,000 AND NO
EVENT OF DEFAULT EXISTS, THE AGENT MAY CONDUCT NO MORE THAN ONE (1) SUCH FIELD
EXAMINATION IN ANY CALENDAR YEAR AT THE EXPENSE OF THE LOAN PARTIES.

 

68

--------------------------------------------------------------------------------


 


(C) THE LOAN PARTIES ACKNOWLEDGE THAT THE AGENT, AFTER EXERCISING ITS RIGHTS OF
INSPECTION, MAY PREPARE AND DISTRIBUTE TO THE LENDERS CERTAIN REPORTS PERTAINING
TO THE LOAN PARTIES’ ASSETS FOR INTERNAL USE BY THE AGENT AND THE LENDERS,
SUBJECT TO THE PROVISIONS OF SECTION 9.12 HEREOF.


 


SECTION 5.07. HSBC AGREEMENT AND PERMITTED REPLACEMENT CREDIT CARD PROGRAM.  AT
LEAST FIFTEEN (15) DAYS PRIOR TO THE EXECUTION BY THE BORROWER OR ANY SUBSIDIARY
OF DOCUMENTS EVIDENCING THE PROPOSED ADOPTION OF ANY PERMITTED REPLACEMENT
CREDIT CARD PROGRAM (OR OF THE CONSUMMATION OF ANY PERMITTED ACQUISITION OF THE
TYPE REFERRED TO IN THE DEFINITION OF THE TERM “PERMITTED REPLACEMENT CREDIT
CARD PROGRAM”), THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED NOTICE TO
THE AGENT OF SUCH ADOPTION, WHICH NOTICE SHALL INCLUDE A COPY, IN THE
THEN-EXISTING FORM, OF ANY DOCUMENTS TO BE EXECUTED IN CONNECTION WITH SUCH
PERMITTED REPLACEMENT CREDIT CARD PROGRAM. THE BORROWER SHALL DELIVER OR CAUSE
TO BE DELIVERED TO THE AGENT COPIES OF ALL SUCH DOCUMENTS DELIVERED IN
CONNECTION WITH SUCH PERMITTED REPLACEMENT CREDIT CARD PROGRAM WITHIN A
REASONABLE PERIOD OF TIME AFTER THE EXECUTION OF SUCH DOCUMENTS, AND SHALL
DELIVER ANY CREDIT CARD NOTIFICATION IN CONNECTION THEREWITH REQUIRED UNDER
SECTION 2.21(F) IN ACCORDANCE WITH THE TERMS OF SECTION 2.21(F).


 


SECTION 5.08. COMPLIANCE WITH LAWS.  EACH LOAN PARTY WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, COMPLY IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAW
APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


SECTION 5.09. USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS WILL BE USED ONLY FOR
THE PURPOSES SPECIFIED IN THE INTRODUCTORY STATEMENT TO THIS AGREEMENT.  NO PART
OF THE PROCEEDS OF ANY LOAN AND NO LETTER OF CREDIT WILL BE USED, WHETHER
DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT WOULD ENTAIL A VIOLATION OF
REGULATIONS T, U OR X.


 


SECTION 5.10. INSURANCE.  EACH LOAN PARTY WILL, AND WILL CAUSE EACH SUBSIDIARY
TO, MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES (A)
INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS, AS ARE CUSTOMARILY MAINTAINED
BY SIMILARLY SITUATED COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES
OPERATING IN THE SAME OR SIMILAR LOCATIONS (AFTER GIVING EFFECT TO ANY
SELF-INSURANCE REASONABLE AND CUSTOMARY FOR SIMILARLY SITUATED COMPANIES) AND
(B) ALL INSURANCE REQUIRED PURSUANT TO THE COLLATERAL DOCUMENTS (AND SHALL CAUSE
THE AGENT TO BE LISTED AS A LOSS PAYEE (TOGETHER WITH ANY OTHER LOSS PAYEE IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT) ON PROPERTY AND CASUALTY POLICIES
COVERING LOSS OR DAMAGE TO COLLATERAL AND AS AN ADDITIONAL INSURED ON LIABILITY
POLICIES).  THE BORROWER WILL FURNISH TO THE AGENT, UPON REQUEST, INFORMATION IN
REASONABLE DETAIL AS TO THE INSURANCE SO MAINTAINED.


 


SECTION 5.11. ADDITIONAL COLLATERAL; FURTHER ASSURANCES.  (A)  SUBJECT TO
APPLICABLE LAW, THE BORROWER AND EACH SUBSIDIARY THAT IS A LOAN PARTY SHALL
CAUSE (I) EACH OF ITS DOMESTIC SUBSIDIARIES (OTHER THAN ANY IMMATERIAL
SUBSIDIARY (EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH (E) OF THIS SECTION 5.11)
OR UNRESTRICTED SUBSIDIARY) FORMED OR ACQUIRED AFTER THE DATE OF THIS AGREEMENT
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND (II) ANY DOMESTIC SUBSIDIARY
THAT WAS AN IMMATERIAL SUBSIDIARY BUT, AS OF THE END OF THE MOST RECENTLY ENDED
FISCAL QUARTER OF THE BORROWER HAS CEASED TO QUALIFY AS AN IMMATERIAL
SUBSIDIARY, TO BECOME A LOAN PARTY AS PROMPTLY THEREAFTER AS REASONABLY
PRACTICABLE BY EXECUTING A JOINDER AGREEMENT IN SUBSTANTIALLY THE FORM SET FORTH
AS EXHIBIT D HERETO (THE “JOINDER AGREEMENT”). UPON EXECUTION AND DELIVERY
THEREOF, EACH SUCH PERSON (I) SHALL AUTOMATICALLY BECOME A LOAN GUARANTOR
HEREUNDER AND THEREUPON SHALL HAVE ALL OF THE RIGHTS, BENEFITS, DUTIES, AND
OBLIGATIONS IN SUCH CAPACITY UNDER THE LOAN DOCUMENTS AND (II) WILL
SIMULTANEOUSLY THEREWITH OR AS SOON AS PRACTICABLE THEREAFTER GRANT LIENS TO THE
AGENT, FOR THE BENEFIT OF THE AGENT AND THE LENDERS IN ANY PROPERTY (SUBJECT TO
THE LIMITATIONS WITH RESPECT TO EQUITY INTERESTS SET FORTH IN PARAGRAPH (B) OF
THIS SECTION 5.11, THE LIMITATIONS WITH RESPECT TO REAL PROPERTY SET FORTH IN
PARAGRAPH (F) OF THIS SECTION 5.11 AND ANY OTHER LIMITATIONS SET FORTH IN THE
SECURITY AGREEMENT) OF SUCH LOAN PARTY WHICH CONSTITUTES

 

69

--------------------------------------------------------------------------------


 


COLLATERAL, ON SUCH TERMS AS MAY BE REQUIRED PURSUANT TO THE TERMS OF THE
COLLATERAL DOCUMENTS AND IN SUCH PRIORITY AS MAY BE REQUIRED PURSUANT TO THE
TERMS OF THE INTERCREDITOR AGREEMENT.


 


(B) THE BORROWER AND EACH SUBSIDIARY THAT IS A LOAN PARTY WILL CAUSE (I) 100% OF
THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH OF ITS DOMESTIC
SUBSIDIARIES, OTHER THAN ANY DOMESTIC SUBSIDIARY TAXED AS A PARTNERSHIP FOR
FEDERAL INCOME TAX PURPOSES THAT HOLDS EQUITY INTERESTS OF A FOREIGN SUBSIDIARY
WHOSE EQUITY INTERESTS ARE PLEDGED PURSUANT TO CLAUSE (II) BELOW, AND (II) 65%
OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS ENTITLED TO VOTE (WITHIN THE
MEANING OF TREAS. REG. SECTION 1.956-2(C)(2)) AND 100% OF THE ISSUED AND
OUTSTANDING EQUITY INTERESTS NOT ENTITLED TO VOTE (WITHIN THE MEANING OF TREAS.
REG. SECTION 1.956-2(C)(2)) IN EACH FOREIGN SUBSIDIARY DIRECTLY OWNED BY THE
BORROWER OR ANY SUBSIDIARY THAT IS A LOAN PARTY TO BE SUBJECT AT ALL TIMES TO A
FIRST PRIORITY (SUBJECT TO THE INTERCREDITOR AGREEMENT), PERFECTED LIEN IN FAVOR
OF THE AGENT PURSUANT TO THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS OR OTHER
SECURITY DOCUMENTS AS THE AGENT SHALL REASONABLY REQUEST; PROVIDED, HOWEVER THIS
PARAGRAPH (B) SHALL NOT REQUIRE THE BORROWER OR ANY SUBSIDIARY TO GRANT A
SECURITY INTEREST IN (I) ANY EQUITY INTERESTS OF A SUBSIDIARY TO THE EXTENT A
PLEDGE OF SUCH EQUITY INTERESTS IN FAVOR OF THE AGENT OR TO SECURE ANY DEBT
SECURITIES OF THE BORROWER OR ANY SUBSIDIARY THAT WOULD BE ENTITLED TO SUCH A
SECURITY INTEREST WOULD REQUIRE SEPARATE FINANCIAL STATEMENTS OF A SUBSIDIARY TO
BE FILED WITH THE SEC (OR ANY OTHER GOVERNMENT AGENCY) UNDER RULE 3-10 OR
RULE 3-16 OF REGULATION S-X UNDER THE SECURITIES ACT (OR ANY SUCCESSOR THERETO)
OR ANY OTHER LAW, RULE OR REGULATION) OR (II) THE EQUITY INTERESTS OF ANY
UNRESTRICTED SUBSIDIARY.


 


(C) WITHOUT LIMITING THE FOREGOING, EACH LOAN PARTY WILL, AND WILL CAUSE EACH
SUBSIDIARY THAT IS A LOAN PARTY TO, EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED
AND DELIVERED, TO THE AGENT SUCH DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND WILL
TAKE OR CAUSE TO BE TAKEN SUCH FURTHER ACTIONS (INCLUDING THE FILING AND
RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST
AND OTHER DOCUMENTS AND SUCH OTHER ACTIONS OR DELIVERIES OF THE TYPE REQUIRED BY
SECTION 4.01, AS APPLICABLE (INCLUDING THE DELIVERY OF THE ITEMS CONTEMPLATED BY
SECTION 4.01(Q) TO THE EXTENT THE BORROWER HAS BEEN UNABLE TO DELIVER SUCH ITEMS
BY THE CLOSING DATE AFTER HAVING USED ITS COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN AND DELIVER SUCH ITEMS BY THE CLOSING DATE)), WHICH MAY BE REQUIRED BY
LAW OR WHICH THE AGENT MAY, FROM TIME TO TIME, REASONABLY REQUEST TO CARRY OUT
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO
ENSURE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY
THE COLLATERAL DOCUMENTS, ALL AT THE EXPENSE OF THE LOAN PARTIES.


 


(D) SUBJECT TO THE LIMITATIONS SET FORTH OR REFERRED TO IN THIS SECTION 5.11, IF
ANY MATERIAL ASSETS (INCLUDING ANY REAL PROPERTY OR IMPROVEMENTS THERETO OR ANY
INTEREST THEREIN) ARE ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY THAT IS A LOAN
PARTY AFTER THE CLOSING DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER
THE SECURITY AGREEMENT THAT BECOME SUBJECT TO THE LIEN IN FAVOR OF THE AGENT
UPON ACQUISITION THEREOF), THE BORROWER WILL NOTIFY THE AGENT AND THE LENDERS
THEREOF, AND, IF REQUESTED BY THE AGENT OR THE REQUIRED LENDERS, THE BORROWER
WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE SECURED
OBLIGATIONS AND WILL TAKE, AND CAUSE THE LOAN PARTIES THAT ARE SUBSIDIARIES TO
TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE AGENT TO
GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN PARAGRAPH (C) OF
THIS SECTION, ALL AT THE EXPENSE OF THE LOAN PARTIES.


 


(E) IF, AT ANY TIME AND FROM TIME TO TIME AFTER THE CLOSING DATE, SUBSIDIARIES
THAT ARE NOT LOAN PARTIES BECAUSE THEY ARE IMMATERIAL SUBSIDIARIES COMPRISE IN
THE AGGREGATE MORE THAN 5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE
MOST RECENTLY ENDED FISCAL QUARTER OF THE BORROWER OR MORE THAN 5% OF EBITDA FOR
THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS AS OF THE END OF THE MOST
RECENTLY ENDED FISCAL QUARTER OF THE BORROWER, THEN THE BORROWER SHALL, NOT
LATER THAN 45 DAYS AFTER THE DATE BY WHICH FINANCIAL STATEMENTS FOR SUCH QUARTER
ARE REQUIRED TO BE DELIVERED PURSUANT TO THIS AGREEMENT, CAUSE ONE OR MORE SUCH
SUBSIDIARIES TO BECOME ADDITIONAL LOAN PARTIES (NOTWITHSTANDING THAT SUCH
SUBSIDIARIES ARE, INDIVIDUALLY, IMMATERIAL SUBSIDIARIES) SUCH THAT THE FOREGOING
CONDITION CEASES TO BE TRUE.

 

70

--------------------------------------------------------------------------------


 


(F) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 5.11, REAL PROPERTY
REQUIRED TO BE MORTGAGED UNDER THIS SECTION 5.11 SHALL BE LIMITED TO REAL
PROPERTY LOCATED IN THE U.S. THAT ARE FULL-LINE NEIMAN MARCUS RETAIL STORES
OWNED IN FEE BY A LOAN PARTY OR LEASED BY A LOAN PARTY PURSUANT TO A FINANCEABLE
LEASE OR OTHER REAL PROPERTY OWNED IN FEE BY A LOAN PARTY HAVING A FAIR MARKET
VALUE AT THE TIME OF THE ACQUISITION THEREOF OF $5,000,000 OR MORE (PROVIDED
THAT THE COST OF PERFECTING SUCH LIEN IS NOT UNREASONABLE IN RELATION TO THE
BENEFITS TO THE LENDERS OF THE SECURITY AFFORDED THEREBY IN THE AGENT’S
REASONABLE JUDGMENT AFTER CONSULTATION WITH THE BORROWER; PROVIDED FURTHER THAT
THE BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL LEASES
ENTERED INTO AFTER THE CLOSING DATE BY THE BORROWER AND THE OTHER LOAN PARTIES
WILL BE FINANCEABLE LEASES).


 


(G) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE LOAN PARTIES
SHALL NOT BE REQUIRED TO INCLUDE AS COLLATERAL ANY EXCLUDED ASSETS (AS DEFINED
IN THE SECURITY AGREEMENT).


 


SECTION 5.12. MAINTENANCE OF CORPORATE SEPARATENESS.  EACH LOAN PARTY WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, SATISFY CUSTOMARY CORPORATE OR LIMITED LIABILITY
COMPANY FORMALITIES, INCLUDING THE MAINTENANCE OF CORPORATE AND BUSINESS
RECORDS.


 


SECTION 5.13. DESIGNATION OF SUBSIDIARIES.  THE BOARD OF DIRECTORS OF THE
BORROWER MAY AT ANY TIME AFTER THE CLOSING DATE DESIGNATE ANY SUBSIDIARY AS AN
UNRESTRICTED SUBSIDIARY OR ANY UNRESTRICTED SUBSIDIARY AS A SUBSIDIARY; PROVIDED
THAT (I) IMMEDIATELY BEFORE AND AFTER SUCH DESIGNATION, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II) NO SUBSIDIARY MAY BE
DESIGNATED AS AN UNRESTRICTED SUBSIDIARY IF IT IS A “RESTRICTED SUBSIDIARY” FOR
THE PURPOSE OF THE NEW NOTES AND (III) NO UNRESTRICTED SUBSIDIARY THAT IS
DESIGNATED AS A SUBSIDIARY MAY BE REDESIGNATED AS AN UNRESTRICTED SUBSIDIARY AT
ANY TIME PRIOR TO TWELVE MONTHS AFTER BEING SO DESIGNATED AS A SUBSIDIARY.  THE
DESIGNATION OF ANY SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY SHALL CONSTITUTE AN
INVESTMENT BY THE BORROWER THEREIN AT THE DATE OF DESIGNATION IN AN AMOUNT EQUAL
TO THE NET BOOK VALUE OF THE BORROWER’S INVESTMENT THEREIN.  THE DESIGNATION OF
ANY UNRESTRICTED SUBSIDIARY AS A SUBSIDIARY SHALL CONSTITUTE THE INCURRENCE AT
THE TIME OF DESIGNATION OF ANY INDEBTEDNESS OR LIENS OF SUCH SUBSIDIARY EXISTING
AT SUCH TIME.


 


SECTION 5.14. 2008 NOTES REDEMPTION.  WITHIN FORTY (40) DAYS AFTER THE CLOSING
DATE, THE BORROWER SHALL DEPOSIT WITH THE TRUSTEE UNDER THE INDENTURE GOVERNING
THE 2008 NOTES SUFFICIENT FUNDS FOR THE FULL SATISFACTION AND DISCHARGE OF THE
ENTIRE OUTSTANDING PRINCIPAL AMOUNT OF THE 2008 NOTES.


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated (or have been cash collateralized pursuant to Section 2.09(b)) and
all LC Disbursements shall have been reimbursed, the Loan Parties covenant and
agree, jointly and severally, with the Lenders that:

 


SECTION 6.01. INDEBTEDNESS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:


 

(A) INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(B) INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01;

 

71

--------------------------------------------------------------------------------


 

(C) INDEBTEDNESS OF THE BORROWER TO HOLDINGS OR ANY SUBSIDIARY, INDEBTEDNESS OF
ANY SUBSIDIARY TO THE BORROWER, HOLDINGS OR ANY OTHER SUBSIDIARY AND
INDEBTEDNESS OF HOLDINGS TO THE BORROWER OR ANY SUBSIDIARY, PROVIDED THAT
(I) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE BORROWER,
HOLDINGS OR ANY SUBSIDIARY THAT IS A LOAN PARTY SHALL ONLY BE PERMITTED TO THE
EXTENT PERMITTED UNDER SECTION 6.04(V) OR 6.04(W) AND (II) INDEBTEDNESS OF THE
BORROWER OR HOLDINGS TO ANY SUBSIDIARY THAT IS NOT A LOAN PARTY AND INDEBTEDNESS
OF ANY SUBSIDIARY THAT IS A LOAN PARTY TO ANY SUBSIDIARY THAT IS NOT A LOAN
PARTY SHALL BE SUBORDINATED TO THE SECURED OBLIGATIONS ON TERMS REASONABLY
SATISFACTORY TO THE AGENT;

 

(D) GUARANTEES (I) BY HOLDINGS AND THE SUBSIDIARIES THAT ARE LOAN PARTIES OF THE
INDEBTEDNESS OF THE BORROWER DESCRIBED IN CLAUSE (K) HEREOF, SO LONG AS THE
GUARANTEE OF THE SENIOR SUBORDINATED NOTES IS SUBORDINATED SUBSTANTIALLY ON
TERMS AS SET FORTH IN THE SENIOR SUBORDINATED NOTE DOCUMENTS, (II) BY HOLDINGS,
THE BORROWER OR ANY SUBSIDIARY THAT IS A LOAN PARTY OF ANY INDEBTEDNESS OF THE
BORROWER OR ANY SUBSIDIARY THAT IS A LOAN PARTY EXPRESSLY PERMITTED TO BE
INCURRED UNDER THIS AGREEMENT, (III) BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
THAT IS A LOAN PARTY OF INDEBTEDNESS OTHERWISE EXPRESSLY PERMITTED HEREUNDER OF
ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE EXTENT SUCH GUARANTEES ARE
PERMITTED BY SECTION 6.04(V) OR 6.04(W); PROVIDED THAT GUARANTEES BY HOLDINGS,
THE BORROWER OR ANY SUBSIDIARY THAT IS A LOAN PARTY UNDER THIS CLAUSE (D) OF ANY
OTHER INDEBTEDNESS OF A PERSON THAT IS SUBORDINATED TO OTHER INDEBTEDNESS OF
SUCH PERSON SHALL BE EXPRESSLY SUBORDINATED TO THE OBLIGATIONS ON TERMS AT LEAST
AS FAVORABLE TO THE LENDERS AS THE GUARANTEE OF THE SENIOR SUBORDINATED NOTES IS
UNDER THE SENIOR SUBORDINATED NOTE DOCUMENTS, AND (IV) BY HOLDINGS, THE BORROWER
OR ANY SUBSIDIARY THAT IS A LOAN PARTY OF ANY REAL PROPERTY LEASE OBLIGATIONS OF
THE BORROWER OR ANY SUBSIDIARY THAT IS A LOAN PARTY;

 

(E) (I) PURCHASE MONEY INDEBTEDNESS (INCLUDING CAPITAL LEASE OBLIGATIONS AND
SYNTHETIC LEASE OBLIGATIONS) INCURRED EXCLUSIVELY TO FINANCE THE ACQUISITION,
CONSTRUCTION, REPAIR, RENOVATIONS, REPLACEMENT OR IMPROVEMENT OF ANY FIXED OR
CAPITAL ASSETS (OTHER THAN REAL ESTATE), AND ANY INDEBTEDNESS ASSUMED IN
CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY
SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF; AND (II) INDEBTEDNESS INCURRED FOR
THE CONSTRUCTION OR ACQUISITION OR IMPROVEMENT OF, OR TO FINANCE OR TO
REFINANCE, ANY REAL ESTATE OWNED OR ACQUIRED BY ANY LOAN PARTY, PROVIDED THAT,
IN THE CASE OF CLAUSES (I) AND (II) OF THIS CLAUSE (E), IF REQUESTED BY THE
AGENT, THE LOAN PARTIES WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
HOLDER OF SUCH INDEBTEDNESS IN RESPECT OF ANY REAL ESTATE OWNED OR ACQUIRED BY
ANY LOAN PARTY TO ENTER INTO A COLLATERAL ACCESS AGREEMENT PROVIDING FOR ACCESS
AND USE OF THE APPLICABLE PERSONAL PROPERTY LOCATED ON SUCH PREMISES FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT ON TERMS
REASONABLY SATISFACTORY TO THE AGENT;

 

(F) CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS INCURRED BY THE
BORROWER OR ANY SUBSIDIARY IN RESPECT OF ANY SALE AND LEASE-BACK TRANSACTION
THAT IS PERMITTED UNDER SECTION 6.06;

 

(G) INDEBTEDNESS WHICH REPRESENTS AN EXTENSION, REFINANCING, REFUNDING,
REPLACEMENT OR RENEWAL OF ANY OF THE INDEBTEDNESS DESCRIBED IN CLAUSES (B), (E),
(F), (G), (J), (K), (L), (T), (V) AND (W) HEREOF; PROVIDED THAT, (I) THE
PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) THEREOF DOES NOT EXCEED THE
PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF APPLICABLE) OF THE INDEBTEDNESS SO
EXTENDED, REFINANCED, REFUNDED, REPLACED OR RENEWED, EXCEPT BY AN AMOUNT EQUAL
TO UNPAID ACCRUED INTEREST AND PREMIUM (INCLUDING APPLICABLE PREPAYMENT
PENALTIES) THEREON PLUS FEES AND EXPENSES REASONABLY INCURRED IN CONNECTION
THEREWITH, (II) ANY LIENS SECURING SUCH INDEBTEDNESS ARE NOT EXTENDED TO ANY
ADDITIONAL PROPERTY OF ANY LOAN PARTY, (III) NO LOAN PARTY THAT IS NOT
ORIGINALLY OBLIGATED WITH RESPECT TO REPAYMENT OF SUCH INDEBTEDNESS IS REQUIRED
TO BECOME

 

72

--------------------------------------------------------------------------------


 

OBLIGATED WITH RESPECT THERETO, (IV) OTHER THAN IN RESPECT TO INDEBTEDNESS
REFERRED TO IN CLAUSE (E)(II), SUCH EXTENSION, REFINANCING, REFUNDING,
REPLACEMENT OR RENEWAL DOES NOT RESULT IN A SHORTENING OF THE AVERAGE WEIGHTED
MATURITY OF THE INDEBTEDNESS SO EXTENDED, REFINANCED, REFUNDED, REPLACED OR
RENEWED, (V) IF THE INDEBTEDNESS THAT IS EXTENDED, REFINANCED, REFUNDED,
REPLACED OR RENEWED WAS SUBORDINATED IN RIGHT OF PAYMENT TO THE SECURED
OBLIGATIONS, THEN THE TERMS AND CONDITIONS OF THE EXTENSION, REFINANCING,
REFUNDING, REPLACEMENT OR RENEWAL INDEBTEDNESS MUST INCLUDE SUBORDINATION TERMS
AND CONDITIONS THAT ARE AT LEAST AS FAVORABLE TO THE LENDERS AS THOSE THAT WERE
APPLICABLE TO THE EXTENDED, REFINANCED, REFUNDED, REPLACED OR RENEWED
INDEBTEDNESS AND (VI) WITH RESPECT TO ANY SUCH EXTENSION, REFINANCING,
REFUNDING, REPLACEMENT OR RENEWAL OF THE SENIOR SECURED TERM LOAN FACILITY OR
ANY TERM LOAN PARI PASSU LIEN OBLIGATIONS, SUCH REFINANCING INDEBTEDNESS, IF
SECURED, IS SECURED ONLY BY ASSETS OF THE LOAN PARTIES THAT CONSTITUTE
COLLATERAL FOR THE OBLIGATIONS PURSUANT TO A SECURITY AGREEMENT SUBJECT TO THE
INTERCREDITOR AGREEMENT OR ANOTHER INTERCREDITOR AGREEMENT THAT IS NO LESS
FAVORABLE TO THE SECURED PARTIES THAN THE INTERCREDITOR AGREEMENT;

 

(H) INDEBTEDNESS OWED TO ANY PERSON PROVIDING WORKERS’ COMPENSATION, HEALTH,
DISABILITY OR OTHER EMPLOYEE BENEFITS OR PROPERTY, CASUALTY OR LIABILITY
INSURANCE, PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO SUCH
PERSON, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(I) INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF PERFORMANCE
BONDS, BID BONDS, APPEAL BONDS, SURETY BONDS, PERFORMANCE AND COMPLETION
GUARANTEES AND SIMILAR OBLIGATIONS, OR OBLIGATIONS IN RESPECT OF LETTERS OF
CREDIT, BANK GUARANTEES OR SIMILAR INSTRUMENTS RELATED THERETO, IN EACH CASE
PROVIDED IN THE ORDINARY COURSE OF BUSINESS;

 

(J) INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
AND INDEBTEDNESS ACQUIRED OR ASSUMED IN CONNECTION WITH PERMITTED ACQUISITIONS;
PROVIDED THAT SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OR AT THE TIME OF SUCH PERMITTED ACQUISITION AND IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION THEREWITH;

 

(K) INDEBTEDNESS OF THE BORROWER PURSUANT TO (I) THE NEW NOTES IN AN ORIGINAL
AGGREGATE PRINCIPAL AMOUNT THAT IS NOT IN EXCESS OF $1,200,000,000 AND (II) THE
SENIOR SECURED TERM LOAN FACILITY IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT
IN EXCESS OF $1,975,000,000;

 

(L) OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$250,000,000 AT ANY TIME OUTSTANDING;

 

(M) SWAP OBLIGATIONS PURSUANT TO SWAP AGREEMENTS PERMITTED BY SECTION 6.07;

 

(N) INDEBTEDNESS CONSISTING OF PROMISSORY NOTES ISSUED BY ANY LOAN PARTY TO
CURRENT OR FORMER OFFICERS, DIRECTORS AND EMPLOYEES, THEIR RESPECTIVE ESTATES,
SPOUSES OR FORMER SPOUSES TO FINANCE THE PURCHASE OR REDEMPTION OF EQUITY
INTERESTS OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF) OR OF THE
BORROWER (FOLLOWING A QUALIFIED PUBLIC OFFERING OF THE BORROWER) PERMITTED BY
SECTION 6.08;

 

(O) INDEBTEDNESS CONSTITUTING INDEMNIFICATION OBLIGATIONS OR OBLIGATIONS IN
RESPECT OF PURCHASE PRICE OR OTHER SIMILAR ADJUSTMENTS IN CONNECTION WITH
ACQUISITIONS AND DISPOSITIONS PERMITTED UNDER THIS AGREEMENT;

 

(P) INDEBTEDNESS CONSISTING OF OBLIGATIONS OF HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY UNDER DEFERRED COMPENSATION OR OTHER SIMILAR ARRANGEMENTS INCURRED BY
SUCH PERSON IN CONNECTION

 

73

--------------------------------------------------------------------------------


 

WITH THE TRANSACTIONS AND PERMITTED ACQUISITIONS OR ANY OTHER INVESTMENT
EXPRESSLY PERMITTED HEREUNDER;

 

(Q) CASH MANAGEMENT OBLIGATIONS AND OTHER INDEBTEDNESS IN RESPECT OF NETTING
SERVICES, OVERDRAFT PROTECTIONS AND SIMILAR ARRANGEMENTS IN EACH CASE IN
CONNECTION WITH DEPOSIT ACCOUNTS;

 

(R) INDEBTEDNESS CONSISTING OF (X) THE FINANCING OF INSURANCE PREMIUMS OR (Y)
TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN EACH CASE, IN THE
ORDINARY COURSE OF BUSINESS;

 

(S) INDEBTEDNESS INCURRED BY THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF
LETTERS OF CREDIT, BANK GUARANTEES, BANKERS’ ACCEPTANCES OR SIMILAR INSTRUMENTS
ISSUED OR CREATED IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT ANY SUCH
DOCUMENTARY LETTER OF CREDIT OR OTHER SIMILAR INSTRUMENT MAY BE SECURED ONLY BY
LIENS ATTACHING TO THE RELATED DOCUMENTS OF TITLE AND NOT THE INVENTORY
REPRESENTED THEREBY;

 

(T) UNSECURED INDEBTEDNESS OF HOLDINGS (“PERMITTED HOLDINGS DEBT”) (I) THAT IS
NOT SUBJECT TO ANY GUARANTEE BY THE BORROWER OR ANY SUBSIDIARY, (II) THAT WILL
NOT MATURE PRIOR TO THE DATE THAT IS NINETY-ONE (91) DAYS AFTER THE MATURITY
DATE, (III) THAT HAS NO SCHEDULED AMORTIZATION OR PAYMENTS OF PRINCIPAL (IT
BEING UNDERSTOOD THAT SUCH INDEBTEDNESS MAY HAVE MANDATORY PREPAYMENT,
REPURCHASE OR REDEMPTION PROVISIONS SATISFYING THE REQUIREMENTS OF CLAUSE (V)
HEREOF), (IV) THAT DOES NOT REQUIRE ANY PAYMENTS IN CASH OF INTEREST OR OTHER
AMOUNTS IN RESPECT OF THE PRINCIPAL THEREOF PRIOR TO THE EARLIER TO OCCUR OF (A)
THE DATE THAT IS FIVE (5) YEARS FROM THE DATE OF THE ISSUANCE OR INCURRENCE
THEREOF AND (B) THE DATE THAT IS NINETY-ONE (91) DAYS AFTER THE MATURITY DATE,
AND (V) THAT HAS MANDATORY PREPAYMENT, REPURCHASE OR REDEMPTION, COVENANT,
DEFAULT AND REMEDY PROVISIONS CUSTOMARY FOR SENIOR DISCOUNT NOTES OF AN ISSUER
THAT IS THE PARENT OF A BORROWER UNDER SENIOR SECURED CREDIT FACILITIES, AND IN
ANY EVENT, WITH RESPECT TO COVENANT, DEFAULT AND REMEDY PROVISIONS, NO MORE
RESTRICTIVE THAN THOSE SET FORTH IN THE SENIOR SUBORDINATED NOTES DOCUMENTS
TAKEN AS A WHOLE (OTHER THAN PROVISIONS CUSTOMARY FOR SENIOR DISCOUNT NOTES OF A
HOLDING COMPANY); PROVIDED THAT A CERTIFICATE OF A RESPONSIBLE OFFICER DELIVERED
TO THE AGENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE INCURRENCE OF SUCH
INDEBTEDNESS, TOGETHER WITH A REASONABLY DETAILED DESCRIPTION OF THE MATERIAL
TERMS AND CONDITIONS OF SUCH INDEBTEDNESS OR DRAFTS OF THE DOCUMENTATION
RELATING THERETO, STATING THAT THE BORROWER HAS DETERMINED IN GOOD FAITH THAT
SUCH TERMS AND CONDITIONS SATISFY THE FOREGOING REQUIREMENT SHALL BE CONCLUSIVE
EVIDENCE THAT SUCH TERMS AND CONDITIONS SATISFY THE FOREGOING REQUIREMENT UNLESS
THE AGENT NOTIFIES THE BORROWER WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD THAT IT
DISAGREES WITH SUCH DETERMINATION (INCLUDING A REASONABLE DESCRIPTION OF THE
BASIS UPON WHICH IT DISAGREES); AND PROVIDED, FURTHER, THAT ANY SUCH
INDEBTEDNESS SHALL CONSTITUTE PERMITTED HOLDINGS DEBT ONLY IF BOTH BEFORE AND
AFTER GIVING EFFECT TO THE ISSUANCE OR INCURRENCE THEREOF, NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;

 

(U) INDEBTEDNESS SUPPORTED BY A LETTER OF CREDIT, IN A PRINCIPAL AMOUNT NOT TO
EXCEED THE FACE AMOUNT OF SUCH LETTER OF CREDIT;

 

(V) SUBORDINATED INDEBTEDNESS CONSTITUTING DEFERRED PURCHASE PRICE OF, OR
INCURRED TO FINANCE, (I) PERMITTED ACQUISITIONS OR (II) ACQUISITION OF THE
MINORITY INTERESTS IN KATE SPADE LLC AND/OR GURWITCH PRODUCTS LLC IN AN AMOUNT
THAT IS NOT IN EXCESS OF $250,000,000 AT ANY TIME OUTSTANDING; AND

 

(W) TERM LOAN PARI PASSU LIEN OBLIGATIONS; PROVIDED THAT AT THE TIME OF
INCURRENCE AND AFTER GIVING PRO FORMA EFFECT THERETO, THE CONSOLIDATED SECURED
DEBT RATIO WOULD BE NO GREATER THAN 3.75 TO 1.00.

 

74

--------------------------------------------------------------------------------


 

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 6.01 will not
constitute an incurrence of Indebtedness.

 


SECTION 6.02. LIENS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO,
CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET NOW
OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 

(A) LIENS CREATED PURSUANT TO ANY LOAN DOCUMENT;

 

(B) PERMITTED ENCUMBRANCES;

 

(C) ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY EXISTING
ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02 AND ANY REPLACEMENTS, RENEWALS
OR EXTENSIONS THEREOF; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSET OF THE BORROWER OR SUBSIDIARY OTHER THAN AFTER-ACQUIRED
PROPERTY AFFIXED OR INCORPORATED THERETO AND PROCEEDS OR PRODUCTS THEREOF AND
(II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE
HEREOF AND EXTENSIONS, RENEWALS, REFINANCINGS AND REPLACEMENTS THEREOF THAT DO
NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT
PERMITTED UNDER SECTION 6.01(G));

 

(D) LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 6.01(E) OR (F); PROVIDED
THAT (I) SUCH LIENS (OTHER THAN WITH RESPECT TO REAL ESTATE) ATTACH CONCURRENTLY
WITH OR WITHIN TWO HUNDRED AND SEVENTY (270) DAYS AFTER THE ACQUISITION, REPAIR,
REPLACEMENT, CONSTRUCTION OR IMPROVEMENT (AS APPLICABLE) OF THE PROPERTY SUBJECT
TO SUCH LIENS, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER
THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND ANY ACCESSIONS THERETO AND
THE PROCEEDS AND THE PRODUCTS THEREOF AND (III) WITH RESPECT TO CAPITAL LEASE
OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS, SUCH LIENS DO NOT AT ANY TIME
EXTEND TO OR COVER ANY ASSETS (EXCEPT FOR ACCESSIONS TO SUCH ASSETS) OTHER THAN
THE ASSETS SUBJECT TO THE APPLICABLE CAPITALIZED LEASE OR SYNTHETIC LEASE;
PROVIDED THAT INDIVIDUAL FINANCINGS OF PROPERTY PROVIDED BY ONE LENDER MAY BE
CROSS COLLATERALIZED TO OTHER FINANCINGS OF PROPERTY PROVIDED BY SUCH LENDER;

 

(E) LIENS ON THE MEMBERSHIP INTERESTS IN GURWITCH PRODUCTS LLC AND KATE SPADE
LLC OR OTHER SIMILAR LIENS RESULTING FROM STANDARD JOINT VENTURE AGREEMENTS OR
STOCKHOLDER AGREEMENTS AND OTHER SIMILAR AGREEMENTS APPLICABLE TO JOINT
VENTURES;

 

(F) LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF LAW
TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS
IN THE ORDINARY COURSE OF BUSINESS;

 

(G) LIENS (I) ON CASH ADVANCES IN FAVOR OF THE SELLER OF ANY PROPERTY TO BE
ACQUIRED IN AN INVESTMENT PERMITTED PURSUANT TO SECTIONS 6.04 TO BE APPLIED
AGAINST THE PURCHASE PRICE FOR SUCH INVESTMENT, AND (II) CONSISTING OF AN
AGREEMENT TO TRANSFER ANY PROPERTY IN A DISPOSITION PERMITTED UNDER SECTION
6.05, IN EACH CASE, SOLELY TO THE EXTENT SUCH INVESTMENT OR DISPOSITION, AS THE
CASE MAY BE, WOULD HAVE BEEN PERMITTED ON THE DATE OF THE CREATION OF SUCH LIEN;

 

(H) LIENS ON PROPERTY (I) OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY AND (II)
THAT DOES NOT CONSTITUTE COLLATERAL, WHICH LIENS SECURE INDEBTEDNESS OF THE
APPLICABLE SUBSIDIARY PERMITTED UNDER SECTION 6.01;

 

75

--------------------------------------------------------------------------------


 

(I) LIENS IN FAVOR OF HOLDINGS, THE BORROWER OR A SUBSIDIARY SECURING
INDEBTEDNESS PERMITTED UNDER SECTION 6.01, INCLUDING LIENS GRANTED BY A
SUBSIDIARY THAT IS NOT A LOAN PARTY IN FAVOR OF THE BORROWER OR ANOTHER LOAN
PARTY IN RESPECT OF INDEBTEDNESS OWED BY SUCH SUBSIDIARY;

 

(J) ANY INTEREST OR TITLE OF A LESSOR UNDER LEASES OR SECURED BY A LESSOR’S
INTERESTS UNDER LEASES ENTERED INTO BY THE BORROWER OR ANY OF THE SUBSIDIARIES
IN THE ORDINARY COURSE OF BUSINESS;

 

(K) LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION, CONSIGNMENT OR
SIMILAR ARRANGEMENTS FOR SALE OF GOODS ENTERED INTO BY THE BORROWER OR ANY OF
THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS OR LIENS ARISING BY
OPERATION OF LAW UNDER ARTICLE 2 OF THE UCC IN FAVOR OF A RECLAIMING SELLER OF
GOODS OR BUYER OF GOODS;

 

(L) LIENS ENCUMBERING REASONABLE CUSTOMARY INITIAL DEPOSITS AND MARGIN DEPOSITS
AND SIMILAR LIENS ATTACHING TO COMMODITY TRADING ACCOUNTS OR OTHER BROKERAGE
ACCOUNTS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR SPECULATIVE
PURPOSES;

 

(M) LIENS THAT ARE CONTRACTUAL RIGHTS OF SET-OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS NOT GIVEN IN CONNECTION WITH
THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO POOLED DEPOSIT OR SWEEP ACCOUNTS
OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY TO PERMIT SATISFACTION OF OVERDRAFT
OR SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF HOLDINGS,
THE BORROWER AND THE SUBSIDIARIES OR (III) RELATING TO PURCHASE ORDERS AND OTHER
AGREEMENTS ENTERED INTO WITH CUSTOMERS OF HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;

 

(N) LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY HOLDINGS, THE
BORROWER OR ANY OF THE SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT OR
PURCHASE AGREEMENT PERMITTED HEREUNDER;

 

(O) LIENS IN RESPECT OF THE HSBC ARRANGEMENTS (OR ANY PERMITTED REPLACEMENT
CREDIT CARD PROGRAM); PROVIDED THAT NO SUCH LIEN SHALL APPLY TO CASH
CONSTITUTING THE PROCEEDS OF ANY COLLATERAL;

 

(P) LIENS IN RESPECT OF THE LICENSING OF PATENTS, COPYRIGHTS, TRADEMARKS, TRADE
NAMES, OTHER INDICATIONS OF ORIGIN, DOMAIN NAMES AND OTHER FORMS OF INTELLECTUAL
PROPERTY IN THE ORDINARY COURSE OF BUSINESS;

 

(Q) OTHER LIENS (OTHER THAN LIENS ON INVENTORY) SECURING OBLIGATIONS INCURRED IN
THE ORDINARY COURSE OF BUSINESS WHICH OBLIGATIONS DO NOT EXCEED $15,000,000 AT
ANY TIME OUTSTANDING;

 

(R) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET (OTHER THAN INVENTORY) PRIOR TO
THE ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY
PROPERTY OR ASSET (OTHER THAN INVENTORY) OF ANY PERSON THAT BECOMES A LOAN PARTY
AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A LOAN PARTY;
PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION
WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A LOAN PARTY, AS THE CASE MAY BE,
(II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE LOAN PARTY
(OTHER THAN PROCEEDS OR PRODUCTS THEREOF) AND (III) SUCH LIEN SHALL SECURE ONLY
THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE
SUCH PERSON BECOMES A LOAN PARTY, AS THE CASE MAY BE AND EXTENSIONS, RENEWALS
AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (EXCEPT TO THE EXTENT PERMITTED UNDER SECTION 6.01(G));

 

76

--------------------------------------------------------------------------------


 

(S) LIENS OF A COLLECTING BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
SECTION 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE RELEVANT
JURISDICTION COVERING ONLY THE ITEMS BEING COLLECTED UPON;

 

(T) LIENS ARISING OUT OF SALE AND LEASE-BACK TRANSACTIONS PERMITTED BY
SECTION 6.06;

 

(U) LIENS ON GOODS OR INVENTORY THE PURCHASE, SHIPMENT OR STORAGE PRICE OF WHICH
IS FINANCED BY A DOCUMENTARY LETTER OF CREDIT OR BANKERS’ ACCEPTANCE ISSUED OR
CREATED FOR THE ACCOUNT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES; PROVIDED
THAT SUCH LIEN SECURES ONLY THE OBLIGATIONS OF THE BORROWER OR SUCH SUBSIDIARIES
IN RESPECT OF SUCH LETTER OF CREDIT TO THE EXTENT PERMITTED UNDER SECTION 6.01;

 

(V) LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS OR SIMILAR FILINGS MADE IN RESPECT OF OPERATING LEASES ENTERED INTO
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(W) THE PARI PASSU LIENS (OR ANY LIENS OF NO GREATER SCOPE SECURING ANY
EXTENSIONS, RENEWALS OR REPLACEMENTS OF THE 2028 DEBENTURES THAT DO NOT INCREASE
THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT PERMITTED UNDER
SECTION 6.01(G)); PROVIDED THAT SUCH LIENS DO NOT APPLY TO ANY PROPERTY OTHER
THAN THAT DESCRIBED IN SECTION 10.6 OF THE INDENTURE PURSUANT TO WHICH THE 2008
NOTES AND THE 2028 DEBENTURES WERE ISSUED;

 

(X) LIENS GRANTED UNDER THE TERM LOAN SECURITY DOCUMENTS (OR, IN THE CASE OF ANY
TERM LOAN PARI PASSU OBLIGATIONS, A SEPARATE SECURITY AGREEMENT OR AGREEMENTS
SUBSTANTIALLY SIMILAR IN ALL MATERIAL RESPECTS TO THE TERM LOAN SECURITY
DOCUMENTS) AND ANY EXTENSIONS AND REPLACEMENTS THEREOF; PROVIDED THAT (I) SUCH
LIENS SECURE ONLY THE OBLIGATIONS REFERRED TO IN THE TERM LOAN SECURITY
DOCUMENTS OR SUCH SEPARATE SECURITY AGREEMENTS (AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (EXCEPT TO THE EXTENT PERMITTED UNDER SECTION 6.01(G)), (II) SUCH LIENS
DO NOT APPLY TO ANY ASSET OTHER THAN COLLATERAL THAT IS SUBJECT TO A LIEN
GRANTED UNDER A COLLATERAL DOCUMENT TO SECURE THE SECURED OBLIGATIONS AND
(III) ALL SUCH LIENS SHALL BE SUBJECT TO THE TERMS OF, AND HAVE THE PRIORITIES
WITH RESPECT TO THE COLLATERAL AS SET FORTH IN, THE INTERCREDITOR AGREEMENT (OR,
IN THE CASE OF ANY TERM LOAN PARI PASSU OBLIGATIONS, ANOTHER INTERCREDITOR
AGREEMENT THAT IS NO LESS FAVORABLE TO THE SECURED PARTIES THAN THE
INTERCREDITOR AGREEMENT);

 

(Y) LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN REPURCHASE
AGREEMENTS UNDER SECTION 6.04; PROVIDED THAT SUCH LIENS DO NOT EXTEND TO ANY
ASSETS OTHER THAN THOSE ASSETS THAT ARE THE SUBJECT OF SUCH REPURCHASE
AGREEMENTS; AND

 

(Z) GROUND LEASES IN RESPECT OF REAL PROPERTY ON WHICH FACILITIES OWNED OR
LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES ARE LOCATED.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s Inventory, other than
those permitted under clauses (a), (b), (c), (d) and (e) of the definition of
Permitted Encumbrance and clauses (a), (f), (g), (k), (s), (u), (w), (x) and (z)
above.

 


SECTION 6.03. FUNDAMENTAL CHANGES.  (A)  NO LOAN PARTY WILL, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR DISSOLVE,
EXCEPT THAT (X) THE MERGER MAY BE CONSUMMATED AND (Y), IF AT THE TIME THEREOF
AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING (I) ANY PERSON MAY MERGE WITH OR INTO THE BORROWER IN
A TRANSACTION IN WHICH THE

 

77

--------------------------------------------------------------------------------


 


SURVIVING ENTITY IS THE BORROWER OR ANOTHER PERSON ORGANIZED OR EXISTING UNDER
THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF
COLUMBIA AND SUCH PERSON (IF NOT THE BORROWER) EXPRESSLY ASSUMES, IN WRITING,
ALL THE OBLIGATIONS THE BORROWER UNDER THE LOAN DOCUMENTS, IN WHICH EVENT SUCH
PERSON WILL SUCCEED TO, AND BE SUBSTITUTED FOR, THE BORROWER UNDER THE LOAN
DOCUMENTS, (II) ANY PERSON MAY MERGE INTO ANY SUBSIDIARY IN A TRANSACTION IN
WHICH THE SURVIVING ENTITY IS A SUBSIDIARY AND, IF ANY PARTY TO SUCH MERGER IS A
SUBSIDIARY THAT IS A LOAN PARTY, IS OR BECOMES A SUBSIDIARY THAT IS LOAN PARTY
CONCURRENTLY WITH SUCH MERGER, (III) ANY SUBSIDIARY OF THE BORROWER MAY
LIQUIDATE OR DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH
LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS, (IV) ANY SUBSIDIARY MAY MERGE WITH
ANY PERSON TO EFFECT AN INVESTMENT PERMITTED UNDER SECTION 6.04 AND (V) ANY
MERGER, DISSOLUTION OR LIQUIDATION MAY BE EFFECTED FOR THE PURPOSES OF EFFECTING
A TRANSACTION PERMITTED BY SECTION 6.05.


 


(B) NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE TO
ANY MATERIAL EXTENT IN ANY MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT
FROM THOSE LINES OF BUSINESS CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON
THE DATE OF EXECUTION OF THIS AGREEMENT OR BUSINESSES REASONABLY RELATED OR
ANCILLARY THERETO.


 


(C) HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR OPERATIONS OTHER THAN (I) THE
OWNERSHIP, DIRECT OR INDIRECT, OF ALL THE OUTSTANDING SHARES OF CAPITAL STOCK OF
THE BORROWER, (II) PERFORMANCE OF ITS OBLIGATIONS UNDER AND IN CONNECTION WITH
THE LOAN DOCUMENTS, THE NEW NOTE DOCUMENTS, THE SENIOR SECURED TERM LOAN
FACILITY AND THE OTHER AGREEMENTS CONTEMPLATED HEREBY AND THEREBY, (III) ACTIONS
INCIDENTAL TO THE CONSUMMATION OF THE TRANSACTIONS, (IV) ACTIONS REQUIRED BY LAW
TO MAINTAIN ITS EXISTENCE, (V) ANY PUBLIC OFFERING OF ITS COMMON STOCK, ANY
OTHER ISSUANCE OF ITS EQUITY INTERESTS AND PERFORMANCE OF ITS OBLIGATIONS UNDER
ANY AGREEMENTS RELATED THERETO, (VI) ANY TRANSACTION HOLDINGS IS PERMITTED TO
ENTER INTO IN THIS ARTICLE VI AND (VII) ACTIVITIES INCIDENTAL TO THE FOREGOING.


 


SECTION 6.04. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  NO
LOAN PARTY WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, PURCHASE, HOLD OR ACQUIRE
(INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A LOAN PARTY AND
A WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY
ALL OF THE PROPERTY AND ASSETS OR BUSINESS OF ANOTHER PERSON OR ASSETS OF ANY
OTHER PERSON CONSTITUTING A BUSINESS UNIT (WHETHER THROUGH PURCHASE OF ASSETS,
MERGER OR OTHERWISE), EXCEPT:


 

(A) PERMITTED INVESTMENTS, SUBJECT TO A PERFECTED SECURITY INTEREST IN FAVOR OF
THE AGENT FOR THE BENEFIT OF THE LENDERS;

 

(B) INVESTMENTS IN EXISTENCE OR CONTEMPLATED ON THE DATE OF THIS AGREEMENT AND
DESCRIBED IN SCHEDULE 6.04; AND ANY MODIFICATION, REPLACEMENT, RENEWAL,
REINVESTMENT OR EXTENSION THEREOF (PROVIDED THAT THE AMOUNT OF THE ORIGINAL
INVESTMENT IS NOT INCREASED EXCEPT AS OTHERWISE PERMITTED BY THIS SECTION 6.04),
AND ANY INVESTMENTS, LOANS AND ADVANCES EXISTING ON THE DATE HEREOF BY THE
BORROWER OR ANY SUBSIDIARY IN OR TO THE BORROWER OR ANY OTHER SUBSIDIARY OF THE
BORROWER;

 

(C) LOANS OR ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF HOLDINGS, THE
BORROWER AND ANY SUBSIDIARY (I) FOR REASONABLE AND CUSTOMARY BUSINESS RELATED
TRAVEL, ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY BUSINESS PURPOSES AND
(II) IN CONNECTION WITH SUCH PERSONS’ PURCHASE OF EQUITY INTERESTS OF HOLDINGS
(OR ANY DIRECT OR INDIRECT PARENT THEREOF (PROVIDED THAT THE AMOUNT OF SUCH
LOANS AND ADVANCES SHALL BE CONTRIBUTED TO THE BORROWER IN CASH AS COMMON
EQUITY));

 

78

--------------------------------------------------------------------------------


 

(D) INVESTMENTS BY HOLDINGS IN THE BORROWER AND BY THE BORROWER AND THE
SUBSIDIARIES THAT ARE LOAN PARTIES IN EQUITY INTERESTS IN THEIR RESPECTIVE
SUBSIDIARIES THAT ARE LOAN PARTIES; PROVIDED THAT ANY SUCH EQUITY INTEREST SHALL
BE PLEDGED PURSUANT TO THE SECURITY AGREEMENT (SUBJECT TO THE LIMITATIONS
REFERRED TO IN SECTION 5.11);

 

(E) LOANS OR ADVANCES MADE BY THE BORROWER TO ANY SUBSIDIARY THAT IS A LOAN
PARTY AND MADE BY ANY SUBSIDIARY THAT IS A LOAN PARTY TO THE BORROWER OR ANY
OTHER SUBSIDIARY THAT IS A LOAN PARTY;

 

(F) GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01 BY LOAN
PARTIES OF ANY INDEBTEDNESS OF OTHER LOAN PARTIES;

 

(G) INVESTMENTS IN THE FORM OF SWAP AGREEMENTS PERMITTED BY SECTION 6.07;

 

(H) INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OF THE BORROWER OR CONSOLIDATES OR MERGES WITH THE BORROWER OR ANY OF
THE SUBSIDIARIES (INCLUDING IN CONNECTION WITH A PERMITTED ACQUISITION) SO LONG
AS SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF SUCH PERSON BECOMING A
SUBSIDIARY OR OF SUCH MERGER;

 

(I) INVESTMENTS RECEIVED IN CONNECTION WITH THE DISPOSITIONS OF ASSETS PERMITTED
BY SECTION 6.05;

 

(J) INVESTMENTS CONSTITUTING DEPOSITS DESCRIBED IN CLAUSES (D) AND (E) OF THE
DEFINITION OF THE TERM “PERMITTED ENCUMBRANCES”;

 

(K) ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING AND TRADE CREDIT GRANTED IN
THE ORDINARY COURSE OF BUSINESS AND OTHER CREDITS TO SUPPLIERS OR VENDORS IN THE
ORDINARY COURSE OF BUSINESS;

 

(L) (I) PERMITTED ACQUISITIONS AND (II) ACQUISITIONS OF THE MINORITY INTERESTS
IN KATE SPADE LLC AND/OR GURWITCH PRODUCTS LLC TO THE EXTENT SUCH ACQUISITIONS
ARE FINANCED WITH SUBORDINATED INDEBTEDNESS PERMITTED UNDER SECTION 6.01(V);

 

(M) LIENS, INDEBTEDNESS, FUNDAMENTAL CHANGES, DISPOSITIONS AND RESTRICTED
PAYMENTS PERMITTED UNDER SECTIONS 6.01, 6.02, 6.03, 6.05, 6.06 AND 6.08,
RESPECTIVELY;

 

(N) THE TRANSACTIONS;

 

(O) INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF ARTICLE 3
ENDORSEMENTS FOR COLLECTION OR DEPOSIT AND ARTICLE 4 CUSTOMARY TRADE
ARRANGEMENTS WITH CUSTOMERS CONSISTENT WITH PAST PRACTICES;

 

(P) INVESTMENTS (INCLUDING DEBT OBLIGATIONS AND EQUITY INTERESTS) RECEIVED IN
CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS OR
IN SETTLEMENT OR DELINQUENT OBLIGATIONS OF, OR OTHER DISPUTES WITH, CUSTOMERS
AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS OR RECEIVED UPON THE
FORECLOSURE WITH RESPECT TO ANY SECURED INVESTMENT OR OTHER TRANSFER OF TITLE
WITH RESPECT TO ANY SECURED INVESTMENT;

 

(Q) LOANS AND ADVANCES TO HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF) IN
LIEU OF, AND NOT IN EXCESS OF THE AMOUNT OF (AFTER GIVING EFFECT TO ANY OTHER
LOANS, ADVANCES OR RESTRICTED PAYMENTS IN RESPECT THEREOF), RESTRICTED PAYMENTS
TO THE EXTENT PERMITTED TO BE MADE TO HOLDINGS IN ACCORDANCE WITH
SECTION 6.08(A)(V);

 

79

--------------------------------------------------------------------------------


 

(R) (I) ADVANCES OF PAYROLL PAYMENTS TO EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS AND (II) INVESTMENTS IN QUALITY CALL CARE SOLUTIONS, INC. AND WILLOW
BEND BEVERAGE CORPORATION, IN EACH CASE TO SATISFY ORDINARY COURSE PAYROLL AND
OTHER OBLIGATIONS OF SUCH COMPANY;

 

(S) INVESTMENTS TO THE EXTENT THAT PAYMENT FOR SUCH INVESTMENTS IS MADE SOLELY
WITH QUALIFIED EQUITY INTERESTS OF HOLDINGS (OR THE BORROWER AFTER A QUALIFIED
PUBLIC OFFERING OF THE BORROWER);

 

(T) INVESTMENTS ARISING AS A RESULT OF THE HSBC ARRANGEMENTS OR ANY PERMITTED
REPLACEMENT CREDIT CARD PROGRAM;

 

(U) GUARANTEES BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OF LEASES (OTHER THAN
CAPITALIZED LEASES) OR OF OTHER OBLIGATIONS THAT DO NOT CONSTITUTE INDEBTEDNESS,
IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(V) OTHER INVESTMENTS, LOANS AND ADVANCES BY THE BORROWER AND THE SUBSIDIARIES
PROVIDED THAT, AT THE TIME SUCH AN INVESTMENT, LOAN OR ADVANCE IS MADE, THE
PAYMENT CONDITIONS ARE SATISFIED; AND

 

(W) OTHER INVESTMENTS, LOANS AND ADVANCES BY THE BORROWER AND THE SUBSIDIARIES
WHICH, TOGETHER WITH ANY RESTRICTED PAYMENTS MADE PURSUANT TO
SECTION 6.08(A)(XII) AND RESTRICTED DEBT PAYMENTS MADE PURSUANT TO
SECTION 6.08(B)(X), DO NOT EXCEED $30,000,000 IN THE AGGREGATE.

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value thereof.

 


SECTION 6.05. ASSET SALES.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY ASSET,
INCLUDING ANY EQUITY INTEREST OWNED BY IT, NOR WILL THE BORROWER PERMIT ANY
SUBSIDIARY TO ISSUE ANY ADDITIONAL EQUITY INTEREST IN SUCH SUBSIDIARY (OTHER
THAN TO THE BORROWER OR ANOTHER SUBSIDIARY IN COMPLIANCE WITH SECTION 6.04),
EXCEPT:


 

(A) SALES, TRANSFERS AND DISPOSITIONS OF (I) INVENTORY AND OTHER ASSETS IN THE
ORDINARY COURSE OF BUSINESS AND (II) USED, OBSOLETE, WORN OUT OR SURPLUS
EQUIPMENT OR PROPERTY IN THE ORDINARY COURSE OF BUSINESS, OR OF PROPERTY NO
LONGER USED OR USEFUL IN THE CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES;

 

(B) SALES, TRANSFERS AND DISPOSITIONS TO THE BORROWER OR ANY SUBSIDIARY,
PROVIDED THAT ANY SUCH SALES, TRANSFERS OR DISPOSITIONS TO A SUBSIDIARY THAT IS
NOT A LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH SECTION 6.09;

 

(C) SALES, TRANSFERS AND DISPOSITIONS OF ACCOUNTS RECEIVABLE IN CONNECTION WITH
THE COMPROMISE, SETTLEMENT OR COLLECTION THEREOF;

 

(D) SALES, TRANSFERS AND DISPOSITIONS OF (I) INVESTMENTS PERMITTED BY
CLAUSES (A), (H), (I), (J) AND (P) OF SECTION 6.04 AND (II) OTHER INVESTMENTS TO
THE EXTENT REQUIRED BY OR MADE PURSUANT TO CUSTOMARY BUY/SELL ARRANGEMENTS MADE
IN THE ORDINARY COURSE OF BUSINESS BETWEEN THE PARTIES TO AGREEMENTS RELATED
THERETO;

 

(E) SALE AND LEASE-BACK TRANSACTIONS PERMITTED BY SECTION 6.06;

 

80

--------------------------------------------------------------------------------


 

(F) DISPOSITIONS RESULTING FROM ANY CASUALTY OR OTHER INSURED DAMAGE TO, OR ANY
TAKING UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING
OF, ANY PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY;

 

(G) SALES, TRANSFERS AND OTHER DISPOSITIONS OF ACCOUNTS, RECEIVABLES, AND
RESIDUAL INTERESTS IN CONNECTION WITH THE HSBC ARRANGEMENTS OR ANY PERMITTED
REPLACEMENT CREDIT CARD PROGRAM;

 

(H) SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS (OTHER THAN EQUITY
INTERESTS IN A SUBSIDIARY UNLESS ALL EQUITY INTERESTS IN SUCH SUBSIDIARY OWNED
BY A LOAN PARTY ARE SOLD) THAT ARE NOT PERMITTED BY ANY OTHER PARAGRAPH OF THIS
SECTION, PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN RELIANCE UPON THIS PARAGRAPH (H) (OTHER
THAN IN RESPECT OF THE SALE, TRANSFER OR OTHER DISPOSITION OF THE BORROWER’S
INTEREST IN ANY UNRESTRICTED SUBSIDIARY THAT WAS AN UNRESTRICTED SUBSIDIARY AS
OF THE CLOSING DATE), SHALL NOT EXCEED $50,000,000 DURING ANY FISCAL YEAR OF THE
BORROWER OR $250,000,000 IN THE AGGREGATE AFTER THE CLOSING DATE;

 

(I) SALES, TRANSFER AND DISPOSITIONS OF PROPERTY TO THE EXTENT THAT (I) SUCH
PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE PROMPTLY
APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;

 

(J) SALES, TRANSFERS AND DISPOSITIONS PERMITTED BY SECTIONS 6.03 AND 6.08 AND
LIENS PERMITTED BY SECTION 6.02;

 

(K) LEASES, SUBLEASES, SPACE LEASES, LICENSES OR SUBLICENSES, IN EACH CASE IN
THE ORDINARY COURSE OF BUSINESS AND WHICH DO NOT MATERIALLY INTERFERE WITH THE
BUSINESS OF HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES;

 

(L) SALES, TRANSFERS AND DISPOSITIONS LISTED ON SCHEDULE 6.05;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a)(ii), (b), (c), (f), (g),
(i), (j) and (k) above) shall be made for fair value and for at least 75% cash
consideration.  To the extent any Collateral is disposed of as expressly
permitted by this Section 6.05 to any Person other than Holdings, the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

 


SECTION 6.06. SALE AND LEASE-BACK TRANSACTIONS.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR INDIRECTLY,
WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR PERSONAL, USED OR USEFUL
IN ITS BUSINESS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AND THEREAFTER RENT OR
LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT INTENDS TO USE FOR SUBSTANTIALLY
THE SAME PURPOSE OR PURPOSES AS THE PROPERTY SOLD OR TRANSFERRED (A “SALE AND
LEASE-BACK TRANSACTION”); PROVIDED THAT A SALE AND LEASE-BACK TRANSACTION SHALL
BE PERMITTED SO LONG AS (A) SUCH SALE AND LEASE-BACK TRANSACTION (I) IS MADE FOR
CASH CONSIDERATION IN AN AMOUNT NOT LESS THAN THE FAIR VALUE OF SUCH PROPERTY
AND (II) IS PURSUANT TO A LEASE ON MARKET TERMS AND (B) THE AGENT SHALL HAVE
RECEIVED FROM THE PURCHASER OR TRANSFEREE A COLLATERAL ACCESS AGREEMENT ON TERMS
AND CONDITIONS REASONABLY SATISFACTORY TO THE AGENT.


 


SECTION 6.07. SWAP AGREEMENTS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP AGREEMENTS ENTERED
INTO TO HEDGE OR MITIGATE RISKS TO WHICH SUCH LOAN PARTY HAS ACTUAL EXPOSURE
(OTHER THAN THOSE IN RESPECT OF EQUITY

 

81

--------------------------------------------------------------------------------


 


INTERESTS OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES), AND (B) SWAP
AGREEMENTS ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST
RATES (FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING
RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT
OF SUCH LOAN PARTY OR ANY SUBSIDIARY.


 


SECTION 6.08. RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A)  NO
LOAN PARTY WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, DECLARE OR MAKE, OR AGREE
TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT:


 

(I) EACH OF HOLDINGS AND THE BORROWER MAY DECLARE AND PAY DIVIDENDS OR MAKE
OTHER DISTRIBUTIONS WITH RESPECT TO ITS EQUITY INTERESTS PAYABLE SOLELY IN
ADDITIONAL SHARES OF ITS EQUITY INTERESTS (OTHER THAN DISQUALIFIED EQUITY
INTERESTS NOT PERMITTED BY SECTION 6.01);

 

(II) SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS
RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS;

 

(III) THE BORROWER AND ITS SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS
(AND HOLDINGS MAY MAKE RESTRICTED PAYMENTS TO ANY DIRECT OR INDIRECT PARENT
THEREOF) THE PROCEEDS OF WHICH ARE USED TO PURCHASE, RETIRE, REDEEM OR OTHERWISE
ACQUIRE THE EQUITY INTERESTS OF HOLDINGS (OR OF ANY SUCH DIRECT OR INDIRECT
PARENT OF HOLDINGS) OR OF THE BORROWER (FOLLOWING A QUALIFIED PUBLIC OFFERING OF
THE BORROWER) (INCLUDING RELATED STOCK APPRECIATION RIGHTS OR SIMILAR
SECURITIES) HELD BY THEN PRESENT OR FORMER DIRECTORS, CONSULTANTS, OFFICERS OR
EMPLOYEES OF HOLDINGS (OR OF ANY SUCH DIRECT OR INDIRECT PARENT), THE BORROWER
OR ANY OF THE SUBSIDIARIES OR BY ANY STOCK OPTION PLAN OR OTHER BENEFIT PLAN
UPON SUCH PERSON’S DEATH, DISABILITY, RETIREMENT OR TERMINATION OF EMPLOYMENT OR
UNDER THE TERMS OF ANY SUCH PLAN OR ANY OTHER AGREEMENT UNDER WHICH SUCH SHARES
OF STOCK OR RELATED RIGHTS WERE ISSUED; PROVIDED THAT THE AGGREGATE AMOUNT OF
SUCH PURCHASES, REDEMPTIONS OR OTHER ACQUISITIONS UNDER THIS CLAUSE (A)(III)
SHALL NOT EXCEED IN ANY FISCAL YEAR $5,000,000 (PLUS THE AMOUNT OF NET PROCEEDS
(X) RECEIVED BY HOLDINGS DURING SUCH CALENDAR YEAR FROM SALES OF EQUITY
INTERESTS OF HOLDINGS TO DIRECTORS, CONSULTANTS, OFFICERS OR EMPLOYEES OF
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY IN CONNECTION WITH PERMITTED EMPLOYEE
COMPENSATION AND INCENTIVE ARRANGEMENTS AND (Y) OF ANY KEY-MAN LIFE INSURANCE
POLICIES RECEIVED DURING SUCH CALENDAR YEAR);

 

(IV) NON-CASH REPURCHASES OF EQUITY INTERESTS DEEMED TO OCCUR UPON EXERCISE OF
STOCK OPTIONS OR WARRANTS IF SUCH EQUITY INTERESTS REPRESENT A PORTION OF THE
EXERCISE PRICE OF SUCH OPTIONS OR WARRANTS;

 

(V) THE BORROWER AND ITS SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS
(X) IN AN AMOUNT (TOGETHER WITH LOANS OR ADVANCES MADE PURSUANT TO SECTION
6.04(N)) NOT TO EXCEED $1,500,000 IN ANY FISCAL YEAR, TO THE EXTENT NECESSARY TO
PAY (OR ALLOW ANY DIRECT OR INDIRECT PARENT OF HOLDINGS TO PAY) ITS GENERAL
CORPORATE AND OVERHEAD EXPENSES INCURRED BY HOLDINGS (OR ANY DIRECT OR INDIRECT
PARENT THEREOF) IN THE ORDINARY COURSE OF BUSINESS, PLUS THE AMOUNT OF ANY
REASONABLE AND CUSTOMARY INDEMNIFICATION CLAIMS MADE BY ANY DIRECTOR OR OFFICER
OF HOLDINGS (OR ANY DIRECT OR INDIRECT PARENT THEREOF), (Y) TO PAY FRANCHISE
TAXES AND OTHER FEES, TAXES AND EXPENSES REQUIRED TO MAINTAIN ITS (OR ANY OF ITS
DIRECT OR INDIRECT PARENTS’) CORPORATE EXISTENCE AND (Z) IN AN AMOUNT NECESSARY
TO PAY THE TAX LIABILITIES OF HOLDINGS (OR ANY SUCH DIRECT OR INDIRECT PARENT)
ATTRIBUTABLE TO (OR ARISING AS A RESULT OF) THE OPERATIONS OF THE BORROWER AND
ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT IN THE CASE OF CLAUSE (Z), THE AMOUNT
OF SUCH DIVIDENDS SHALL NOT EXCEED THE AMOUNT THAT THE BORROWER AND ITS
SUBSIDIARIES WOULD BE REQUIRED TO PAY IN RESPECT OF FEDERAL, STATE AND LOCAL
TAXES AND ANY OTHER TAXES WERE THE BORROWER AND THE SUBSIDIARIES TO PAY SUCH
TAXES AS STAND-ALONE TAXPAYERS;

 

82

--------------------------------------------------------------------------------


 

(VI) RESTRICTED PAYMENTS MADE ON THE CLOSING DATE TO CONSUMMATE THE
TRANSACTIONS;

 

(VII) TO THE EXTENT CONSTITUTING RESTRICTED PAYMENTS, HOLDINGS, THE BORROWER AND
ITS SUBSIDIARIES MAY ENTER INTO AND CONSUMMATE TRANSACTIONS EXPRESSLY PERMITTED
BY ANY PROVISION OF SECTION 6.03 OR 6.09;

 

(VIII) THE BORROWER AND ITS SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS TO
HOLDINGS TO FINANCE ANY INVESTMENT PERMITTED TO BE MADE PURSUANT TO SECTION 6.04
PROVIDED THAT (A) SUCH RESTRICTED PAYMENT SHALL BE MADE SUBSTANTIALLY
CONCURRENTLY WITH THE CLOSING OF SUCH INVESTMENT AND (B) HOLDINGS SHALL,
IMMEDIATELY FOLLOWING THE CLOSING THEREOF, CAUSE (I) ALL PROPERTY ACQUIRED
(WHETHER ASSETS OR EQUITY INTERESTS) TO BE CONTRIBUTED TO THE BORROWER OR ITS
SUBSIDIARIES OR (II) THE MERGER (TO THE EXTENT PERMITTED IN SECTION 6.03) OF THE
PERSON FORMED OR ACQUIRED INTO THE BORROWER OR ITS SUBSIDIARIES IN ORDER TO
CONSUMMATE SUCH PERMITTED ACQUISITION;

 

(IX) HOLDINGS MAY MAKE RESTRICTED PAYMENTS WITH THE PROCEEDS OF THE ISSUANCE OF
INDEBTEDNESS OF HOLDINGS;

 

(X) IN ADDITION TO THE FOREGOING RESTRICTED PAYMENTS, HOLDINGS AND THE BORROWER
MAY MAKE ADDITIONAL RESTRICTED PAYMENTS PROVIDED THAT, AT THE TIME SUCH
RESTRICTED PAYMENT IS MADE, THE PAYMENT CONDITIONS ARE SATISFIED;

 

(XI) THE DISTRIBUTION, AS A DIVIDEND OR OTHERWISE (AND THE DECLARATION OF SUCH
DIVIDEND), OF SHARES OF CAPITAL STOCK OF, OR INDEBTEDNESS OWED TO THE BORROWER
OR A SUBSIDIARY BY, ANY UNRESTRICTED SUBSIDIARY SO DESIGNATED ON THE DATE
HEREOF; AND

 

(XII) OTHER RESTRICTED PAYMENTS BY HOLDINGS AND THE BORROWER WHICH, TOGETHER
WITH INVESTMENTS, LOANS AND ADVANCES MADE PURSUANT TO SECTION 6.04(W) AND
RESTRICTED DEBT PAYMENTS MADE PURSUANT TO SECTION 6.08(B)(X), DO NOT EXCEED
$30,000,000 IN THE AGGREGATE.

 


(B) NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE OR AGREE TO
PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER
IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF OR
INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN
CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR
DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS (COLLECTIVELY, “RESTRICTED DEBT
PAYMENTS”), EXCEPT:


 

(I) PAYMENT OF INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II) PAYMENT OF INDEBTEDNESS IN CONNECTION WITH THE TRANSACTIONS, INCLUDING THE
REDEMPTION AFTER THE CLOSING DATE OF THE 2008 NOTES IN ACCORDANCE WITH SECTION
5.14;

 

(III) PAYMENT OF REGULARLY SCHEDULED INTEREST AND PRINCIPAL PAYMENTS AS AND WHEN
DUE IN RESPECT OF ANY INDEBTEDNESS, OTHER THAN PAYMENTS IN RESPECT OF THE
SUBORDINATED INDEBTEDNESS PROHIBITED BY THE SUBORDINATION PROVISIONS THEREOF;

 

(IV) REFINANCINGS OF INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTION 6.01;

 

(V) PAYMENT OF SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE
VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS
SO LONG AS SUCH SALE IS PERMITTED BY SECTION 6.05;

 

83

--------------------------------------------------------------------------------


 

(VI) PAYMENT OF INDEBTEDNESS IN EXCHANGE FOR OR WITH PROCEEDS OF ANY
SUBSTANTIALLY CONTEMPORANEOUS ISSUANCE OF QUALIFIED EQUITY INTERESTS OR
SUBSTANTIALLY CONTEMPORANEOUS CAPITAL CONTRIBUTION IN RESPECT OF QUALIFIED
EQUITY INTERESTS OF HOLDINGS;

 

(VII) PAYMENT OF INDEBTEDNESS UNDER THE SENIOR SECURED TERM LOAN FACILITY OR ANY
TERM LOAN PARI PASSU OBLIGATIONS (OR ANY EXTENSIONS, RENEWALS OR REPLACEMENTS
THEREOF PERMITTED UNDER SECTION 6.01(G) AND SECTION 6.02(X)), WITH THE NET CASH
PROCEEDS OF ANY SALE, TRANSFER OR OTHER DISPOSITION OF ANY TERM LOAN FIRST LIEN
COLLATERAL (AS DEFINED IN THE INTERCREDITOR AGREEMENT), OR, IN THE CASE OF ANY
SUCH EXTENSIONS, RENEWALS OR REPLACEMENTS OR ANY TERM LOAN PARI PASSU
OBLIGATIONS, ANY PROPERTY OR ASSETS IN RESPECT OF WHICH THE SECURITY INTEREST OF
THE LENDERS THEREUNDER HAS PRIORITY OVER THE SECURITY INTEREST OF THE AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, IN SUCH PROPERTY OR ASSETS, PURSUANT TO THE
INTERCREDITOR AGREEMENT OR ANOTHER INTERCREDITOR AGREEMENT THAT IS NO LESS
FAVORABLE TO THE SECURED PARTIES THAN THE INTERCREDITOR AGREEMENT;

 

(VIII) MANDATORY PREPAYMENTS OF INDEBTEDNESS UNDER SECTION 2.09 OF THE SENIOR
SECURED TERM FACILITY CREDIT AGREEMENT (OR ANY SUCCESSOR SECTION THEREOF, OR
UNDER ANY COMPARABLE PROVISION IN ANY INSTRUMENT GOVERNING ANY TERM LOAN PARI
PASSU OBLIGATIONS OR ANY EXTENSION, RENEWAL OR REPLACEMENT THEREOF OR OF THE
SENIOR SECURED TERM LOAN FACILITY, IN EACH CASE PERMITTED UNDER SECTION 6.01(G),
PURSUANT TO WHICH MANDATORY PREPAYMENTS OF INDEBTEDNESS THEREUNDER DETERMINED BY
REFERENCE TO EXCESS CASH FLOW (AS DEFINED IN THE SENIOR SECURED TERM FACILITY
CREDIT AGREEMENT OR AS DEFINED SUBSTANTIALLY SIMILARLY IN ALL MATERIAL RESPECTS
IN ANY SUCH OTHER INSTRUMENT) ARE REQUIRED TO BE MADE), IN AMOUNTS REQUIRED
UNDER, AND IN ACCORDANCE WITH, THE SENIOR SECURED TERM FACILITY CREDIT AGREEMENT
OR SUCH OTHER INSTRUMENT (IN THE CASE OF ANY SUCH OTHER INSTRUMENT, IN AMOUNTS
NO GREATER IN ANY MATERIAL RESPECT THAN THOSE REQUIRED UNDER THE SENIOR SECURED
TERM FACILITY CREDIT AGREEMENT);

 

(IX) IN ADDITION TO THE FOREGOING RESTRICTED DEBT PAYMENTS, ANY LOAN PARTY MAY
MAKE ADDITIONAL RESTRICTED DEBT PAYMENTS PROVIDED THAT THE PAYMENT CONDITIONS
ARE SATISFIED (IT BEING UNDERSTOOD AND AGREED THAT, IF AN IRREVOCABLE NOTICE OR
CONTRACTUAL OBLIGATION IS GIVEN IN, MADE OR ARISES IN RESPECT OF ANY RESTRICTED
DEBT PAYMENT, THE PAYMENT CONDITIONS ONLY NEED TO BE SATISFIED AT THE TIME OF
THE GIVING OF SUCH IRREVOCABLE NOTICE OR ENTERING INTO (OR EFFECTIVENESS OF) ANY
SUCH CONTRACTUAL OBLIGATION); AND

 

(X) OTHER RESTRICTED DEBT PAYMENTS WHICH, TOGETHER WITH ANY INVESTMENTS, LOANS
OR ADVANCES MADE PURSUANT TO SECTION 6.04(W) AND RESTRICTED PAYMENTS MADE
PURSUANT TO SECTION 6.08(A)(XII), DO NOT EXCEED $30,000,000 IN THE AGGREGATE.

 


SECTION 6.09. TRANSACTIONS WITH AFFILIATES.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, SELL, LEASE OR OTHERWISE TRANSFER ANY PROPERTY OR
ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR ASSETS FROM,
OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES,
EXCEPT (A) TRANSACTIONS THAT (I) ARE IN THE ORDINARY COURSE OF BUSINESS AND
(II) ARE ON TERMS AND CONDITIONS SUBSTANTIALLY AS FAVORABLE TO SUCH LOAN PARTY
AS WOULD BE OBTAINABLE BY SUCH LOAN PARTY AT THE TIME IN A COMPARABLE
ARM’S-LENGTH TRANSACTION FROM UNRELATED THIRD PARTIES THAT ARE NOT AFFILIATES,
(B) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ANY SUBSIDIARY THAT IS A LOAN
PARTY NOT INVOLVING ANY OTHER AFFILIATE, (C) ANY INVESTMENT PERMITTED BY
SECTIONS 6.04, (D) ANY INDEBTEDNESS PERMITTED UNDER SECTION 6.01, (E) ANY
RESTRICTED PAYMENT OR RESTRICTED DEBT PAYMENT PERMITTED BY SECTION 6.08, (F) THE
PAYMENT OF REASONABLE FEES AND OUT-OF-POCKET COSTS TO DIRECTORS OF HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY, AND COMPENSATION AND EMPLOYEE BENEFIT ARRANGEMENTS
PAID TO, AND INDEMNITIES PROVIDED FOR THE BENEFIT OF, DIRECTORS, OFFICERS OR
EMPLOYEES OF HOLDINGS, THE BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY COURSE
OF BUSINESS, (G) ANY ISSUANCES OF SECURITIES OR OTHER PAYMENTS, AWARDS OR GRANTS
IN CASH,

 

84

--------------------------------------------------------------------------------


 


SECURITIES OR OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT AGREEMENTS,
STOCK OPTIONS AND STOCK OWNERSHIP PLANS APPROVED BY HOLDINGS’ (OR ITS DIRECT OR
INDIRECT PARENT COMPANY’S) OR THE BORROWER’S BOARD OF DIRECTORS, (H) THE PAYMENT
OF (A) MANAGEMENT OR MONITORING OR SIMILAR FEES TO THE SPONSORS AND SPONSOR
TERMINATION FEES AND RELATED INDEMNITIES AND REASONABLE EXPENSES, AND
(B) TRANSACTION ADVISORY SERVICES FEES WITH RESPECT TO TRANSACTIONS IN RESPECT
OF WHICH THE SPONSORS PROVIDE ANY TRANSACTION, ADVISORY OR OTHER SIMILAR
SERVICES, IN EACH CASE PURSUANT TO, AND IN ACCORDANCE WITH, THE MANAGEMENT
SERVICES AGREEMENT AS SUCH AGREEMENT IS IN EFFECT AS OF THE CLOSING DATE,
PROVIDED THAT IN EACH CASE (X) NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO SUCH PAYMENT AND (Y) THE
BORROWER SHALL HAVE EXCESS AVAILABILITY OF AT LEAST $60,000,000 AFTER GIVING
EFFECT TO SUCH PAYMENT, (I) ANY CONTRIBUTION TO THE CAPITAL OF HOLDINGS (OR ANY
DIRECT OR INDIRECT PARENT COMPANY THEREOF) BY THE SPONSORS OR ANY AFFILIATE
THEREOF OR ANY PURCHASE OF EQUITY INTERESTS OF HOLDINGS (OR ANY DIRECT OR
INDIRECT PARENT COMPANY THEREOF) BY THE SPONSORS OR ANY AFFILIATE THEREOF,
(J) THE TRANSACTIONS, (K) PAYMENTS BY HOLDINGS (AND ANY DIRECT OR INDIRECT
PARENT THEREOF), THE BORROWER AND ITS SUBSIDIARIES PURSUANT TO THE TAX SHARING
AGREEMENTS AMONG HOLDINGS (AND ANY SUCH PARENT THEREOF), THE BORROWER AND THE
SUBSIDIARIES ON CUSTOMARY TERMS TO THE EXTENT ATTRIBUTABLE TO THE OWNERSHIP OR
OPERATION OF THE BORROWER AND ITS SUBSIDIARIES, (L) TRANSACTIONS PURSUANT TO
PERMITTED AGREEMENTS IN EXISTENCE ON THE CLOSING DATE AND SET FORTH ON SCHEDULE
6.09 OR ANY AMENDMENT THERETO TO THE EXTENT SUCH AN AMENDMENT IS NOT ADVERSE TO
THE LENDERS IN ANY MATERIAL RESPECT AND (M) PAYMENTS BY THE BORROWER OR ANY
SUBSIDIARY TO ANY OF THE CO-INVESTORS FOR ANY FINANCIAL ADVISORY, FINANCING,
UNDERWRITING OR PLACEMENT SERVICES OR IN RESPECT OF OTHER INVESTMENT BANKING
ACTIVITIES, INCLUDING IN CONNECTION WITH ACQUISITIONS OR DIVESTITURES, WHICH
PAYMENTS ARE APPROVED BY A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF
THE BORROWER IN GOOD FAITH.


 


SECTION 6.10. RESTRICTIVE AGREEMENTS.  NO LOAN PARTY WILL, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR PERMIT TO EXIST
ANY AGREEMENT OR OTHER CONTRACTUAL ARRANGEMENT TO WHICH IT IS A PARTY OR BY
WHICH ITS PROPERTY IS BOUND THAT PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION
UPON (A) THE ABILITY OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES TO CREATE,
INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS FOR THE
BENEFIT OF THE LENDERS UNDER THE LOAN DOCUMENTS, OR (B) THE ABILITY OF ANY
SUBSIDIARY THAT IS NOT A LOAN PARTY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES
TO THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY ANY LOAN DOCUMENT,
(II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS (A) EXISTING
ON THE DATE HEREOF IDENTIFIED ON SCHEDULE 6.10 AND (B) TO THE EXTENT ANY SUCH
RESTRICTIONS OR CONDITIONS PERMITTED BY CLAUSE (A) IS SET FORTH IN AN AGREEMENT
EVIDENCING INDEBTEDNESS, ARE SET FORTH IN ANY AGREEMENT EVIDENCING ANY PERMITTED
RENEWAL, EXTENSION OR REFINANCING OF SUCH INDEBTEDNESS SO LONG AS SUCH RENEWAL,
EXTENSION OR REFINANCING DOES NOT EXPAND THE SCOPE OF ANY SUCH RESTRICTION OR
CONDITION, (III) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS AND
CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY PENDING
SUCH SALE, PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE
SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER, (IV) THE
FOREGOING SHALL NOT APPLY TO ANY AGREEMENT OR OTHER INSTRUMENT OF A PERSON
ACQUIRED IN A PERMITTED ACQUISITION BY A LOAN PARTY IN EXISTENCE AT THE TIME OF
SUCH PERMITTED ACQUISITION (BUT NOT CREATED IN CONNECTION THEREWITH OR IN
CONTEMPLATION THEREOF), WHICH ENCUMBRANCE OR RESTRICTION IS NOT APPLICABLE TO
ANY PERSON, OR THE PROPERTIES OR ASSETS OF A ANY PERSON, OTHER THAN THE PERSON,
OR THE PROPERTY OR ASSETS OF THE PERSON SO ACQUIRED; (V) CLAUSE (A) OF THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT
RELATING TO SECURED INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH
RESTRICTIONS OR CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS AND (VI) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO (A)
CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS AND OTHER SIMILAR AGREEMENTS
APPLICABLE TO JOINT VENTURES TO THE EXTENT SUCH JOINT VENTURES ARE PERMITTED
HEREUNDER, (B) CUSTOMARY PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY
LEASE GOVERNING A LEASEHOLD INTEREST OF THE BORROWER OR ANY SUBSIDIARY OR
(C) CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENT OF ANY AGREEMENT ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS.

 

85

--------------------------------------------------------------------------------


 


SECTION 6.11. AMENDMENT OF MATERIAL DOCUMENTS.  NO LOAN PARTY WILL, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS UNDER (A) THE
SENIOR NOTE DOCUMENTS OR THE SENIOR SECURED TERM FACILITY CREDIT AGREEMENT (OR
ANY INSTRUMENT OR AGREEMENT GOVERNING ANY REFINANCING INDEBTEDNESS IN RESPECT
THEREOF PERMITTED UNDER SECTION 6.01), (B) THE SENIOR SUBORDINATED NOTE
DOCUMENTS OR ANY OTHER AGREEMENT RELATING TO ANY SUBORDINATED INDEBTEDNESS,
(C) ITS CERTIFICATE OF INCORPORATION, BY-LAWS, OPERATING, MANAGEMENT OR
PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS (EXCEPT TO THE EXTENT
NECESSARY TO IMPLEMENT CHANGES THERETO DISCLOSED TO THE AGENT PRIOR TO THE
CLOSING DATE AND REASONABLY SATISFACTORY TO THE AGENT), (D) THE HSBC AGREEMENTS
OR THE DOCUMENTS EVIDENCING ANY PERMITTED REPLACEMENT CREDIT CARD PROGRAM OR
(E) THE MANAGEMENT SERVICES AGREEMENT, TO THE EXTENT, IN THE CASE OF EACH OF THE
FOREGOING CLAUSES (A) THROUGH (E), ANY SUCH AMENDMENT, MODIFICATION OR WAIVER
WOULD BE ADVERSE TO THE LENDERS IN ANY MATERIAL RESPECT; PROVIDED THAT ANY
AMENDMENT, MODIFICATION OR WAIVER OF THE HSBC AGREEMENTS OR ANY DOCUMENT
EVIDENCING ANY PERMITTED REPLACEMENT CREDIT CARD PROGRAM SHALL BE PERMITTED SO
LONG AS THE AGENT SHALL HAVE CONSENTED THERETO IN WRITING PRIOR TO THE
EFFECTIVENESS THEREOF (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).


 


SECTION 6.12. CERTAIN EQUITY SECURITIES.  NO LOAN PARTY WILL, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, ISSUE ANY EQUITY INTERESTS THAT ARE NOT QUALIFIED EQUITY
INTERESTS.


 


SECTION 6.13. DESIGNATED DISBURSEMENT ACCOUNT.  AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT OR LIQUIDITY EVENT AS TO WHICH THE AGENT
HAS NOTIFIED THE BORROWER, THE LOAN PARTIES SHALL NOT UTILIZE THE FUNDS ON
DEPOSIT IN THE DESIGNATED DISBURSEMENT ACCOUNT FOR ANY PURPOSES OTHER THAN
(A) THE PAYMENT OF OPERATING EXPENSES INCURRED BY THE LOAN PARTIES IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING ANY PAYMENT IN RESPECT OF ANY
INDEBTEDNESS OF THE LOAN PARTIES OTHERWISE PERMITTED HEREUNDER), AND (B) UP TO
$15,000,000 FOR SUCH OTHER PURPOSES PERMITTED HEREUNDER AS THE LOAN PARTIES MAY
DEEM APPROPRIATE.


 

ARTICLE VII

 

Events of Default

 


SECTION 7.01. EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS (“EVENTS OF
DEFAULT”) SHALL OCCUR:


 

(A) THE BORROWER SHALL FAIL TO PAY (I) ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR OTHERWISE, OR (II) ANY
INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT WITHIN FIVE (5) BUSINESS DAYS AFTER IT SHALL BECOME
DUE AND PAYABLE;

 

(B) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION
THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT, BORROWING BASE CERTIFICATE OR
OTHER CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO
OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT, SHALL PROVE TO HAVE
BEEN MATERIALLY INCORRECT WHEN MADE OR DEEMED MADE;

 

(C) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED (I) IN ARTICLE VI, (II) IN SECTION 5.01(H) (AFTER A ONE (1)
BUSINESS DAY GRACE PERIOD) OR (III) IN ANY OF SECTION 2.21, 5.02(A), 5.03 (BUT
ONLY WITH RESPECT TO HOLDINGS’ OR THE BORROWER’S EXISTENCE), 5.06(B), 5.09 OR
5.10 (PROVIDED THAT IF (A) ANY SUCH DEFAULT DESCRIBED IN THIS CLAUSE

 

86

--------------------------------------------------------------------------------


 

(III) IS OF A TYPE THAT CAN BE CURED WITHIN FIVE (5) BUSINESS DAYS AND (B) SUCH
DEFAULT COULD NOT MATERIALLY ADVERSELY IMPACT THE LENDER’S LIENS ON THE
COLLATERAL, SUCH DEFAULT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT FOR FIVE (5)
BUSINESS DAYS AFTER THE OCCURRENCE OF SUCH DEFAULT SO LONG AS THE LOAN PARTIES
ARE DILIGENTLY PURSUING THE CURE OF SUCH DEFAULT);

 

(D) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN CLAUSES
(A) AND (C) ABOVE) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30
DAYS AFTER NOTICE THEREOF FROM THE AGENT OR THE REQUIRED LENDERS TO THE
BORROWER;

 

(E) (I) ANY LOAN PARTY SHALL FAIL TO MAKE ANY PAYMENT BEYOND THE APPLICABLE
GRACE PERIOD (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION,
DEMAND OR OTHERWISE) WITH RESPECT TO ANY MATERIAL INDEBTEDNESS, OR (II) ANY
EVENT OR CONDITION OCCURS (OTHER THAN WITH RESPECT TO MATERIAL INDEBTEDNESS
CONSTITUTING DERIVATIVE TRANSACTIONS, TERMINATION EVENTS OR EQUIVALENT EVENTS
PURSUANT TO THE TERMS OF THE RELATED SWAP AGREEMENTS IN ACCORDANCE WITH THE
TERMS THEREOF AND NOT AS A RESULT OF ANY DEFAULT THEREUNDER BY ANY LOAN PARTY)
THAT RESULTS IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED
MATURITY OR THAT ENABLES OR PERMITS (WITH THE GIVING OF NOTICE, IF REQUIRED) THE
HOLDER OR HOLDERS OF ANY SUCH MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON
ITS OR THEIR BEHALF TO CAUSE ANY SUCH MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO
REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO
ITS SCHEDULED MATURITY; PROVIDED THAT THIS PARAGRAPH (E) SHALL NOT APPLY TO
SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR
TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS IF SUCH SALE OR
TRANSFER IS PERMITTED HEREUNDER AND UNDER THE DOCUMENTS PROVIDING FOR SUCH
INDEBTEDNESS;

 

(F) A CHANGE IN CONTROL SHALL OCCUR;

 

(G) AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF A LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY OR ITS DEBTS, OR OF
A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT
OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN
PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE OF CLAUSE
(I) OR (II), SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED AND UNSTAYED
FOR SIXTY (60) DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE
FOREGOING SHALL BE ENTERED;

 

(H) ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (G) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR SUCH LOAN PARTY OR SUBSIDIARY OF ANY LOAN
PARTY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE
MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING,
(V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(I) ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY SHALL BECOME UNABLE,
ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS IN EXCESS OF
THE THRESHOLD AMOUNT THAT CONSTITUTES MATERIAL INDEBTEDNESS AS THEY BECOME DUE;

 

87

--------------------------------------------------------------------------------


 

(J) ONE OR MORE FINAL JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT
IN EXCESS OF (I) IF EXCESS AVAILABILITY IS THEN GREATER THAN $100,000,000,
$40,000,000, OR (II) IF EXCESS AVAILABILITY IS THEN LESS THAN OR EQUAL TO
$100,000,000, $20,000,000 (IN EACH CASE TO THE EXTENT NOT COVERED BY THIRD-PARTY
INSURANCE AS TO WHICH THE INSURER HAS BEEN NOTIFIED OF SUCH JUDGMENT AND DOES
NOT DENY COVERAGE), SHALL BE RENDERED AGAINST ANY LOAN PARTY OR ANY COMBINATION
OF LOAN PARTIES AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF SIXTY
(60) CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED,
SATISFIED OR BONDED, OR ANY WRIT OR WARRANT OF ATTACHMENT OR EXECUTION OR
SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL PART OF THE
PROPERTY OF ANY LOAN PARTY AND IS NOT RELEASED, VACATED, STAYED OR BONDED WITHIN
SIXTY (60) DAYS AFTER ITS ISSUE OR LEVY;

 

(K) AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH ALL OTHER
ERISA EVENTS THAT HAVE OCCURRED AND ARE CONTINUING, WOULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(L) THE LOAN GUARANTY AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY
REASON, OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER, SHALL FAIL TO
REMAIN IN FULL FORCE OR EFFECT, OR ANY ACTION SHALL BE TAKEN BY ANY LOAN PARTY
TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF THE LOAN
GUARANTY, OR ANY LOAN GUARANTOR SHALL DENY OR DISAFFIRM IN WRITING THAT IT HAS
ANY FURTHER LIABILITY UNDER THE LOAN GUARANTY TO WHICH IT IS A PARTY;

 

(M) (I) ANY COLLATERAL DOCUMENT AFTER DELIVERY THEREOF PURSUANT TO THE TERMS OF
THE LOAN DOCUMENTS SHALL FOR ANY REASON, OTHER THAN PURSUANT TO THE TERMS
HEREUNDER OR THEREUNDER (INCLUDING AS A RESULT OF A TRANSACTION PERMITTED UNDER
SECTION 6.03 OR 6.05), FAIL TO CREATE A VALID AND PERFECTED SECURITY INTEREST
WITH THE PRIORITY REQUIRED BY THE COLLATERAL DOCUMENTS (SUBJECT TO THE
INTERCREDITOR AGREEMENT) IN ANY COLLATERAL PURPORTED TO BE COVERED THEREBY,
EXCEPT TO THE EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM
THE FAILURE OF THE AGENT TO MAINTAIN POSSESSION OF CERTIFICATES ACTUALLY
DELIVERED TO IT REPRESENTING SECURITIES PLEDGED UNDER THE COLLATERAL DOCUMENTS
OR TO FILE UNIFORM COMMERCIAL CODE CONTINUATION STATEMENTS AND EXCEPT AS TO
COLLATERAL CONSISTING OF REAL PROPERTY TO THE EXTENT THAT SUCH LOSSES ARE
COVERED BY A LENDER’S TITLE INSURANCE POLICY AND SUCH INSURER HAS BEEN NOTIFIED
AND HAS NOT DENIED COVERAGE, OR (II) ANY COLLATERAL DOCUMENT SHALL FAIL TO
REMAIN IN FULL FORCE OR EFFECT OR ANY ACTION SHALL BE TAKEN BY ANY LOAN PARTY TO
DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF ANY COLLATERAL
DOCUMENT;

 

(N) ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT AT ANY TIME AFTER ITS EXECUTION
AND DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR
THEREUNDER (INCLUDING AS A RESULT OF A TRANSACTION PERMITTED UNDER SECTION 6.03
OR 6.05) OR AS A RESULT OF THE SATISFACTION IN FULL OF THE OBLIGATIONS, CEASES
TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY SHALL CHALLENGE IN WRITING THE
VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY LOAN PARTY SHALL DENY IN
WRITING THAT IT HAS ANY FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT
(OTHER THAN AS A RESULT OF REPAYMENT IN FULL OF THE OBLIGATIONS AND TERMINATION
OF THE COMMITMENTS) OR PURPORTS IN WRITING TO REVOKE OR RESCIND ANY LOAN
DOCUMENT; OR

 

(O) THE OBLIGATIONS SHALL CEASE TO CONSTITUTE SENIOR INDEBTEDNESS UNDER THE
SUBORDINATION PROVISIONS OF ANY DOCUMENT OR INSTRUMENT EVIDENCING ANY PERMITTED
SUBORDINATED INDEBTEDNESS (INCLUDING THE INDEBTEDNESS UNDER THE SENIOR
SUBORDINATED NOTES AS EVIDENCED BY THE SENIOR SUBORDINATED NOTE DOCUMENTS) OR
SUCH SUBORDINATION PROVISION SHALL BE INVALIDATED OR OTHERWISE CEASE, FOR ANY
REASON, TO BE VALID, BINDING AND ENFORCEABLE OBLIGATIONS OF THE PARTIES THERETO;

 

88

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to any Loan
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) require that the Borrower deposit in the LC Collateral Account an amount
in cash equal to 101.5% of the then outstanding LC Exposure; provided that upon
the occurrence of an event with respect to any Loan Party described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
the obligation of the Borrower to cash collateralize the outstanding Letters of
Credit as aforesaid shall automatically become effective, in each case without
further act of the Agent or any Lender.  Upon the occurrence and the continuance
of an Event of Default, the Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 


SECTION 7.02. EXCLUSION OF IMMATERIAL SUBSIDIARIES.  SOLELY FOR THE PURPOSES OF
DETERMINING WHETHER AN EVENT OF DEFAULT HAS OCCURRED UNDER CLAUSE (G) OR (H) OF
SECTION 7.01, ANY REFERENCE IN ANY SUCH PARAGRAPH TO ANY SUBSIDIARY SHALL BE
DEEMED NOT TO INCLUDE ANY IMMATERIAL SUBSIDIARY AFFECTED BY ANY EVENT OR
CIRCUMSTANCE REFERRED TO IN ANY SUCH PARAGRAPH; PROVIDED THAT IF IT IS NECESSARY
TO EXCLUDE MORE THAN ONE SUBSIDIARY FROM PARAGRAPH (G) OR (H) OF SECTION 7.01
PURSUANT TO THIS SECTION 7.02 IN ORDER TO AVOID AN EVENT OF DEFAULT THEREUNDER,
ALL EXCLUDED SUBSIDIARIES SHALL BE CONSIDERED TO BE A SINGLE CONSOLIDATED
SUBSIDIARY FOR PURPOSES OF DETERMINING WHETHER THE CONDITION SPECIFIED ABOVE IS
SATISFIED.


 

ARTICLE VIII

 

The Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

 

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary

 

89

--------------------------------------------------------------------------------


 

powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of its subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.  The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or wilful misconduct.  The Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Agent by the Borrower or a Lender, and the Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent.  The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent (not to be unreasonably withheld or
delayed) of the Borrower, to appoint a successor; provided that, during the
existence and continuation of an Event of Default, no consent of the Borrower
shall be required.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a commercial bank or an Affiliate of any such commercial bank
reasonably acceptable to the Borrower.  Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the Agent’s resignation hereunder, the
provisions

 

90

--------------------------------------------------------------------------------


 

of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Agent; (b) the Agent (i) makes no representation
or warranty, express or implied, as to the completeness or accuracy of any
Report or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall not be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that the Agent undertakes no
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorneys’ fees)
incurred by the Agent or such other Person as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

The co-arrangers, joint bookrunners, co-syndication agents and the documentation
agent shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

 

ARTICLE IX

 

Miscellaneous

 


SECTION 9.01. NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE, AS FOLLOWS:


 

(I) IF TO ANY LOAN PARTY, TO THE BORROWER AT:

One Marcus Square
1618 Main Street
Dallas, Texas 75201
Attention: General Counsel
Facsimile No: (214) 743-7611

 

(II) IF TO DEUTSCHE BANK TRUST COMPANY AMERICAS, AS THE AGENT, AN ISSUING BANK
OR THE SWINGLINE LENDER, AT:

 

91

--------------------------------------------------------------------------------


 

60 Wall Street
New York, NY 10005
Attention: Marguerite Sutton
Facsimile No: (212) 797-5690

 

(III) IF TO CREDIT SUISSE, AS AN ISSUING BANK, AT:

Eleven Madison Avenue
New York, NY 10010
Attention: Agency Group
Facsimile No: (212) 325-8304

 

(IV) IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

 


(B) NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING E-MAIL AND INTERNET OR
INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE AGENT; PROVIDED THAT
THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II OR TO COMPLIANCE
AND NO EVENT OF DEFAULT CERTIFICATES DELIVERED PURSUANT TO SECTION 5.01(D)
UNLESS OTHERWISE AGREED BY THE AGENT AND THE APPLICABLE LENDER.  THE AGENT OR
THE BORROWER (ON BEHALF OF THE LOAN PARTIES) MAY, IN ITS DISCRETION, AGREE TO
ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS. ALL SUCH
NOTICES AND OTHER COMMUNICATIONS (I) SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED
RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED
RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE,
RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF NOT GIVEN
DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION
SHALL BE DEEMED TO HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY FOR THE RECIPIENT, AND (II) POSTED TO AN INTERNET OR INTRANET
WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED
RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (B)(I) OF
NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE
WEBSITE ADDRESS THEREFOR.


 


(C) ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FACSIMILE NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.


 


SECTION 9.02. WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE AGENT, AN
ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF THE AGENT, THE ISSUING BANKS AND THE LENDERS HEREUNDER
AND UNDER ANY OTHER LOAN DOCUMENT ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION
OF ANY LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO THE EXTENT PERMITTED BY
LAW, THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF

 

92

--------------------------------------------------------------------------------


 


CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER
THE AGENT, ANY LENDER OR AN ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF
SUCH DEFAULT AT THE TIME.


 


(B) NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF
OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT (I) IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
BORROWER AND THE REQUIRED LENDERS OR, (II) IN THE CASE OF ANY OTHER LOAN
DOCUMENT (OTHER THAN ANY SUCH AMENDMENT TO EFFECTUATE ANY MODIFICATION THERETO
EXPRESSLY CONTEMPLATED BY THE TERMS OF SUCH OTHER LOAN DOCUMENTS), PURSUANT TO
AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE AGENT AND THE LOAN
PARTY OR LOAN PARTIES THAT ARE PARTIES THERETO, WITH THE CONSENT OF THE REQUIRED
LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (A) INCREASE THE COMMITMENT OF
ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER; IT BEING UNDERSTOOD THAT
A WAIVER OF ANY CONDITION PRECEDENT SET FORTH IN ARTICLE IV OR THE WAIVER OF ANY
DEFAULT, MANDATORY PREPAYMENT OR MANDATORY REDUCTION OF THE COMMITMENTS, OR THE
MAKING OF ANY PROTECTIVE ADVANCE, SO LONG AS IN COMPLIANCE WITH THE PROVISIONS
OF SECTION 2.04, SHALL NOT CONSTITUTE AN INCREASE OF ANY COMMITMENT OF ANY
LENDER; PROVIDED THAT ANY CHANGE TO THE SECOND PROVISO TO THE SECOND SENTENCE OF
SECTION 2.04(A) SHALL REQUIRE THE WRITTEN CONSENT OF EACH LENDER, (B) REDUCE OR
FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE
OF INTEREST THEREON, OR REDUCE OR FORGIVE ANY INTEREST OR FEES PAYABLE
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY,
(C) POSTPONE ANY SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN
OR LC DISBURSEMENT, OR ANY DATE FOR THE PAYMENT OF ANY INTEREST, FEES OR OTHER
OBLIGATIONS PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH
PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED THAT ONLY
THE CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE PROVISIONS
OF SECTION 2.13(C) PROVIDING FOR THE DEFAULT RATE OF INTEREST, OR TO WAIVE ANY
OBLIGATIONS OF THE BORROWER TO PAY INTEREST AT SUCH DEFAULT RATE, (D) CHANGE
SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE MANNER IN WHICH PAYMENTS
ARE SHARED, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (E) INCREASE THE ADVANCE
RATES SET FORTH IN THE DEFINITION OF BORROWING BASE OR MAKE ANY CHANGE TO THE
DEFINITION OF “ELIGIBLE INVENTORY” OR “NET ORDERLY LIQUIDATION VALUE” THAT WOULD
HAVE THE EFFECT OF INCREASING THE AMOUNT OF THE BORROWING BASE, OR REDUCE THE
DOLLAR AMOUNT SET FORTH IN THE DEFINITION OF “LIQUIDITY EVENT”, IN EACH CASE
WITHOUT THE WRITTEN CONSENT OF THE SUPER MAJORITY LENDERS, (F) CHANGE ANY OF THE
PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR THE
DEFINITION OF “SUPER MAJORITY LENDERS” OR ANY OTHER PROVISION OF ANY LOAN
DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS (OR LENDERS OF ANY
CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER, (G) RELEASE ANY MATERIAL LOAN GUARANTOR FROM ITS OBLIGATION UNDER
ITS LOAN GUARANTY (EXCEPT AS OTHERWISE PERMITTED HEREIN OR IN THE OTHER LOAN
DOCUMENTS, INCLUDING PURSUANT TO SECTION 6.03, 6.05 OR 10.12 HEREOF), WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, OR (H) EXCEPT AS PROVIDED IN CLAUSE (C) OR
(D) OF THIS SECTION OR IN ANY COLLATERAL DOCUMENT, RELEASE ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED
FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE
RIGHTS OR DUTIES OF THE AGENT, ANY ISSUING BANK OR THE SWINGLINE LENDER
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, SUCH ISSUING BANK OR
THE SWINGLINE LENDER, AS THE CASE MAY BE.  THE AGENT MAY ALSO AMEND THE
COMMITMENT SCHEDULE TO REFLECT ASSIGNMENTS ENTERED INTO PURSUANT TO SECTION
9.04.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO DEFAULTING LENDER
SHALL HAVE ANY RIGHT TO APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT
HEREUNDER, EXCEPT THAT THE COMMITMENT OF SUCH LENDER MAY NOT BE INCREASED
WITHOUT THE CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT ANY COMMITMENT OR
LOAN HELD OR DEEMED HELD BY ANY DEFAULTING LENDER SHALL BE EXCLUDED FROM A VOTE
OF THE LENDERS HEREUNDER REQUIRING ANY CONSENT OF THE LENDERS).


 


(C) THE LENDERS HEREBY IRREVOCABLY AGREE THAT THE LIENS GRANTED TO THE AGENT BY
THE LOAN PARTIES ON ANY COLLATERAL SHALL BE AUTOMATICALLY RELEASED (I) UPON THE
TERMINATION OF THE COMMITMENTS, PAYMENT AND SATISFACTION IN FULL IN CASH OF ALL
SECURED OBLIGATIONS (OTHER THAN UNLIQUIDATED OBLIGATIONS), THE TERMINATION,
EXPIRATION OR, TO THE EXTENT EFFECTED IN A MANNER REASONABLY ACCEPTABLE TO THE
RELEVANT

 

93

--------------------------------------------------------------------------------


 


ISSUING BANKS OR AS OTHERWISE PROVIDED FOR HEREIN, CASH COLLATERALIZATION OR
BACK-STOPPING OF ALL OUTSTANDING LETTERS OF CREDIT AND THE CASH
COLLATERALIZATION OF ALL UNLIQUIDATED OBLIGATIONS IN A MANNER SATISFACTORY TO
THE AGENT, (II) UPON THE SALE OR OTHER DISPOSITION OF THE PROPERTY CONSTITUTING
SUCH COLLATERAL (INCLUDING AS PART OF OR IN CONNECTION WITH ANY OTHER SALE OR
OTHER DISPOSITION PERMITTED HEREUNDER) TO ANY PERSON OTHER THAN ANOTHER LOAN
PARTY, TO THE EXTENT SUCH SALE OR OTHER DISPOSITION IS MADE IN COMPLIANCE WITH
THE TERMS OF THIS AGREEMENT (AND THE AGENT MAY RELY CONCLUSIVELY ON A
CERTIFICATE TO THAT EFFECT PROVIDED TO IT BY ANY LOAN PARTY UPON ITS REASONABLE
REQUEST WITHOUT FURTHER INQUIRY), (III) TO THE EXTENT SUCH COLLATERAL IS
COMPRISED OF PROPERTY LEASED TO A LOAN PARTY, UPON TERMINATION OR EXPIRATION OF
SUCH LEASE, (IV) SUBJECT TO PARAGRAPH (B) OF THIS SECTION 9.02, IF THE RELEASE
OF SUCH LIEN IS APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED
LENDERS, (V) TO THE EXTENT THE PROPERTY CONSTITUTING SUCH COLLATERAL IS OWNED BY
ANY LOAN GUARANTOR, UPON THE RELEASE OF SUCH GUARANTOR FROM ITS OBLIGATIONS
UNDER ITS LOAN GUARANTY IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT,
(VI) AS REQUIRED TO EFFECT ANY SALE OR OTHER DISPOSITION OF SUCH COLLATERAL IN
CONNECTION WITH ANY EXERCISE OF REMEDIES OF THE AGENT AND THE LENDERS PURSUANT
TO THE COLLATERAL DOCUMENTS OR (VII) AS REQUIRED PURSUANT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT; PROVIDED THAT THE AGENT MAY, IN ITS DISCRETION, RELEASE
THE LIEN ON COLLATERAL VALUED IN THE AGGREGATE NOT IN EXCESS OF $5,000,000
DURING EACH FISCAL YEAR WITHOUT CONSENT OF ANY LENDER.  ANY SUCH RELEASE SHALL
NOT IN ANY MANNER DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LIENS
(OTHER THAN THOSE EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE LOAN
PARTIES IN RESPECT OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES, INCLUDING THE
PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE
COLLATERAL TO THE EXTENT REQUIRED UNDER THE PROVISIONS OF THE LOAN DOCUMENTS.


 


(D) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 9.02,
GUARANTEES, COLLATERAL SECURITY DOCUMENTS AND RELATED DOCUMENTS EXECUTED BY
FOREIGN SUBSIDIARIES IN CONNECTION WITH THIS AGREEMENT MAY BE IN A FORM
REASONABLY DETERMINED BY THE AGENT AND MAY BE AMENDED AND WAIVED WITH THE
CONSENT OF THE AGENT AT THE REQUEST OF THE BORROWER WITHOUT THE NEED TO OBTAIN
THE CONSENT OF ANY OTHER LENDERS IF SUCH AMENDMENT OR WAIVER IS DELIVERED IN
ORDER (I) TO COMPLY WITH LOCAL LAW OR ADVICE OF LOCAL COUNSEL, (II) TO CURE
AMBIGUITIES OR DEFECTS OR (III) TO CAUSE SUCH GUARANTEE, COLLATERAL SECURITY
DOCUMENT OR OTHER DOCUMENT TO BE CONSISTENT WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


 


(E) IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT REQUIRING
THE CONSENT OF “EACH LENDER” OR “EACH LENDER DIRECTLY AFFECTED THEREBY”, THE
CONSENT OF THE REQUIRED LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER NECESSARY
LENDERS IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NECESSARY BUT NOT
OBTAINED BEING REFERRED TO HEREIN AS A “NON-CONSENTING LENDER”), THEN THE
BORROWER MAY ELECT TO REPLACE A NON-CONSENTING LENDER AS A LENDER PARTY TO THIS
AGREEMENT, PROVIDED THAT, CONCURRENTLY WITH SUCH REPLACEMENT, (I) ANOTHER BANK
OR OTHER ENTITY WHICH IS REASONABLY SATISFACTORY TO THE BORROWER AND THE AGENT
SHALL AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH THE LOANS AND OTHER
OBLIGATIONS DUE TO THE NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND
ASSUMPTION AND TO BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO
ASSUME ALL OBLIGATIONS OF THE NON-CONSENTING LENDER TO BE TERMINATED AS OF SUCH
DATE AND TO COMPLY WITH THE REQUIREMENTS OF CLAUSE (B) OF SECTION 9.04, (II) THE
REPLACEMENT LENDER SHALL PAY THE PROCESSING AND RECORDATION FEE REFERRED TO IN
SECTION 9.04(B)(II)(C), IF APPLICABLE IN ACCORDANCE WITH THE TERMS OF SUCH
SECTION, (III) THE REPLACEMENT LENDER SHALL GRANT ITS CONSENT WITH RESPECT TO
THE APPLICABLE PROPOSED AMENDMENT, WAIVER OR CONSENT AND (IV) THE BORROWER SHALL
PAY TO SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY OF SUCH
REPLACEMENT (1) ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO
SUCH NON-CONSENTING LENDER BY THE BORROWER HEREUNDER TO AND INCLUDING THE DATE
OF TERMINATION, INCLUDING, WITHOUT LIMITATION, PAYMENTS DUE TO SUCH
NON-CONSENTING LENDER UNDER SECTIONS 2.15 AND 2.17, AND (2) AN AMOUNT, IF ANY,
EQUAL TO THE PAYMENT WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH
REPLACEMENT UNDER SECTION 2.16 HAD THE LOANS OF SUCH NON-CONSENTING LENDER BEEN
PREPAID ON SUCH DATE RATHER THAN SOLD TO THE REPLACEMENT LENDER.

 

94

--------------------------------------------------------------------------------


 


SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWER SHALL PAY
(I) ALL REASONABLE DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT AND
ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
CRAVATH, SWAINE & MOORE LLP, COUNSEL FOR THE AGENT, IN CONNECTION WITH THE
SYNDICATION AND DISTRIBUTION (INCLUDING, WITHOUT LIMITATION, VIA THE INTERNET OR
THROUGH A SERVICE SUCH AS INTRALINKS) OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN, THE PREPARATION OF THE LOAN DOCUMENTS AND RELATED DOCUMENTATION, (II)
ALL REASONABLE DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT AND ITS
AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF OUTSIDE
LEGAL COUNSEL TO THE AGENT, IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS OF ANY LOAN DOCUMENTS (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED THEREBY SHALL BE CONSUMMATED), (III) ALL REASONABLE DOCUMENTED
OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT, ISSUING BANKS OR THE LENDERS,
INCLUDING THE REASONABLE DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR THE AGENT AND FOR ONE LAW FIRM RETAINED BY THE LENDERS, IN
CONNECTION WITH THE ENFORCEMENT, COLLECTION OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR
IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH REASONABLE DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED DURING
ANY WORKOUT, RESTRUCTURING OR RELATED NEGOTIATIONS IN RESPECT OF SUCH LOANS OF
LETTERS OF CREDIT, AND (IV) SUBJECT TO ANY OTHER PROVISIONS OF THIS AGREEMENT,
OF THE LOAN DOCUMENTS OR OF ANY SEPARATE AGREEMENT ENTERED INTO BY THE BORROWER
AND THE AGENT WITH RESPECT THERETO, ALL REASONABLE DOCUMENTED OUT-OF-POCKET
EXPENSES INCURRED BY THE AGENT IN THE ADMINISTRATION OF THE LOAN DOCUMENTS. 
EXPENSES REIMBURSABLE BY THE BORROWER UNDER THIS SECTION INCLUDE, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SUBJECT TO ANY OTHER APPLICABLE
PROVISION OF ANY LOAN DOCUMENT, REASONABLE DOCUMENTED OUT-OF-POCKET COSTS AND
EXPENSES INCURRED IN CONNECTION WITH:


 

(I) APPRAISALS;

 

(II) FIELD EXAMINATIONS AND THE PREPARATION OF REPORTS BASED ON THE FEES CHARGED
BY A THIRD PARTY RETAINED BY THE AGENT OR (NOTWITHSTANDING ANY REFERENCE TO
“OUT-OF-POCKET” ABOVE IN THIS SECTION 9.03) THE INTERNALLY ALLOCATED FEES FOR
EACH PERSON EMPLOYED BY THE AGENT WITH RESPECT TO EACH FIELD EXAMINATION;

 

(III) LIEN AND TITLE SEARCHES AND TITLE INSURANCE;

 

(IV) TAXES, FEES AND OTHER CHARGES FOR RECORDING THE MORTGAGES, FILING FINANCING
STATEMENTS AND CONTINUATIONS, AND OTHER ACTIONS TO PERFECT, PROTECT, AND
CONTINUE THE AGENT’S LIENS; AND

 

(V) FORWARDING LOAN PROCEEDS, COLLECTING CHECKS AND OTHER ITEMS OF PAYMENT, AND
ESTABLISHING AND MAINTAINING THE ACCOUNTS AND LOCK BOXES, AND COSTS AND EXPENSES
OF PRESERVING AND PROTECTING THE COLLATERAL.

 

Other than to the extent required to be paid on the Closing Date, all amounts
due under this paragraph (a) shall be payable by the Borrower within ten (10)
Business Days of receipt of an invoice relating thereto and setting forth such
expenses in reasonable detail.

 


(B) THE BORROWER SHALL INDEMNIFY THE AGENT, EACH ISSUING BANK AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THE LOAN DOCUMENTS OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY
AN ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A

 

95

--------------------------------------------------------------------------------


 


LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR TO ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO
(AND REGARDLESS OF WHETHER SUCH MATTER IS INITIATED BY A THIRD PARTY OR BY THE
BORROWER, ANY OTHER LOAN PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES); PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH
INDEMNITEE.


 


(C) TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE AGENT, AN ISSUING BANK OR THE SWINGLINE LENDER UNDER PARAGRAPH (A)
OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE AGENT, SUCH
ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
PENALTY, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE AGENT, THE ISSUING BANKS OR THE SWINGLINE LENDER IN ITS
CAPACITY AS SUCH.


 


(D) TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY TO THIS AGREEMENT SHALL
ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER PARTY HERETO OR ANY
RELATED PARTY THEREOF, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E) ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAID PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.


 


SECTION 9.04. SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
AN ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION (ANY ATTEMPTED ASSIGNMENT OR
TRANSFER NOT COMPLYING WITH THE TERMS OF THIS SECTION SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF AN ISSUING BANK THAT ISSUES
ANY LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF
THIS SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE AGENT, THE ISSUING BANKS AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B) (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to another Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default specified in paragraphs (a), (g) or (h) of Section 7.01
has occurred and is continuing, any

 

96

--------------------------------------------------------------------------------


 

other Eligible Assignee and provided further that no consent of the Borrower
shall be required for an assignment during the primary syndication of the Loans
to Persons identified by the Agent to the Borrower on or prior to the Closing
Date and reasonably acceptable to the Borrower;

 

(B) the Agent; and

 

(C) each Issuing Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or the principal amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds (as
defined below)) shall not be less than $1,000,000 unless each of the Borrower
and the Agent otherwise consent, provided that no such consent of the Borrower
shall be required if an Event of Default specified in paragraphs (a), (g) or (h)
of Section 7.01 has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (which fee shall not be payable in the case of any assignment by any
Joint Lead Arranger or any of its Affiliates); and

 

(D) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate Internal Revenue Service
form (such as Form W-8BEN or W-8ECI or any successor form adopted by the
relevant United States taxing authority) as required by applicable law
supporting such assignee’s position that no withholding by any Borrower or the
Agent for United States income tax payable by such assignee in respect of
amounts received by it hereunder is required.

 

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances
occurring on or prior to the effective date of such assignment).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

97

--------------------------------------------------------------------------------


 

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent, the Issuing Banks and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Banks and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by Section 9.04(b)(ii)(D)(2)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), the Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Assumption, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 


(C) (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE AGENT, THE
ISSUING BANKS OR THE SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS
OR OTHER ENTITIES (A “PARTICIPANT”)

 

98

--------------------------------------------------------------------------------


 


IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (C) THE BORROWER, THE AGENT, THE
ISSUING BANKS AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND (D) NO SUCH PARTICIPANT SHALL BE A “CREDITOR” AS DEFINED IN
REGULATION T OR A “FOREIGN BRANCH OF A BROKER-DEALER” WITHIN THE MEANING OF
REGULATION X.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH
A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A
LENDER.


 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 


(D) ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


(E) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL OR ANY PART OF
ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE TO THE
BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN, (II) IF AN SPC ELECTS NOT
TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH
LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE
TERMS HEREOF AND (III) NO SPC SHALL BE A “CREDITOR” AS DEFINED IN REGULATION T
OR A “FOREIGN BRANCH OF A BROKER-DEALER” WITHIN THE MEANING OF REGULATION X. 
THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO
ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR
EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER
THIS AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 2.15, 2.16 OR 2.17),
(II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION
UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING
LENDER) AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES INCLUDING APPROVAL
OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF THE LOAN
DOCUMENTS, REMAIN THE LENDER OF RECORD HEREUNDER.  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE

 

99

--------------------------------------------------------------------------------


 


DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING
COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE
AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9.04, ANY SPC
MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER
AND THE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A
PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL
INSTITUTIONS (CONSENTED TO BY THE BORROWER AND AGENT) PROVIDING LIQUIDITY AND/OR
CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR
MAINTENANCE OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER
OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPC.


 


(F) IN THE EVENT THAT ANY LENDER SHALL BECOME A DEFAULTING LENDER OR S&P,
MOODY’S AND THOMPSON’S BANKWATCH (OR INSURANCEWATCH RATINGS SERVICE, IN THE CASE
OF LENDERS THAT ARE INSURANCE COMPANIES (OR BEST’S INSURANCE REPORTS, IF SUCH
INSURANCE COMPANY IS NOT RATED BY INSURANCE WATCH RATINGS SERVICE)) SHALL
DOWNGRADE THE LONG-TERM CERTIFICATE DEPOSIT RATINGS OF SUCH LENDER, AND THE
RESULTING RATINGS SHALL BE BELOW BBB-, BAA3 AND C (OR BB, IN THE CASE OF A
LENDER THAT IS AN INSURANCE COMPANY (OR B, IN THE CASE OF AN INSURANCE COMPANY
NOT RATED BY INSURANCEWATCH RATINGS SERVICE)) (OR, WITH RESPECT TO ANY LENDER
THAT IS NOT RATED BY ANY SUCH RATINGS SERVICE OR PROVIDER, THE ISSUING BANKS OR
THE SWINGLINE LENDER SHALL HAVE REASONABLY DETERMINED THAT THERE HAS OCCURRED A
MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION OF ANY SUCH LENDER, OR A
MATERIAL IMPAIRMENT OF THE ABILITY OF ANY SUCH LENDER TO PERFORM ITS OBLIGATIONS
HEREUNDER, AS COMPARED TO SUCH CONDITION OR ABILITY AS OF THE DATE THAT ANY SUCH
LENDER BECAME A LENDER) THEN AN ISSUING BANK SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, AT ITS OWN EXPENSE, UPON NOTICE TO SUCH LENDER AND THE AGENT, TO
REPLACE SUCH LENDER WITH AN ASSIGNEE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN PARAGRAPH (B) ABOVE), AND SUCH LENDER HEREBY AGREES TO
TRANSFER AND ASSIGN WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN PARAGRAPH (B) ABOVE) ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS IN RESPECT OF ITS COMMITMENT TO SUCH ASSIGNEE; PROVIDED, HOWEVER,
THAT (I) NO SUCH ASSIGNMENT SHALL CONFLICT WITH ANY LAW, RULE AND REGULATION OR
ORDER OF ANY GOVERNMENTAL AUTHORITY AND (II) SUCH ISSUING BANK OR SUCH ASSIGNEE,
AS THE CASE MAY BE, SHALL PAY TO SUCH LENDER IN IMMEDIATELY AVAILABLE FUNDS ON
THE DATE OF SUCH ASSIGNMENT THE PRINCIPAL OF AND INTEREST ACCRUED TO THE DATE OF
PAYMENT ON THE LOANS MADE BY SUCH LENDER HEREUNDER AND ALL OTHER AMOUNTS ACCRUED
FOR SUCH LENDER’S ACCOUNT OR OWED TO IT HEREUNDER.


 


SECTION 9.05. SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE AGENT, AN ISSUING BANK OR ANY
LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN
FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION
OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS
AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 9.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS

 

100

--------------------------------------------------------------------------------


 


AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE FEE LETTER AND ANY SEPARATE LETTER
AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE AGENT CONSTITUTE THE ENTIRE
CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO
THE SUBJECT MATTER HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT
SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE AGENT AND WHEN
THE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER,
BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE
OF THIS AGREEMENT BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.07. SEVERABILITY.  TO THE EXTENT PERMITTED BY LAW, ANY PROVISION OF
ANY LOAN DOCUMENT HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS THEREOF; AND THE
INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 9.08. RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
OR ANY LOAN GUARANTOR AGAINST ANY OF AND ALL THE SECURED OBLIGATIONS HELD BY
SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY
DEMAND UNDER THE LOAN DOCUMENTS AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. 
THE APPLICABLE LENDER SHALL NOTIFY THE BORROWER AND THE AGENT OF SUCH SET-OFF OR
APPLICATION, PROVIDED THAT ANY FAILURE TO GIVE OR ANY DELAY IN GIVING SUCH
NOTICE SHALL NOT AFFECT THE VALIDITY OF ANY SUCH SET-OFF OR APPLICATION UNDER
THIS SECTION.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION TO
OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER
MAY HAVE. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED
OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE
CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580A, 580B,
580D AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO
THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND
ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH
CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID.  THIS
PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.


 


SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE

 

101

--------------------------------------------------------------------------------


 


DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.


 


(B) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


 


(C) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(D) TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS PROVIDED FOR IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 


SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.11. HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12. CONFIDENTIALITY.  EACH OF THE AGENT, EACH ISSUING BANK AND THE
EACH LENDER AGREES (AND EACH LENDER AGREES TO CAUSE ITS SPC, IF ANY) TO MAINTAIN
THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT
INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS
(IT BEING

 

102

--------------------------------------------------------------------------------


 


UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF
THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY,
GOVERNMENTAL OR ADMINISTRATIVE AUTHORITY, (C) TO THE EXTENT REQUIRED BY LAW OR
BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS
AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY
SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN
AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION,
TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY SPC, (II) ANY PLEDGEE REFERRED TO IN SECTION
9.04(D) OR (III) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY
SWAP OR DERIVATIVE TRANSACTION RELATING TO THE LOAN PARTIES AND THEIR
OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT SUCH
INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OR (II) BECOMES AVAILABLE TO THE AGENT, AN ISSUING BANK OR ANY
LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER.  FOR
THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM
ANY LOAN PARTY RELATING TO THE LOAN PARTIES OR THEIR BUSINESSES, THE SPONSORS OR
THE TRANSACTIONS OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE AGENT,
ANY ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY
ANY LOAN PARTY.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF
INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


SECTION 9.13. SEVERAL OBLIGATIONS; NONRELIANCE; VIOLATION OF LAW.  THE
RESPECTIVE OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN OR PERFORM ANY OF ITS OBLIGATIONS
HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER. EACH LENDER HEREBY REPRESENTS THAT (A) IT IS NOT RELYING ON OR
LOOKING TO ANY MARGIN STOCK FOR THE REPAYMENT OF THE BORROWINGS PROVIDED FOR
HEREIN AND ACKNOWLEDGES THAT THE COLLATERAL SHALL NOT INCLUDE ANY MARGIN STOCK
AND (B) IT IS NOT AND WILL NOT BECOME A “CREDITOR” AS DEFINED IN REGULATION T OR
A “FOREIGN BRANCH OF A BROKER-DEALER” WITHIN THE MEANING OF REGULATION X. 
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NEITHER
THE ISSUING BANKS NOR ANY LENDER SHALL BE OBLIGATED TO EXTEND CREDIT TO THE
BORROWER IN VIOLATION OF ANY REQUIREMENT OF LAW.


 


SECTION 9.14. USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY THE BORROWER IN ACCORDANCE WITH THE USA PATRIOT ACT.


 


SECTION 9.15. DISCLOSURE.  EACH LOAN PARTY AND EACH LENDER HEREBY ACKNOWLEDGES
AND AGREES THAT THE AGENT AND/OR ITS AFFILIATES FROM TIME TO TIME MAY HOLD
INVESTMENTS IN, MAKE OTHER LOANS TO OR HAVE OTHER RELATIONSHIPS WITH ANY OF THE
LOAN PARTIES AND THEIR RESPECTIVE AFFILIATES. IN ADDITION, EACH LOAN PARTY AND
EACH LENDER HEREBY ACKNOWLEDGES THAT (I) THE AGENT OR ITS AFFILIATE WILL MAKE A
LOAN TO THE BORROWER UNDER THE SENIOR SECURED TERM LOAN FACILITY AND (II) AN
AFFILIATE OF THE AGENT WILL BE AN INITIAL PURCHASER OF THE NEW NOTES.


 


SECTION 9.16. APPOINTMENT FOR PERFECTION.  EACH LENDER HEREBY APPOINTS EACH
OTHER LENDER AS ITS AGENT FOR THE PURPOSE OF PERFECTING LIENS, FOR THE BENEFIT
OF THE AGENT AND THE LENDERS, IN ASSETS WHICH, IN ACCORDANCE WITH ARTICLE 9 OF
THE UCC OR ANY OTHER APPLICABLE LAW CAN BE PERFECTED ONLY BY POSSESSION.  SHOULD
ANY LENDER (OTHER THAN THE AGENT) OBTAIN POSSESSION OF ANY SUCH COLLATERAL, SUCH
LENDER SHALL NOTIFY THE AGENT THEREOF, AND, PROMPTLY UPON THE AGENT’S REQUEST
THEREFOR SHALL DELIVER SUCH COLLATERAL TO THE AGENT OR OTHERWISE DEAL WITH SUCH
COLLATERAL IN ACCORDANCE WITH THE AGENT’S INSTRUCTIONS.

 

103

--------------------------------------------------------------------------------


 


SECTION 9.17. INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 9.18. EFFECTIVENESS OF THE MERGER.  NEIMAN MARCUS SHALL HAVE NO RIGHTS
OR OBLIGATIONS HEREUNDER UNTIL THE CONSUMMATION OF THE MERGER AND ANY
REPRESENTATIONS AND WARRANTIES OF NEIMAN MARCUS HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL SUCH TIME.  UPON CONSUMMATION OF THE MERGER, NEIMAN MARCUS
SUCCEED TO ALL THE RIGHTS AND OBLIGATIONS OF MERGER SUB AS THE BORROWER UNDER
THIS AGREEMENT AND ALL REPRESENTATIONS AND WARRANTIES OF NEIMAN MARCUS AS THE
BORROWER SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF, WITHOUT ANY FURTHER
ACTION BY ANY PERSON.


 


SECTION 9.19. INTERCREDITOR AGREEMENT.  REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT.  EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS REVOLVING FACILITY AGENT AND ON BEHALF OF SUCH
LENDER.  THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS
UNDER THIS AGREEMENT TO EXTEND CREDIT AND SUCH LENDERS ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.


 

ARTICLE X

 

Loan Guaranty

 


SECTION 10.01. GUARANTY.  EACH LOAN GUARANTOR HEREBY AGREES THAT IT IS JOINTLY
AND SEVERALLY LIABLE FOR, AND, AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, AND
ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO THE LENDERS THE PROMPT PAYMENT WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, AND AT ALL
TIMES THEREAFTER, OF THE SECURED OBLIGATIONS (COLLECTIVELY THE “GUARANTEED
OBLIGATIONS”). EACH LOAN GUARANTOR FURTHER AGREES THAT THE GUARANTEED
OBLIGATIONS MAY BE EXTENDED OR RENEWED IN WHOLE OR IN PART WITHOUT NOTICE TO OR
FURTHER ASSENT FROM IT, AND THAT IT REMAINS BOUND UPON ITS GUARANTEE
NOTWITHSTANDING ANY SUCH EXTENSION OR RENEWAL.


 


SECTION 10.02. GUARANTY OF PAYMENT.  THIS LOAN GUARANTY IS A GUARANTY OF PAYMENT
AND NOT OF COLLECTION. EACH LOAN GUARANTOR WAIVES ANY RIGHT TO REQUIRE THE
AGENT, ANY ISSUING BANK OR ANY LENDER TO SUE THE BORROWER, ANY LOAN GUARANTOR,
ANY OTHER GUARANTOR, OR ANY OTHER PERSON OBLIGATED FOR ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS (EACH, AN “OBLIGATED PARTY”), OR OTHERWISE TO ENFORCE ITS
PAYMENT AGAINST ANY COLLATERAL SECURING ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS.

 

104

--------------------------------------------------------------------------------


 


SECTION 10.03. NO DISCHARGE OR DIMINISHMENT OF LOAN GUARANTY.  (A)  EXCEPT AS
OTHERWISE PROVIDED FOR HEREIN, THE OBLIGATIONS OF EACH LOAN GUARANTOR HEREUNDER
ARE UNCONDITIONAL AND ABSOLUTE AND NOT SUBJECT TO ANY REDUCTION, LIMITATION,
IMPAIRMENT OR TERMINATION FOR ANY REASON (OTHER THAN THE INDEFEASIBLE PAYMENT IN
FULL IN CASH OF THE GUARANTEED OBLIGATIONS), INCLUDING:  (I) ANY CLAIM OF
WAIVER, RELEASE, EXTENSION, RENEWAL, SETTLEMENT, SURRENDER, ALTERATION, OR
COMPROMISE OF ANY OF THE GUARANTEED OBLIGATIONS, BY OPERATION OF LAW OR
OTHERWISE; (II) ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
THE BORROWER OR ANY OTHER GUARANTOR OF OR OTHER PERSON LIABLE FOR ANY OF THE
GUARANTEED OBLIGATIONS; (III) ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR
OTHER SIMILAR PROCEEDING AFFECTING ANY OBLIGATED PARTY, OR THEIR ASSETS OR ANY
RESULTING RELEASE OR DISCHARGE OF ANY OBLIGATION OF ANY OBLIGATED PARTY; OR (IV)
THE EXISTENCE OF ANY CLAIM, SETOFF OR OTHER RIGHTS WHICH ANY LOAN GUARANTOR MAY
HAVE AT ANY TIME AGAINST ANY OBLIGATED PARTY, THE AGENT, ANY ISSUING BANK, ANY
LENDER, OR ANY OTHER PERSON, WHETHER IN CONNECTION HEREWITH OR IN ANY UNRELATED
TRANSACTIONS.


 


(B) THE OBLIGATIONS OF EACH LOAN GUARANTOR HEREUNDER ARE NOT SUBJECT TO ANY
DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT, OR TERMINATION WHATSOEVER BY REASON
OF THE INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY OF ANY OF THE GUARANTEED
OBLIGATIONS OR OTHERWISE, OR ANY PROVISION OF APPLICABLE LAW OR REGULATION
PURPORTING TO PROHIBIT PAYMENT BY ANY OBLIGATED PARTY, OF THE GUARANTEED
OBLIGATIONS OR ANY PART THEREOF.


 


(C) FURTHER, THE OBLIGATIONS OF ANY LOAN GUARANTOR HEREUNDER ARE NOT DISCHARGED
OR IMPAIRED OR OTHERWISE AFFECTED BY: (I) THE FAILURE OF THE AGENT, ANY ISSUING
BANK OR ANY LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY WITH
RESPECT TO ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS; (II) ANY WAIVER OR
MODIFICATION OF OR SUPPLEMENT TO ANY PROVISION OF ANY AGREEMENT RELATING TO THE
GUARANTEED OBLIGATIONS; (III) ANY RELEASE, NON-PERFECTION, OR INVALIDITY OF ANY
INDIRECT OR DIRECT SECURITY FOR THE OBLIGATIONS OF THE BORROWER FOR ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS OR ANY OBLIGATIONS OF ANY OTHER GUARANTOR OF
OR OTHER PERSON LIABLE FOR ANY OF THE GUARANTEED OBLIGATIONS; (IV) ANY ACTION OR
FAILURE TO ACT BY THE AGENT, ANY ISSUING BANK OR ANY LENDER WITH RESPECT TO ANY
COLLATERAL SECURING ANY PART OF THE GUARANTEED OBLIGATIONS; OR (V) ANY DEFAULT,
FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE PAYMENT OR PERFORMANCE OF ANY OF
THE GUARANTEED OBLIGATIONS, OR ANY OTHER CIRCUMSTANCE, ACT, OMISSION OR DELAY
THAT MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH LOAN GUARANTOR
OR THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY LOAN GUARANTOR AS A MATTER
OF LAW OR EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS).


 


SECTION 10.04. DEFENSES WAIVED.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH LOAN GUARANTOR HEREBY WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF
ANY DEFENSE OF THE BORROWER OR ANY LOAN GUARANTOR OR THE UNENFORCEABILITY OF ALL
OR ANY PART OF THE GUARANTEED OBLIGATIONS FROM ANY CAUSE, OR THE CESSATION FROM
ANY CAUSE OF THE LIABILITY OF THE BORROWER OR ANY LOAN GUARANTOR, OTHER THAN THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE GUARANTEED OBLIGATIONS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH LOAN GUARANTOR IRREVOCABLY WAIVES
ACCEPTANCE HEREOF, PRESENTMENT, DEMAND, PROTEST AND, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY NOTICE NOT PROVIDED FOR HEREIN, AS WELL AS ANY REQUIREMENT
THAT AT ANY TIME ANY ACTION BE TAKEN BY ANY PERSON AGAINST ANY OBLIGATED PARTY,
OR ANY OTHER PERSON.  THE AGENT MAY, AT ITS ELECTION, FORECLOSE ON ANY
COLLATERAL HELD BY IT BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN
ASSIGNMENT OF ANY SUCH COLLATERAL IN LIEU OF FORECLOSURE OR OTHERWISE ACT OR
FAIL TO ACT WITH RESPECT TO ANY COLLATERAL SECURING ALL OR A PART OF THE
GUARANTEED OBLIGATIONS, COMPROMISE OR ADJUST ANY PART OF THE GUARANTEED
OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH ANY OBLIGATED PARTY OR EXERCISE
ANY OTHER RIGHT OR REMEDY AVAILABLE TO IT AGAINST ANY OBLIGATED PARTY, WITHOUT
AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF SUCH LOAN GUARANTOR UNDER
THIS LOAN GUARANTY EXCEPT TO THE EXTENT THE GUARANTEED OBLIGATIONS HAVE BEEN
FULLY AND INDEFEASIBLY PAID IN CASH.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH LOAN GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH
ELECTION EVEN THOUGH THAT ELECTION MAY OPERATE, PURSUANT TO APPLICABLE LAW, TO
IMPAIR OR EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR
REMEDY OF ANY LOAN GUARANTOR AGAINST ANY OBLIGATED PARTY OR ANY SECURITY.

 

105

--------------------------------------------------------------------------------


 


SECTION 10.05. RIGHTS OF SUBROGATION.  NO LOAN GUARANTOR WILL ASSERT ANY RIGHT,
CLAIM OR CAUSE OF ACTION, INCLUDING, WITHOUT LIMITATION, A CLAIM OF SUBROGATION,
CONTRIBUTION OR INDEMNIFICATION THAT IT HAS AGAINST ANY OBLIGATED PARTY, OR ANY
COLLATERAL, UNTIL THE LOAN PARTIES AND THE LOAN GUARANTORS HAVE FULLY PERFORMED
ALL THEIR OBLIGATIONS TO THE AGENT, THE ISSUING BANKS AND THE LENDERS.


 


SECTION 10.06. REINSTATEMENT; STAY OF ACCELERATION.  IF AT ANY TIME ANY PAYMENT
OF ANY PORTION OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE
RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY, OR REORGANIZATION OF THE
BORROWER OR OTHERWISE, EACH LOAN GUARANTOR’S OBLIGATIONS UNDER THIS LOAN
GUARANTY WITH RESPECT TO THAT PAYMENT SHALL BE REINSTATED AT SUCH TIME AS THOUGH
THE PAYMENT HAD NOT BEEN MADE. IF ACCELERATION OF THE TIME FOR PAYMENT OF ANY OF
THE GUARANTEED OBLIGATIONS IS STAYED UPON THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF THE BORROWER, ALL SUCH AMOUNTS OTHERWISE SUBJECT TO
ACCELERATION UNDER THE TERMS OF ANY AGREEMENT RELATING TO THE GUARANTEED
OBLIGATIONS SHALL NONETHELESS BE PAYABLE BY THE LOAN GUARANTORS FORTHWITH ON
DEMAND BY THE LENDER.


 


SECTION 10.07. INFORMATION.  EACH LOAN GUARANTOR ASSUMES ALL RESPONSIBILITY FOR
BEING AND KEEPING ITSELF INFORMED OF THE BORROWER’S FINANCIAL CONDITION AND
ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF
THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS THAT
EACH LOAN GUARANTOR ASSUMES AND INCURS UNDER THIS LOAN GUARANTY, AND AGREES THAT
NEITHER THE AGENT, ANY ISSUING BANK NOR ANY LENDER SHALL HAVE ANY DUTY TO ADVISE
ANY LOAN GUARANTOR OF INFORMATION KNOWN TO IT REGARDING THOSE CIRCUMSTANCES OR
RISKS.


 


SECTION 10.08. TAXES. ALL PAYMENTS OF THE GUARANTEED OBLIGATIONS WILL BE MADE BY
EACH LOAN GUARANTOR FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED
TAXES OR OTHER TAXES; PROVIDED THAT IF ANY LOAN GUARANTOR SHALL BE REQUIRED TO
DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM
PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION) THE AGENT, LENDER OR ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) SUCH LOAN GUARANTOR SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH LOAN
GUARANTOR SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


SECTION 10.09. MAXIMUM LIABILITY.  THE PROVISIONS OF THIS LOAN GUARANTY ARE
SEVERABLE, AND IN ANY ACTION OR PROCEEDING INVOLVING ANY STATE CORPORATE LAW, OR
ANY STATE, FEDERAL OR FOREIGN BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER
LAW AFFECTING THE RIGHTS OF CREDITORS GENERALLY, IF THE OBLIGATIONS OF ANY LOAN
GUARANTOR UNDER THIS LOAN GUARANTY WOULD OTHERWISE BE HELD OR DETERMINED TO BE
AVOIDABLE, INVALID OR UNENFORCEABLE ON ACCOUNT OF THE AMOUNT OF SUCH LOAN
GUARANTOR’S LIABILITY UNDER THIS LOAN GUARANTY, THEN, NOTWITHSTANDING ANY OTHER
PROVISION OF THIS LOAN GUARANTY TO THE CONTRARY, THE AMOUNT OF SUCH LIABILITY
SHALL, WITHOUT ANY FURTHER ACTION BY THE LOAN GUARANTORS OR THE LENDERS, BE
AUTOMATICALLY LIMITED AND REDUCED TO THE HIGHEST AMOUNT THAT IS VALID AND
ENFORCEABLE AS DETERMINED IN SUCH ACTION OR PROCEEDING (SUCH HIGHEST AMOUNT
DETERMINED HEREUNDER BEING THE RELEVANT LOAN GUARANTOR’S “MAXIMUM LIABILITY”). 
THIS SECTION WITH RESPECT TO THE MAXIMUM LIABILITY OF EACH LOAN GUARANTOR IS
INTENDED SOLELY TO PRESERVE THE RIGHTS OF THE LENDERS TO THE MAXIMUM EXTENT NOT
SUBJECT TO AVOIDANCE UNDER APPLICABLE LAW, AND NO LOAN GUARANTOR NOR ANY OTHER
PERSON OR ENTITY SHALL HAVE ANY RIGHT OR CLAIM UNDER THIS SECTION WITH RESPECT
TO SUCH MAXIMUM LIABILITY, EXCEPT TO THE EXTENT NECESSARY SO THAT THE
OBLIGATIONS OF ANY LOAN GUARANTOR HEREUNDER SHALL NOT BE RENDERED VOIDABLE UNDER
APPLICABLE LAW. EACH LOAN GUARANTOR AGREES THAT THE GUARANTEED OBLIGATIONS MAY
AT ANY TIME AND FROM TIME TO TIME EXCEED THE MAXIMUM LIABILITY OF EACH LOAN
GUARANTOR WITHOUT IMPAIRING THIS LOAN GUARANTY OR AFFECTING THE RIGHTS AND
REMEDIES OF THE LENDERS HEREUNDER, PROVIDED, THAT NOTHING IN THIS SENTENCE SHALL
BE CONSTRUED TO INCREASE ANY LOAN GUARANTOR’S OBLIGATIONS HEREUNDER BEYOND ITS
MAXIMUM LIABILITY.

 

106

--------------------------------------------------------------------------------


 


SECTION 10.10. CONTRIBUTION.  IN THE EVENT ANY LOAN GUARANTOR (A “PAYING
GUARANTOR”) SHALL MAKE ANY PAYMENT OR PAYMENTS UNDER THIS LOAN GUARANTY OR SHALL
SUFFER ANY LOSS AS A RESULT OF ANY REALIZATION UPON ANY COLLATERAL GRANTED BY IT
TO SECURE ITS OBLIGATIONS UNDER THIS LOAN GUARANTY, EACH OTHER LOAN GUARANTOR
(EACH A “NON-PAYING GUARANTOR”) SHALL CONTRIBUTE TO SUCH PAYING GUARANTOR AN
AMOUNT EQUAL TO SUCH NON-PAYING GUARANTOR’S “GUARANTOR PERCENTAGE” OF SUCH
PAYMENT OR PAYMENTS MADE, OR LOSSES SUFFERED, BY SUCH PAYING GUARANTOR.  FOR
PURPOSES OF THIS ARTICLE X, EACH NON-PAYING GUARANTOR’S “GUARANTOR PERCENTAGE”
WITH RESPECT TO ANY SUCH PAYMENT OR LOSS BY A PAYING GUARANTOR SHALL BE
DETERMINED AS OF THE DATE ON WHICH SUCH PAYMENT OR LOSS WAS MADE BY REFERENCE TO
THE RATIO OF (I) SUCH NON-PAYING GUARANTOR’S MAXIMUM LIABILITY AS OF SUCH DATE
(WITHOUT GIVING EFFECT TO ANY RIGHT TO RECEIVE, OR OBLIGATION TO MAKE, ANY
CONTRIBUTION HEREUNDER) OR, IF SUCH NON-PAYING GUARANTOR’S MAXIMUM LIABILITY HAS
NOT BEEN DETERMINED, THE AGGREGATE AMOUNT OF ALL MONIES RECEIVED BY SUCH
NON-PAYING GUARANTOR FROM THE BORROWER AFTER THE DATE HEREOF (WHETHER BY LOAN,
CAPITAL INFUSION OR BY OTHER MEANS) TO (II) THE AGGREGATE MAXIMUM LIABILITY OF
ALL LOAN GUARANTORS HEREUNDER (INCLUDING SUCH PAYING GUARANTOR) AS OF SUCH DATE
(WITHOUT GIVING EFFECT TO ANY RIGHT TO RECEIVE, OR OBLIGATION TO MAKE, ANY
CONTRIBUTION HEREUNDER), OR TO THE EXTENT THAT A MAXIMUM LIABILITY HAS NOT BEEN
DETERMINED FOR ANY LOAN GUARANTOR, THE AGGREGATE AMOUNT OF ALL MONIES RECEIVED
BY SUCH LOAN GUARANTORS FROM THE BORROWER AFTER THE DATE HEREOF (WHETHER BY
LOAN, CAPITAL INFUSION OR BY OTHER MEANS).  NOTHING IN THIS PROVISION SHALL
AFFECT ANY LOAN GUARANTOR’S SEVERAL LIABILITY FOR THE ENTIRE AMOUNT OF THE
GUARANTEED OBLIGATIONS (UP TO SUCH LOAN GUARANTOR’S MAXIMUM LIABILITY).  EACH OF
THE LOAN GUARANTORS COVENANTS AND AGREES THAT ITS RIGHT TO RECEIVE ANY
CONTRIBUTION UNDER THIS LOAN GUARANTY FROM A NON-PAYING GUARANTOR SHALL BE
SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS.  THIS PROVISION IS FOR THE BENEFIT OF BOTH THE AGENT,
THE ISSUING BANKS, THE LENDERS AND THE LOAN GUARANTORS AND MAY BE ENFORCED BY
ANY ONE, OR MORE, OR ALL OF THEM IN ACCORDANCE WITH THE TERMS HEREOF.


 


SECTION 10.11. LIABILITY CUMULATIVE.  THE LIABILITY OF EACH LOAN PARTY AS A LOAN
GUARANTOR UNDER THIS ARTICLE X IS IN ADDITION TO AND SHALL BE CUMULATIVE WITH
ALL LIABILITIES OF EACH LOAN PARTY TO THE AGENT, THE ISSUING BANKS AND THE
LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN
PARTY IS A PARTY OR IN RESPECT OF ANY OBLIGATIONS OR LIABILITIES OF THE OTHER
LOAN PARTIES, WITHOUT ANY LIMITATION AS TO AMOUNT, UNLESS THE INSTRUMENT OR
AGREEMENT EVIDENCING OR CREATING SUCH OTHER LIABILITY SPECIFICALLY PROVIDES TO
THE CONTRARY.


 


SECTION 10.12. RELEASE OF LOAN GUARANTORS.  NOTWITHSTANDING ANYTHING IN
SECTION 9.02(B) TO THE CONTRARY (I) A LOAN GUARANTOR THAT IS A SUBSIDIARY SHALL
AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS HEREUNDER AND ITS LOAN GUARANTY
SHALL BE AUTOMATICALLY RELEASED UPON THE CONSUMMATION OF ANY TRANSACTION
PERMITTED HEREUNDER AS A RESULT OF WHICH SUCH LOAN GUARANTOR CEASES TO BE A
SUBSIDIARY OF THE BORROWER AND (II) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, (A) IF A LOAN GUARANTOR IS OR BECOMES AN IMMATERIAL
SUBSIDIARY, AND SUCH RELEASE WOULD NOT RESULT IN ANY IMMATERIAL SUBSIDIARY BEING
REQUIRED PURSUANT TO SECTION 5.11(E) TO BECOME A LOAN PARTY HEREUNDER (EXCEPT TO
THE EXTENT THAT ON AND AS OF THE DATE OF SUCH RELEASE, ONE OR MORE OTHER
IMMATERIAL SUBSIDIARIES BECOME LOAN GUARANTORS HEREUNDER AND THE PROVISIONS OF
SECTION 5.11(E) ARE SATISFIED UPON GIVING EFFECT TO ALL SUCH ADDITIONS AND
RELEASES) OR (B) A LOAN GUARANTOR THAT IS A SUBSIDIARY IS DESIGNATED AS AN
UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH SECTION 5.13, THEN, IN THE CASE OF
EACH OF CLAUSES (A) AND (B), SUCH LOAN GUARANTOR SHALL BE AUTOMATICALLY RELEASED
FROM ITS OBLIGATIONS HEREUNDER AND ITS LOAN GUARANTY SHALL BE AUTOMATICALLY
RELEASED UPON NOTIFICATION THEREOF FROM THE BORROWER TO THE AGENT.  IN
CONNECTION WITH ANY SUCH RELEASE, THE AGENT SHALL EXECUTE AND DELIVER TO ANY
LOAN GUARANTOR THAT IS A SUBSIDIARY, AT SUCH LOAN GUARANTOR’S EXPENSE, ALL
DOCUMENTS THAT SUCH LOAN GUARANTOR SHALL REASONABLY REQUEST TO EVIDENCE
TERMINATION OR RELEASE.  ANY EXECUTION AND DELIVERY OF DOCUMENTS PURSUANT TO THE
PRECEDING SENTENCE OF THIS SECTION 10.12 SHALL BE WITHOUT RECOURSE TO OR
WARRANTY BY THE AGENT.

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NEWTON ACQUISITION MERGER SUB, INC.,

 

 

 

 

 

 

by

 

 

 

 

/s/ Kewsong Lee

 

 

 

Name:

Kewsong Lee

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

NEWTON ACQUISITION, INC.,

 

 

 

 

 

 

by

 

 

 

 

/s/ Nelson A. Bangs

 

 

 

Name:

Nelson A. Bangs

 

 

 

Title:

Senior Vice President and
General Counsel

 

 

 

 

 

 

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.,

 

 

 

 

 

 

by

 

 

 

 

/s/ Nelson A. Bangs

 

 

 

Name:

Nelson A. Bangs

 

 

 

Title:

Senior Vice President and
General Counsel

 

 

 

 

 

 

 

 

 

 

NEIMAN MARCUS SPECIAL EVENTS, INC.

 

 

NEMA BEVERAGE CORPORATION

 

 

NM FINANCIAL SERVICES, INC.

 

 

NM KITCHENS, INC.

 

 

BERGDORFGOODMAN.COM, LLC

 

 

BERGDORF GOODMAN, INC.

 

 

BERGDORF GRAPHICS, INC.

 

 

NEIMAN MARCUS HOLDINGS, INC.

 

 

NEMA BEVERAGE HOLDING CORPORATION

 

 

NEMA BEVERAGE PARENT CORPORATION

 

 

WORTH AVENUE LEASING COMPANY

 

 

NMGP, LLC,

 

 

 

 

 

 

by

 

 

 

 

/s/ Nelson A. Bangs

 

 

 

Name:

Nelson A. Bangs

 

 

 

Title:

Vice President

 

 

108

--------------------------------------------------------------------------------


 

 

NM NEVADA TRUST,

 

 

 

 

 

 

by

 

 

 

 

/s/ Nelson A. Bangs

 

 

 

Name:

Nelson A. Bangs

 

 

 

Title:

Vice President

 

 

109

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
individually and as Agent, Issuing Bank and Swingline
Lender,

 

 

 

 

 

 

by

 

 

 

 

/s/ Mark E. Funk

 

 

 

Name:

Mark E. Funk

 

 

 

Title:

Managing Director

 

 

 

 

 

 

by

 

 

 

 

/s/ Marguerite Sutton

 

 

 

Name:

Marguerite Sutton

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Issuing Bank,

 

 

 

 

 

by

 

 

 

 

/s/ Robert Hetu

 

 

 

Name:

Robert Hetu

 

 

 

Title:

Director

 

 

 

 

 

 

by

 

 

 

 

/s/ Vanessa Gomez

 

 

 

Name:

Vanessa Gomez

 

 

 

Title:

Vice President

 

 

110

--------------------------------------------------------------------------------